Exhibit 10.32

 

EXECUTION VERSION

 

FOURTH AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of February 14, 2019, and effective in accordance with
Section 3 below, by and among TTEC HOLDINGS, INC. (formerly known as TeleTech
Holdings, Inc.), a Delaware corporation (the “Administrative Borrower”), certain
subsidiaries of the Administrative Borrower party hereto, the financial
institutions party hereto as lenders (collectively, the “Continuing Lenders”),
PNC Bank, National Association, as a joining lender (the “Joining Lender” and,
collectively with the Continuing Lenders, the “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders party to the Credit Agreement (“Agent”) and, solely for the
purpose set forth in Section 5 of this Amendment, Compass Bank (the “Exiting
Lender”).

 

STATEMENT OF PURPOSE:

 

WHEREAS, the Borrowers, the Continuing Lenders, the Exiting Lender (together
with the Continuing Lenders, the “Existing Lenders”) and Agent are parties to
the Amended and Restated Credit Agreement dated as of June 3, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrowers have requested, and subject to the terms and conditions
set forth herein, Agent and the Lenders have agreed, to certain amendments to
the Credit Agreement as more specifically set forth herein; and

 

WHEREAS, subject to the terms and conditions set forth in this Amendment, the
Joining Lender has agreed to become a Lender under the Credit Agreement and, in
connection therewith, the Joining Lender has agreed to purchase from the
Existing Lenders, and the Existing Lenders have agreed to sell to the Joining
Lender, a portion of the Revolving Credit Commitment, together with the related
Revolving Credit Loans, Letter of Credit Exposure and Swing Line Exposure
outstanding thereunder, such that the Revolving Credit Commitments and the
Commitment Percentages of each Lender shall be updated as of the Fourth
Amendment Effective Date to the amounts set forth on amended Schedule 1 attached
hereto on Annex C;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Capitalized Terms.  All capitalized
undefined terms used in this Amendment (including, without limitation, in the
introductory paragraph and the statement of purpose hereto) shall have the
meanings assigned thereto in the Credit Agreement.

 

2.                                      Amendments to Credit Agreement.  The
parties hereto agree that the Credit Agreement is amended as follows:

 

(a)                                 General Amendments to Credit Agreement.  As
of the Fourth Amendment Effective Date (as defined below) and subject to the
terms and conditions hereof, the body of the Credit Agreement is hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the Credit Agreement attached hereto as
Annex A;

 

1

--------------------------------------------------------------------------------



 

(b)                                 Amendment to Exhibits.  As of the Fourth
Amendment Effective Date (as defined below), and subject to the terms and
conditions hereof,  Exhibit A to the Credit Agreement are hereby amended and
restated in their entirety in the forms attached hereto as Annex B;

 

(c)                                  Amendment to Schedules.  As of the Fourth
Amendment Effective Date (as defined below), and subject to the terms and
conditions hereof, Schedules 1, 2, 3, 5.8, 5.9, 6.1, 6.4, 6.9, 6.11, 6.16, and
6.18 to the Credit Agreement are hereby amended and restated in their entirety
in the forms attached hereto as Annex C.

 

3.                                      Conditions to Effectiveness.  This
Amendment shall be deemed to be effective upon the satisfaction of each of the
following conditions to the reasonable satisfaction of Agent (such date the
“Fourth Amendment Effective Date”):

 

(a)                                 Executed Amendment.  Agent shall have
received counterparts of this Amendment duly executed by Agent, each of the
Lenders and by an Authorized Officer of the Administrative Borrower and each
Credit Party;

 

(b)                                 New Revolving Credit Notes.  Agent shall
have received a Revolving Credit Note executed by US Borrower in favor of each
Lender that has requested a Revolving Credit Note at least two Business Days in
advance of the effective date hereof;

 

(c)                                  Officer’s Certificate of each Credit
Party.  Agent shall have received an officer’s certificate for each Credit Party
attaching copies of (i) the resolutions of the board of directors (or comparable
official body) of such Credit Party evidencing approval of the execution and
delivery of this Amendment and the execution of other Related Writings to which
such Credit Party is a party, (ii) the Organizational Documents of such Credit
Party certified on or about the date hereof by the Secretary of State or
comparable entity in the state or states where such Credit Party is incorporated
or formed (or a representation by an Authorized Officer of such Credit Party
that the copies of such Organizational Documents previously provided to Agent
have not been amended, supplemented or otherwise modified) and (iii) a good
standing certificate or full force and effect certificate, as the case may be,
for each Credit Party (dated no earlier than (30) days prior to the date hereof)
from the Secretary of State or comparable entity in the state or states where
such Credit Party is incorporated or formed;

 

(d)                                 Legal Opinions.  Agent shall have received
opinions of counsel for the Credit Parties, in form and substance reasonably
satisfactory to Agent;

 

(e)                                  Representations and Warranties.  The
representations and warranties of the Credit Parties contained in Section 4
below shall be true and correct;

 

(f)                                   Fees and Expenses.  (i) Wells Fargo
Securities, LLC and the Lenders, as applicable, shall have been paid such
additional fees as separately agreed to by the parties, (ii) Agent shall have
been reimbursed for all out-of-pocket charges and other expenses incurred in
connection with this Amendment, including, without limitation, the reasonable
and documented out-of-pocket fees and disbursements of counsel for Agent (to the
extent payable pursuant to the letter agreement dated as of January 3, 2019
between Agent and the Administrative Borrower), to the extent invoiced at least
two Business Days prior to the effective date hereof or otherwise set forth on a
funds flow which has been approved by the Administrative Borrower and (iii) the
Exiting Lender shall have received, all Obligations owing to it on the Fourth
Amendment Effective Date (other than accrued fees and interest owing thereon);
and

 

2

--------------------------------------------------------------------------------



 

(g)                                  PATRIOT ACT; Beneficial Ownership.

 

(A)                               The Administrative Borrower and each of the
Guarantors of Payment shall have provided to Agent and the Lenders the
documentation and other information requested by Agent at least five
(5) Business Days prior to the Fourth Amendment Effective Date in order to
comply with requirements of any Anti-Money Laundering Laws, including, without
limitation, the PATRIOT Act and any applicable “know your customer” rules and
regulations prior to the Fourth Amendment Effective Date.

 

(B)                               If the Administrative Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, it shall have
delivered to Agent and directly to any Lender requesting the same, a Beneficial
Ownership Certification (or a certification that the Administrative Borrower
qualifies for an express exclusion from the “legal entity customer” definition
under the Beneficial Ownership Regulations) at least five (5) Business Days
prior to the Fourth Amendment Effective Date.

 

4.                                      Representations and Warranties.  By its
execution hereof, each Credit Party hereby represents and warrants to Agent and
the Lenders that, as of the date hereof after giving effect to this Amendment:

 

(a)                                 each of the representations and warranties
made by the Credit Parties in or pursuant to the Loan Documents is true and
correct in all material respects (except to the extent that such representation
and warranty is subject to a materiality or Material Adverse Effect qualifier,
in which case it shall be true and correct in all respects), in each case, on
and as of the date hereof as if made on and as of the date hereof, except to the
extent that such representations and warranties relate to an earlier date, in
which case such representations and warranties are true and correct in all
material respects as of such earlier date;

 

(b)                                 since December 31, 2017 there has been no
event or circumstance that has had or could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect on the
business, assets, liabilities (actual or contingent), operations or condition
(financial or otherwise) of the Administrative Borrower and its Subsidiaries
taken as a whole;

 

(c)                                  no Default or Event of Default has occurred
and is continuing as of the date hereof or after giving effect hereto;

 

(d)                                 it has the right and power and is duly
authorized and empowered to enter into, execute and deliver this Amendment and
to perform and observe the provisions of this Amendment;

 

(e)                                  this Amendment has been duly authorized and
approved by such Credit Party’s board of directors or other governing body, as
applicable, and constitutes a legal, valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law; and

 

(f)                                   the execution, delivery and performance of
this Amendment do not conflict with, result in a breach in any of the provisions
of, constitute a default under, or result in the creation of a Lien (other than
Liens permitted under Section 5.9 of the Credit Agreement) upon any assets or

 

3

--------------------------------------------------------------------------------



 

property of any Company under the provisions of, such Company’s Organizational
Documents or any material agreement to which such Company is a party.

 

5.                                      Reallocation of Exiting Lender Revolving
Credit Commitments.

 

(a)                                 Notwithstanding anything to the contrary in
the Credit Agreement, on the Fourth Amendment Effective Date, the Revolving
Credit Commitment of the Exiting Lender shall be reallocated to one or more
other Lenders (including the Joining Lender) (each, an “Assuming Lender”), such
that after giving effect to such reallocation (i) the Revolving Credit
Commitment and the Commitment Percentage of each Lender (including the Joining
Lender) shall be as set forth on amended Schedule 1 attached hereto on Annex C
hereto, and (ii) the Revolving Credit Commitment of the Exiting Lender shall be
permanently reduced to $0.

 

(b)                                 In connection with the reduction permitted
in clause (a) above, on the Fourth Amendment Effective Date (i) the Borrowers
will repay all outstanding Revolving Loans and other amounts owing to the
Exiting Lender (other than accrued fees and interest) and (ii) the Exiting
Lender shall cease to be a Lender under the Credit Agreement and shall have no
further rights or obligations as a Lender under the Credit Agreement, except to
the extent of rights and obligations that survive a Lender’s assignment of its
commitments pursuant to Section 11.10 of the Credit Agreement and its rights to
payment of interest and fees that have accrued but not been paid on the Fourth
Amendment Effective Date.  Each Credit Party agrees to take such other actions
as are reasonably requested by the Exiting Lender in connection with the
foregoing.  This Amendment shall be deemed to constitute an Assignment Agreement
for purposes of Section 11.10(a)(iv) of the Credit Agreement.  From and after
the Fourth Amendment Effective Date, Agent shall make payment to (x) the Exiting
Lender in respect of any accrued fees and interest that have accrued to but
excluding the Fourth Amendment Effective Date on the Revolving Loans of the
Exiting Lender, which were repaid on the Fourth Amendment Effective Date and
(y) the Assuming Lender for any such amounts that have accrued on or after the
Fourth Amendment Effective Date.  The Exiting Lender is a party to this
Amendment solely for the purpose of evidencing its agreement to this Section 5.

 

(c)                                  Notwithstanding anything to the contrary in
the Credit Agreement, the parties hereto agree and consent to (i) the
non-pro-rata reduction of the aggregate Revolving Credit Commitment on the
Fourth Amendment Effective Date, (ii) any non-pro-rata repayment of Revolving
Loans to the Exiting Lender (along with accrued fees, interest, expenses and
other amounts owing thereto) as set forth in this Section 5 and (iii) any
adjustments to be made to the Register to effectuate such reallocation
(including adjustments in the form of a non-pro rata funding by the applicable
Assuming Lenders in an aggregate amount equal to the outstanding Revolving Loans
of the Exiting Lender).

 

6.                                      Effect of this Amendment.  Except as
expressly provided herein, the Credit Agreement and the other Loan Documents
shall remain unmodified and in full force and effect.  Except as expressly set
forth herein, this Amendment shall not be deemed (a) to be a waiver of, or
consent to, a modification or amendment of, any other term or condition of the
Credit Agreement or any other Loan Document, (b) to prejudice any other right or
rights which Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or otherwise modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrowers or any other Person with respect to
any waiver, amendment, modification or any other change to the Credit Agreement
or the Loan Documents or any rights or remedies arising in favor of the Lenders
or Agent, or any of them, under or

 

4

--------------------------------------------------------------------------------



 

with respect to any such documents or (d) to be a waiver of, or consent to or a
modification or amendment of, any other term or condition of any other agreement
by and among the Credit Parties, on the one hand, and Agent or any other Lender,
on the other hand.  References in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the “Credit Agreement” shall be deemed to be references
to the Credit Agreement as modified hereby.

 

7.                                      Reaffirmations.  Each Credit Party
(a) consents to this Amendment and agrees that the transactions contemplated by
this Amendment shall not limit or diminish the obligations of such Person under,
or release such Person from any obligations under, any of the Loan Documents to
which it is a party, (b) confirms and reaffirms its obligations under each of
the Loan Documents to which it is a party and (c) agrees that each of the Loan
Documents to which it is a party remain in full force and effect and are hereby
ratified and confirmed.

 

8.                                      Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
AND THE RESPECTIVE RIGHTS AND OBLIGATIONS OF BORROWERS, AGENT, AND THE LENDERS
SHALL BE GOVERNED BY NEW YORK LAW, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS
OF LAWS.

 

9.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, and by different parties hereto in
separate counterparts and by facsimile signature, each of which counterparts
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.

 

10.                               Electronic Transmission.  Delivery of this
Amendment by facsimile, telecopy or pdf shall be effective as delivery of a
manually executed counterpart hereof; provided that, upon the request of any
party hereto, such facsimile transmission or electronic mail transmission shall
be promptly followed by the original thereof.

 

11.                               Nature of Agreement.  For purposes of
determining withholding Taxes imposed under FATCA from and after the effective
date of this Amendment, the Administrative Borrower and Agent shall treat (and
the Lenders hereby authorize Agent to treat) the Credit Agreement (as amended by
this Amendment) as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

12.                               Lender Joinder.  By its execution of this
Amendment, the Joining Lender hereby acknowledges, agrees and confirms that, on
and after the Fourth Amendment Effective Date:

 

(a)                                 it will be deemed to be a party to the
Credit Agreement as a “Lender” for all purposes of the Credit Agreement and the
other Loan Documents, and shall have all of the obligations of, and shall be
entitled to the benefits of, a Lender under the Credit Agreement as if it had
executed the Credit Agreement as such;

 

(b)                                 it will be bound by all of the terms,
provisions and conditions contained in the Credit Agreement and the other Loan
Documents;

 

(c)                                  it, independently and without reliance upon
Agent any other Lender or any of their respective Affiliates, has made its own
credit analysis and decision to enter into this Amendment and to become a Lender
under the Credit Agreement;

 

5

--------------------------------------------------------------------------------



 

(d)           it will perform, in accordance with the terms thereof, all of the
obligations which by the terms of the Credit Agreement and the other Loan
Documents are required to be performed by it as a Lender; and

 

(e)           it will provide any additional documentation (including, without
limitation, if requested, any Assignment Agreement to be executed in connection
with this Amendment) to evidence its status as a Lender under the Credit
Agreement as of the Fourth Amendment Effective Date or as required to be
delivered by it pursuant to the terms of the Credit Agreement and the other Loan
Documents.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

 

ADMINISTRATIVE BORROWER:

 

 

 

TTEC HOLDINGS, INC., as Borrower

 

 

 

By:

/s/ Regina M. Paolillo

 

Name:

Regina M. Paolillo

 

Title:

EVP & Chief Financial Officer

 

TTEC Holdings, Inc.

Fourth Amendment to Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------



 

 

TTEC SERVICES CORPORATION, as Guarantor of Payment

 

 

 

By:

/s/ Regina M. Paolillo

 

Name:

Regina M. Paolillo

 

Title:

EVP & Chief Financial Officer

 

 

 

TTEC DIGITAL, LLC, as Guarantor of Payment

 

 

 

By:

/s/ Regina M. Paolillo

 

Name:

Regina M. Paolillo

 

Title:

EVP & Chief Financial Officer

 

 

 

TTEC GOVERNMENT SOLUTIONS, LLC, as Guarantor of Payment

 

 

 

By:

/s/ Regina M. Paolillo

 

Name:

Regina M. Paolillo

 

Title:

EVP & Chief Financial Officer

 

 

 

TELETECH SOUTH AMERICA HOLDINGS, LLC, as Guarantor of Payment

 

 

 

By:

/s/ Regina M. Paolillo

 

Name:

Regina M. Paolillo

 

Title:

EVP & Chief Financial Officer

 

 

 

TTEC HEALTHCARE SOLUTIONS, INC., as Guarantor of Payment

 

 

 

By:

/s/ Regina M. Paolillo

 

Name:

Regina M. Paolillo

 

Title:

EVP & Chief Financial Officer

 

TTEC Holdings, Inc.

Fourth Amendment to Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------



 

 

AGENT AND LENDERS:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, Swing Line Lender, Fronting
Lender and Lender

 

 

 

By:

/s/ Patrick McCormack

 

Name:

Patrick McCormack

 

Title:

Vice President

 

TTEC Holdings, Inc.

Fourth Amendment to Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

By:

/s/ John Sletten

 

Name:

John Sletten

 

Title:

Vice President

 

TTEC Holdings, Inc.

Fourth Amendment to Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------



 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender

 

 

 

By:

/s/ Radmila Stolle

 

Name:

Radmila Stolle

 

Title:

Global Relationship Manager

 

TTEC Holdings, Inc.

Fourth Amendment to Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------



 

 

BANK OF THE WEST, as Lender

 

 

 

By:

/s/ Robert Likos

 

Name:

Robert Likos

 

Title:

Director

 

TTEC Holdings, Inc.

Fourth Amendment to Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------



 

 

KEYBANK NATIONAL ASSOCIATION, as Lender

 

 

 

By:

/s/ Tad L. Stainbrook

 

Name:

Tad L. Stainbrook

 

Title:

Vice President

 

TTEC Holdings, Inc.

Fourth Amendment to Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION, as Lender

 

 

 

By:

/s/ Jeff Benedix

 

Name:

Jeff Benedix

 

Title:

Vice President

 

TTEC Holdings, Inc.

Fourth Amendment to Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------



 

 

THE NORTHERN TRUST COMPANY, as Lender

 

 

 

By:

/s/ Ryne Lazar

 

Name:

Ryne Lazar

 

Title:

Second Vice President

 

TTEC Holdings, Inc.

Fourth Amendment to Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as Exiting Lender

 

 

 

By:

/s/ Min Park

 

Name:

Min Park

 

Title:

Vice President

 

TTEC Holdings, Inc.

Fourth Amendment to Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION, as Joining Lender

 

 

 

By:

/s/ Sean Piper

 

Name:

Sean Piper

 

Title:

Assistant Vice President

 

TTEC Holdings, Inc.

Fourth Amendment to Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------



 

 

COMPASS BANK, as Exiting Lender

 

 

 

By:

/s/ Raj Nambiar

 

Name:

Raj Nambiar

 

Title:

Sr. Vice President

 

TTEC Holdings, Inc.

Fourth Amendment to Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------



 

ANNEX A

 

Amended and Restated Credit Agreement

 

See attached.

 

--------------------------------------------------------------------------------



 

ANNEX B

 

Amended Exhibits to Amended and Restated Credit Agreement

 

See attached.

 

--------------------------------------------------------------------------------



 

ANNEX C

 

Amended Schedules to Amended and Restated Credit Agreement

 

See attached.

 

--------------------------------------------------------------------------------



 

CONFORMED VERSION

 

ANNEX A TO FOURTH AMENDMENT

 

Published Revolver CUSIP Number: 87952JAF0

Published Transaction CUSIP Number: 87952JAE3

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT
(as amended by the First Amendment dated as of February 11, 2016,
the Second Amendment dated as of February 27, 2017, and
the Third Amendment and Incremental Increase Agreement dated as of October 30,
20172017,

and the Fourth Amendment dated as of February 14, 2019)

among

TELETECHTTEC HOLDINGS, INC. (formerly known as TeleTech Holdings, Inc.),

as US Borrower

 

and

THE FOREIGN BORROWERS NAMED HEREIN,

collectively, as Borrowers

 

THE LENDERS NAMED HEREIN,

as Lenders

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swing Line Lender and Fronting Lender

 

KEYBANK NATIONAL ASSOCIATION,

BANK OF AMERICA, N.A.,

BBVA COMPASS,BANK OF THE WEST,

HSBC BANK USA, NATIONAL ASSOCIATION,
BANK OF THE WEST,
and
U.S. BANK, NATIONAL ASSOCIATION

each as Syndication Agent

 

KEYBANK NATIONAL ASSOCIATION,
and
PNC BANK, NATIONAL ASSOCIATION
each as Documentation Agent

 

WELLS FARGO SECURITIES, LLC,

KEYBANK NATIONAL ASSOCIATION,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BBVA COMPASS,BANK OF THE WEST,

HSBC BANK USA, NATIONAL ASSOCIATION,
and

U.S.

andBANK OF THE WEST, NATIONAL ASSOCIATION

as Joint Lead Arrangers

 

--------------------------------------------------------------------------------



 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BBVA COMPASS,

HSBC BANK USA, NATIONAL ASSOCIATION, and

BANK OF THE WESTas Joint Bookrunners

dated as of
June 3, 2013

 

 

 

2

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I. DEFINITIONS

1

 

 

 

Section 1.1

Definitions

1

Section 1.2

Accounting Terms

3032

Section 1.3

Terms Generally

3033

Section 1.4

Confirmation of Recitals

3133

Section 1.5

Divisions

33

Section 1.6

Rates

33

 

 

 

ARTICLE II. AMOUNT AND TERMS OF CREDIT

3133

 

 

Section 2.1

Amount and Nature of Credit

3133

Section 2.2

Revolving Credit Commitment

3134

Section 2.3

Interest

3639

Section 2.4

Evidence of Indebtedness

3840

Section 2.5

Notice of Credit Event; Funding of Loans

3841

Section 2.6

Payment on Loans and Other Obligations

3942

Section 2.7

Prepayment

4143

Section 2.8

Commitment and Other Fees

4144

Section 2.9

Modifications to Commitment

4244

Section 2.10

Computation of Interest and Fees

4446

Section 2.11

Mandatory Payments

4447

Section 2.12

Liability of Borrowers

4447

Section 2.13

Addition of Foreign Borrowers and Foreign Guarantors of Payment

4649

Section 2.14

Grant of Additional Security Interests from US Borrower and Domestic Guarantors
of Payment

4850

Section 2.15

Extension of Revolving Credit Maturity Date

4851

 

 

 

ARTICLE III. GENERAL LOAN PROVISIONS

5053

 

 

Section 3.1

Increased Costs

5053

Section 3.2

Taxes

5154

Section 3.3

Funding Losses

5557

Section 3.4

Mitigation Obligations; Replacement of Lenders

5558

Section 3.5

Eurodollar Rate or Alternate Currency Rate Lending Unlawful; Inability to
Determine Rate

5659

Section 3.6

Discretion of Lenders as to Manner of Funding

5761

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

(continued)

 

 

 

Page

 

 

 

Section 3.7

Cash Collateral

5761

Section 3.8

Defaulting Lenders

5862

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT

6064

 

 

Section 4.1

Conditions to Each Credit Event

6064

Section 4.2

Conditions to the First Credit Event

6165

 

 

 

ARTICLE V. COVENANTS

6266

 

 

Section 5.1

Insurance

6266

Section 5.2

Money Obligations

6366

Section 5.3

Financial Statements and Information

6367

Section 5.4

Financial Records

6468

Section 5.5

Franchises; Change in Business

6568

Section 5.6

ERISA Pension and Benefit Plan Compliance

6569

Section 5.7

Financial Covenants

6670

Section 5.8

Indebtedness

6670

Section 5.9

Liens

6872

Section 5.10

Regulations T, U and X

6973

Section 5.11

Investments, Loans and Guaranties

6973

Section 5.12

Merger and Sale of Assets

7074

Section 5.13

Acquisitions

7176

Section 5.14

Notice

7277

Section 5.15

Restricted Payments

7277

Section 5.16

Environmental Compliance

7377

Section 5.17

Affiliate Transactions

7378

Section 5.18

Use of Proceeds

7378

Section 5.19

Corporate Names

7378

Section 5.20

Lease Rentals

7478

Section 5.21

Subsidiary Guaranties, Security Documents and Pledge of Stock or Other Ownership
Interest

7478

Section 5.22

Restrictive Agreements

7580

Section 5.23

Other Covenants and Provisions 76Section 5.24 Pari Passu Ranking

7681

Section 5.255.24

Guaranty Under Material Indebtedness Agreement

7781

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

(continued)

 

 

 

Page

 

 

 

Section 5.265.25

Amendment of Organizational Documents

7781

Section 5.275.26

Fiscal Year of Borrowers

7781

Section 5.285.27

Further Assurances

7781

Section 5.295.28

Anti-Corruption Laws; Beneficial Ownership Regulation, Anti-Money Laundering
Laws and Sanctions

7782

 

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

7782

 

 

Section 6.1

Corporate Existence; Subsidiaries; Foreign Qualification

7782

Section 6.2

Corporate Authority

7882

Section 6.3

Compliance with Laws and Contracts

7883

Section 6.4

Litigation and Administrative Proceedings

7984

Section 6.5

Title to Assets

7984

Section 6.6

Liens and Security Interests

7984

Section 6.7

Tax Returns

7984

Section 6.8

Environmental Laws

7984

Section 6.9

Locations

8085

Section 6.10

Continued Business

8085

Section 6.11

Employee Benefits Plans

8085

Section 6.12

Consents or Approvals

8186

Section 6.13

Solvency

8186

Section 6.14

Financial Statements

8186

Section 6.15

Regulations

8287

Section 6.16

Material Agreements

8287

Section 6.17

Intellectual Property

8287

Section 6.18

Insurance

8287

Section 6.19

Deposit and Securities Accounts

8287

Section 6.20

Accurate and Complete Statements

8287

Section 6.21

Investment Company; Other Restrictions

8388

Section 6.22

Defaults

8388

 

 

 

ARTICLE VII. EVENTS OF DEFAULT

8388

 

 

Section 7.1

Payments

8388

Section 7.2

Special Covenants

8388

Section 7.3

Other Covenants

8388

 

iii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

(continued)

 

 

 

Page

 

 

 

Section 7.4

Representations and Warranties

8388

Section 7.5

Cross Default

8388

Section 7.6

ERISA Default

8388

Section 7.7

Change in Control

8489

Section 7.8

Judgments

8489

Section 7.9

Security

8489

Section 7.10

Validity of Loan Documents

8489

Section 7.11

Insolvency Events

8489

 

 

 

ARTICLE VIII. REMEDIES UPON DEFAULT

8590

 

 

Section 8.1

Optional Defaults

8590

Section 8.2

Automatic Defaults

8590

Section 8.3

Letters of Credit

8691

Section 8.4

Offsets

8691

Section 8.5

Equalization Provisions

8691

Section 8.6

Other Remedies

8792

Section 8.7

Application of Proceeds

8792

 

 

 

ARTICLE IX. THE AGENT

8893

 

 

Section 9.1

Appointment and Authorization

8893

Section 9.2

Note Holders

8994

Section 9.3

Consultation With Counsel

8994

Section 9.4

Documents

8994

Section 9.5

Agent and Affiliates

8994

Section 9.6

Knowledge or Notice of Default

8994

Section 9.7

Action by Agent

9095

Section 9.8

Release of Collateral or Guarantor of Payment

9095

Section 9.9

Delegation of Duties

9095

Section 9.10

Indemnification of Agent

9095

Section 9.11

Successor Agent

9196

Section 9.12

Fronting Lender

9196

Section 9.13

Swing Line Lender

9196

Section 9.14

Agent May File Proofs of Claim

9196

Section 9.15

No Reliance on Agent’s Customer Identification Program

9297

 

iv

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

(continued)

 

 

 

Page

 

 

 

Section 9.16

Other Agents

9297

 

 

 

ARTICLE X. GUARANTY

9297

 

 

Section 10.1

The Guaranty

9297

Section 10.2

Obligations Unconditional

9297

Section 10.3

Reinstatement

9398

Section 10.4

Certain Additional Waivers

9398

Section 10.5

Remedies

9398

Section 10.6

Guarantee of Payment; Continuing Guarantee

9499

Section 10.7

Payments

9499

 

 

 

ARTICLE XI. MISCELLANEOUS

9499

 

 

Section 11.1

Lenders’ Independent Investigation

9499

Section 11.2

No Waiver; Cumulative Remedies

9499

Section 11.3

Amendments, Waivers and Consents

9499

Section 11.4

Notices

95101

Section 11.5

Costs, Expenses and Documentary Taxes

96101

Section 11.6

Indemnification

96102

Section 11.7

Obligations Several; No Fiduciary Obligations

97103

Section 11.8

Execution in Counterparts

97103

Section 11.9

Binding Effect; Borrowers’ Assignment

97103

Section 11.10

Lender Assignments; Participations

98103

Section 11.11

Patriot Act Notice

101107

Section 11.12

Severability of Provisions; Captions; Attachments

101107

Section 11.13

Investment Purpose

101107

Section 11.14

Entire Agreement

101107

Section 11.15

Limitations on Liability of the Fronting Lender

101107

Section 11.16

General Limitation of Liability

102107

Section 11.17

No Duty

102108

Section 11.18

Legal Representation of Parties

102108

Section 11.19

Judgment Currency

103108

Section 11.20

Governing Law; Submission to Jurisdiction

103109

Section 11.21

JURY TRIAL WAIVER

103109

Section 11.22

Confidentiality

109

 

v

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

(continued)

 

 

 

Page

 

 

 

Section 11.23

Amendment and Restatement; No Novation

104110

Section 11.2311.24

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

104110

Section 11.25

Certain ERISA Matters

111

 

vi

--------------------------------------------------------------------------------



 

Exhibit A                                                                    
Form of US Borrower Revolving Credit Note

Exhibit B                                                                    
Form of Foreign Borrower Revolving Credit Note

Exhibit C                                                                    
Form of Swing Line Note

Exhibit D                                                                    
Form of Notice of Loan

Exhibit E                                                                     
Form of Compliance Certificate

Exhibit F                                                                      
Form of Assignment and Assumption Agreement

Exhibit G                                                                    
Form of Additional Foreign Borrower Assumption Agreement

Exhibit H                                                                   
Form of Request for Extension

Exhibit I-1                                                              Form of
U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

Exhibit I-2                                                              Form of
U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

Exhibit I-3                                                              Form of
U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit I-4                                                              Form of
U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

 

Schedule 1                                                            
Commitments of Lenders

Schedule 2                                                             Foreign
Borrowers

Schedule 2.2                                                   Existing Letters
of Credit

Schedule 3                                                            
Guarantors of Payment

Schedule 5.8                                                   Indebtedness

Schedule 5.9                                                   Liens

Schedule 6.1                                                   Corporate
Existence; Subsidiaries; Foreign Qualification

Schedule 6.4                                                   Litigation and
Administrative Proceedings

Schedule 6.9                                                   Locations

Schedule 6.11                                            Employee Benefits Plans

Schedule 6.16                                            Material Agreements

Schedule 6.18                                            Insurance

 

vii

--------------------------------------------------------------------------------



 

This AMENDED AND RESTATED CREDIT AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this “Agreement”) is made effective as
of the June 3, 2013 among:

 

(a)                                 (a)           TELETECHTTEC HOLDINGS, INC.
(formerly known as TeleTech Holdings, Inc.), a Delaware corporation (“US
Borrower”);

 

(b)                                 (b)           each Foreign Borrower, as
hereinafter defined, as may hereafter become a party hereto (each such Foreign
Borrower, together with US Borrower shall be referred to herein, collectively,
as “Borrowers” and, individually, each a “Borrower”);

 

(c)                                  (c)           the lenders listed on
Schedule 1 hereto and each other Additional Lender, as hereinafter defined, that
from time to time becomes a party hereto pursuant to Section 2.9(c) or 11.10
hereof (collectively, the “Lenders” and, individually, each a “Lender”); and

 

(d)                                 (d)           WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders under this Agreement and the other Loan Documents (“Agent”).

 

WITNESSETH:

 

WHEREAS, US Borrower, the lenders named therein, as lenders, and KeyBank
National Association, as agent, entered into that certain Credit Agreement,
dated as of October 1, 2010, as amended by a First Amendment thereto dated as of
March 27, 2012 (collectively, the “Existing Credit Agreement”);

 

WHEREAS, this Agreement amends and restates in its entirety the Existing Credit
Agreement and, upon the effectiveness of this Agreement, the terms and
provisions of the Existing Credit Agreement shall be superseded hereby.  All
references to “Credit Agreement” contained in the Loan Documents, as defined in
the Existing Credit Agreement, delivered in connection with the Existing Credit
Agreement, shall be deemed to refer to this Agreement.  Notwithstanding the
amendment and restatement of the Existing Credit Agreement by this Agreement,
the obligations outstanding (including, but not limited to, the letters of
credit issued and outstanding under the Existing Credit Agreement as of the date
hereof) shall remain outstanding and constitute continuing Obligations
hereunder.  Such outstanding Obligations and the guaranties of payment thereof
shall in all respects be continuing, and this Agreement shall not be deemed to
evidence or result in a novation or repayment and re-borrowing of such
Obligations.  In furtherance of and, without limiting the foregoing, from and
after the date hereof and except as expressly specified herein, the terms,
conditions, and covenants governing the obligations outstanding under the
Existing Credit Agreement shall be solely as set forth in this Agreement, which
shall supersede the Existing Credit Agreement in its entirety; and

 

WHEREAS, Borrowers, Agent and the Lenders desire to contract for the
establishment of credits in the aggregate principal amounts hereinafter set
forth, to be made available to Borrowers upon the terms and subject to the
conditions hereinafter set forth.

 

NOW, THEREFORE, it is mutually agreed as follows:

 

ARTICLE I.ARTICLE I.  DEFINITIONS

 

Section 1.1                                    Definitions.  As used in this
Agreement, the following terms shall have the meanings set forth below:

 

1

--------------------------------------------------------------------------------



 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.

 

“Additional Commitment” means that term as defined in Section 2.9(b) hereof.

 

“Additional Foreign Borrower Assumption Agreement” means each of the Additional
Foreign Borrower Assumption Agreements executed by a Foreign Borrower, as
applicable, after the Closing Date, substantially in the form of the attached
Exhibit G, as the same may from time to time be amended, restated or otherwise
modified.

 

“Additional Lender” means an Eligible Transferee that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.9(c) hereof.

 

“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to Agent, wherein an Additional
Lender shall become a Lender.

 

“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.9(c) hereof.

 

“Administrative Borrower” means US Borrower.

 

“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Obligations, if such payment results in that Lender having
less than its pro rata share (based upon its Commitment Percentage) of the
Obligations then outstanding.

 

“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.

 

“Agent” means that term as defined in the first paragraph hereof.

 

“Agreement” means that term as defined in the first paragraph hereof.

 

“Alternate Currency” means (a) Euros, Canadian Dollars, Pounds Sterling,
Japanese Yen, New Zealand Dollars and Australian Dollars, in each case as
acceptable to Agent, and (b) any other currency, other than Dollars, agreed to
by Agent and the Required Lenders in writing, that (i) shall be freely
transferable and convertible into Dollars, (ii) is dealt with in the London
interbank deposit market, and (iii) for which no central bank or other
governmental authorization in the country of issue of such currency is required
to give authorization for the use of such currency by any Lender for making
Revolving Loans unless such authorization has been obtained and remains in full
force and effect.

 

“Alternate Currency Exposure” means, at any time and without duplication, the
sum of the Dollar Equivalent of (a) the aggregate principal amount of Alternate
Currency Loans outstanding to US Borrower,

 

2

--------------------------------------------------------------------------------



 

(b) the aggregate principal amount of Alternate Currency Loans outstanding to
the Foreign Borrowers, and (c) the Letter of Credit Exposure that is denominated
in one or more Alternate Currencies.

 

“Alternate Currency Loan” means a Revolving Loan described in
Section 2.2(a) hereof, that shall be denominated in an Alternate Currency and on
which a Borrower shall pay interest at a rate based upon the Derived LIBOR Fixed
Rate applicable to such Alternate Currency.

 

“Alternate Currency Maximum Amount” means an amount equal to fifty percent (50%)
of the Revolving Amount.

 

“Alternate Currency Base Rate” means, subject to the implementation of a
Replacement Rate in accordance with Section 3.5(c), with respect to an Alternate
Currency Loan:

 

(a)                                 denominated in Euros or, Japanese Yen or
Pound Sterling, the rate of interest, per annum determined by Agent (in
accordance with its usual procedures,) on the basis of the rate for deposits in
the relevant currency in immediately available funds with a term equivalent to
the applicable Interest Period as published on the applicable Reuters screen
page (or such other commercially available source providing such quotations as
may be designated by Agent from time to time) as ofby the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by Agent, at approximately 11:00 A.M. (London time) two
Business Days prior to the making of such Alternate Currency Loan (or such other
day as is generally treated as the rate fixing day by market practice in such
interbank market, as determined by Agent; provided that to the extent such
market practice is not administratively feasible for Agent, such other day as
otherwise reasonably determined by Agent);(b)        denominated in Pounds
Sterling, the rate of interest, determined by Agent in accordance with its usual
procedures, for deposits in Pounds Sterling in immediately available funds with
a term equivalent to the applicable Interest Period as published on the
applicable Reuters screen page (or such other commercially available source
providing such quotations as may be designated by Agent from time to time) as of
approximately 11:00 A.M. (London time) on the first day of such Interest Period
(or such other day as is generally treated as the rate fixing day by market
practice in such interbank market, as determined by Agent; provided that to the
extent such market practice is not administratively feasible for Agent, such
other day as otherwise reasonably determined by Agent) (or if such day is not a
Business Day, then on the immediately preceding Business Day));

 

(b)                                 (c) denominated in Canadian Dollars, the
rate of interest, determined by Agent in accordance with its usual procedures,
equal to the Canadian Dealer Offered Rate, or a comparable or successor rate
which rate is approved by Agent, with a term equivalent to the applicable
Interest Period as published on the applicable Reuters screen page (or such
other commercially available source providing such quotations as may be
designated by Agent from time to time) on the first day of such Interest Period
(or such other day as is generally treated as the rate fixing day by market
practice in such interbank market, as determined by Agent; provided that to the
extent such market practice is not administratively feasible for Agent, such
other day as otherwise reasonably determined by Agent) (or if such day is not a
Business Day, then on the immediately preceding Business Day);

 

(c)                                  (d) denominated in Australian Dollars, the
rate of interest, determined by Agent in accordance with its usual procedures,
equal to the Bank Bill Swap Reference Bid Rate or a comparable or successor rate
which rate is approved by Agent, with a term equivalent to the applicable
Interest Period as published on the applicable Reuters screen page (or such
other commercially available source providing such quotations as may be
designated by Agent from time to time) at or about 10:30 A.M. (Melbourne,
Australia time) two Business Days prior to the making of such Alternate Currency
Loan (or such other day as is generally treated as the rate fixing day by market
practice in such interbank market, as determined by

 

3

--------------------------------------------------------------------------------



 

Agent; provided that to the extent such market practice is not administratively
feasible for Agent, such other day as otherwise reasonably determined by Agent);

 

(d)                                 (e) denominated in New Zealand Dollars, the
rate of interest, determined by Agent in accordance with its usual procedures,
equal to the Bank Bill Reference Bid Rate or a comparable or successor rate
which rate is approved by Agent, with a term equivalent to the applicable
Interest Period as published on the applicable Reuters screen page (or such
other commercially available source providing such quotations as may be
designated by Agent from time to time) at or about 10:45 A.M. (Auckland, New
Zealand time) two Business Days prior to the making of such Alternate Currency
Loan (or such other day as is generally treated as the rate fixing day by market
practice in such interbank market, as determined by Agent; provided that to the
extent such market practice is not administratively feasible for Agent, such
other day as otherwise reasonably determined by Agent); and

 

(e)                                  (f) denominated in any other Alternate
Currency, the rate of interest as designated with respect to such Alternate
Currency at the time such Alternate Currency is approved by Agent and the
Required Lenders;

 

provided that, in the event that any such rate quotation is not available for
any reason, then the Alternate Currency Rate shall be the rate of interest,
determined by Agent in accordance with its usual procedures pertaining to such
Alternate Currency Loan that adequately reflects the all-in-cost of funds
denominated in such Alternate Currency to Agent.

 

“Alternate Currency Exposure” means, at any time and without duplication, the
sum of the Dollar Equivalent of (a) the aggregate principal amount of Alternate
Currency Loans outstanding to US Borrower, (b) the aggregate principal amount of
Alternate Currency Loans outstanding to the Foreign Borrowers, and (c) the
Letter of Credit Exposure that is denominated in one or more Alternate
Currencies.

 

“Alternate Currency Loan” means a Revolving Loan described in
Section 2.2(a) hereof, that shall be denominated in an Alternate Currency and on
which a Borrower shall pay interest at a rate based upon the Derived LIBOR Fixed
Rate applicable to such Alternate Currency.

 

“Alternate Currency Maximum Amount” means an amount equal to fifty percent (50%)
of the Revolving Amount.

 

“Alternate Currency Rate” a rate per annum equal to the quotient obtained by
dividing (a) the Alternate Currency Base Rate by (b) 1.00 minus the Reserve
Percentage.

 

The Credit Parties acknowledge and agree that the provisions of Article III
shall apply mutatis mutandis to the Alternate Currency Rate and all Alternate
Currency Loans bearing interest at a rate based on such rate.  Upon request of
Borrowers made with respect to any Alternate Currency Loan, Agent shall,
promptly following the making of such Alternate Currency Loan and request,
provide to Borrowers a certificate setting forth the basis utilized by Agent in
determining the Alternate Currency Rate applicable to such Alternate Currency
Loan.  Agent shall incur no liability under or in respect of this Agreement
based on a failure to provide such certificate or in connection with the
determination of the Alternate Currency Rate applicable to such Alternate
Currency Loan.  Each calculation by Agent of the Alternate Currency Rate shall
be conclusive and binding for all purposes, absent manifest error.

 

Notwithstanding the foregoing, (x) in no event shall the Alternate Currency Rate
(including, without limitation, any Replacement Rate with respect thereto) be
less than 0% and (y) unless otherwise specified in any amendment to this
Agreement entered into in accordance with Section 3.5(c), in the event

 

4

--------------------------------------------------------------------------------



 

that a Replacement Rate with respect to the Alternative Currency Rate is
implemented then all references herein to the Alternative Currency Rate shall be
deemed references to such Replacement Rate.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or their respective Subsidiaries from
time to time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder. and the U.K. Bribery Act 2010 and the
rules and regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules related to terrorism
financing or money laundering, including, without limitation, any applicable
provision of the Patriot Act and The Currency and Foreign Transactions Reporting
Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C.
§§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Commitment Fee Rate” means:

 

(a)                                 for the period from the FirstFourth
Amendment Effective Date through the first Calculation Date following the
FirstFourth Amendment Effective Date, 0.1250.150% per annum; and

 

(b)                                 commencing on the first Calculation Date
following the FirstFourth Amendment Effective Date, the percentage per annum set
forth in the following matrix, based upon the result of the computation of the
Net Leverage Ratio as set forth in the Compliance Certificate for such fiscal
period, as provided below:

 

Net Leverage Ratio

 

Applicable Commitment
Fee Rate

 

Greater than or equal to 3.00 to 1.00

 

0.250

%

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

 

0.200

%

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

0.175

%

Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00

 

0.150

%

Less than 1.00 to 1.00

 

0.125

%

 

The Applicable Commitment Fee Rate shall be determined and adjusted quarterly on
the date five (5) Business Days after the day on which US Borrower provides a
Compliance Certificate pursuant to Section 5.3(c) for the most recently ended
fiscal quarter of US Borrower (each such date, a “Calculation Date”)  The above
matrix does not modify or waive, in any respect, the requirements of Section 5.7
hereof, the rights of Agent and the Lenders to charge the Default Rate, or the
rights and remedies of Agent and the Lenders pursuant to Articles VII and VIII
hereof.  Notwithstanding anything herein to the contrary, (i) during any period
when US Borrower shall have failed to timely deliver the Consolidated financial
statements pursuant to Section 5.3(a) or (b) hereof, or the Compliance
Certificate pursuant to Section 5.3(c) hereof, until such time as the
appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Commitment Fee Rate shall be the highest rate per
annum indicated in the above pricing grid regardless of the Net Leverage Ratio
at such time, and (ii) in the event that any financial information or
certification provided to Agent in the Compliance Certificate is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Commitment Fee Rate for any period (an “Applicable
Commitment Fee Period”) than the Applicable Commitment Fee Rate applied for such
Applicable Commitment Fee Period, then (A) US Borrower shall immediately deliver
to Agent a corrected Compliance Certificate for such Applicable Commitment Fee
Period, (B) the Applicable Commitment Fee Rate shall be determined based on such
corrected Compliance Certificate, and (C) US Borrower shall immediately pay to
Agent the accrued additional fees owing as a result of such increased Applicable
Commitment Fee Rate for such Applicable Commitment Fee Period.

 

5

--------------------------------------------------------------------------------



 

“Applicable Margin” means:

 

(a)                                 for the period from the FirstFourth
Amendment Effective Date through the first Calculation Date following the
FirstFourth Amendment Effective Date, 1.0001.125% per annum for LIBOR Fixed Rate
Loans and 0.0000.125% per annum for Base Rate Loans; and

 

(b)                                 commencing on the first Calculation Date
following the FirstFourth Amendment Effective Date, the percentage per annum
(depending upon whether Loans are LIBOR Fixed Rate Loans or Base Rate Loans) set
forth in the following matrix, based upon the result of the computation of the
Net Leverage Ratio as set forth in the Compliance Certificate for such fiscal
period, as provided below:

 

Net Leverage Ratio

 

Applicable Margin
for LIBOR Fixed
Rate Loans

 

Applicable Margin
for Base Rate
Loans

 

Greater than or equal to 3.00 to 1.00

 

1.750

%

0.750

%

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

 

1.500

%

0.500

%

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

1.375

%

0.375

%

Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00

 

1.125

%

0.125

%

Less than 1.00 to 1.00

 

1.000

%

0.000

%

 

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which US Borrower provides a Compliance
Certificate pursuant to Section 5.3(c) for the most recently ended fiscal
quarter of US Borrower (each such date, a “Calculation Date”)  The above matrix
does not modify or waive, in any respect, the requirements of Section 5.7
hereof, the rights of Agent and the Lenders to charge the Default Rate, or the
rights and remedies of Agent and the Lenders pursuant to Articles VII and VIII
hereof.  Notwithstanding anything herein to the contrary, (i) during any period
when US Borrower shall have failed to timely deliver the Consolidated financial
statements pursuant to Section 5.3(a) or (b) hereof, or the Compliance
Certificate pursuant to Section 5.3(c) hereof, until such time as the
appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall be the highest rate per annum indicated
in the above pricing grid for Loans of that type, regardless of the Net Leverage
Ratio at such time, and (ii) in the event that any financial information or
certification provided to Agent in the Compliance Certificate is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Margin for any period (an “Applicable Margin Period”)
than the Applicable Margin applied for such Applicable Margin Period, then
(A) US Borrower shall immediately deliver to Agent a corrected Compliance
Certificate for such Applicable Margin Period, (B) the Applicable Margin shall
be determined based on such corrected Compliance Certificate, and (C) US
Borrower shall immediately pay to Agent the accrued additional interest owing as
a result of such increased Applicable Margin for such Applicable Margin Period.

 

“Approved Foreign Jurisdiction” means, subject to Section 2.13(a) hereof,
(a) Australia, Canada, Japan, Mexico, New Zealand, or any European Union country
(other than Bulgaria, Croatia, Cyprus, Czech Republic, Estonia, France, Greece,
Hungary, Latvia, Lithuania, Malta, Poland, Portugal, Romania, Slovakia, and
Slovenia), in each case as acceptable to Agent, and (b) any other jurisdiction
approved by Agent and the Required Lenders in writing.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

6

--------------------------------------------------------------------------------



 

“Arrangers” means Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), Bank of the West, HSBC Bank USA, National Association and U.S. Bank,
National Association, each in its capacity as a joint lead arranger and joint
bookrunner.

 

“Assignment Agreement” means an Assignment and Assumption Agreement in the form
of the attached Exhibit F.

 

“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to Agent) to handle certain
administrative matters in connection with this Agreement.

 

“Available Liquidity” means, at any time, the sum, without duplication, of
(a) all Unrestricted cash on hand of the Companies, plus (b) all Unrestricted
Cash Equivalents of the Companies that have a maturity of not more than one year
from the date of determination, plus (c) the Revolving Credit Availability;
provided that, for the purposes of calculating Available Liquidity for
Section 5.7(c) hereof, to the extent that cash needs to be repatriated to a
jurisdiction for the payment of all or any part of the Expected Earn-Out Amount,
the costs (including taxes and other related costs) of such repatriation shall
be subtracted from Available Liquidity.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and Agent or a
Lender (or an affiliate of a Lender) in connection with any of the Bank
Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by a Company to Agent or any
Lender (or an affiliate of a Lender) pursuant to or evidenced by the Bank
Product Agreements.

 

“Bank Products” means a service or facility extended to a Company by Agent or
any Lender (or an affiliate of a Lender) for (a) credit cards and credit card
processing services, (b) debit cards, purchase cards and stored value cards,
(c) ACH transactions, and (d) cash management, including controlled
disbursement, accounts or services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Base Rate” means, on any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one half of one percent (0.50%) in excess of the Federal Funds
Effective Rate, and (c) 1.251.00% per annum in excess of the London Interbank
OfferedEurodollar Rate for loans in Eurodollars with an Interest Period of one
month (or, if such day is not a Business Day, such rate as calculated on the
most recent Business Day).  Any change in the Base Rate shall be effective
immediately from and after such change in the Base Rate.

 

7

--------------------------------------------------------------------------------



 

“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, that
shall be denominated in Dollars and on which Borrowers shall pay interest at a
rate based on the Derived Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“Borrower” means that term as defined in the first paragraph hereof.

 

“Borrower Materials” means that term as described in Section 5.3 hereof.

 

“Borrower Investment Policy” means the investment policy of US Borrower in
effect as of the Closing Date, together with such modifications as approved from
time to time by the chief financial officer of US Borrower.

 

“Borrower Materials” means that term as described in Section 5.3 hereof.

 

“Borrowers” means that term as defined in the first paragraph hereof.

 

“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close, and, in
addition, (a) if the applicable Business Day relates to a Eurodollar Loan, is a
day of the year on which dealings in deposits are carried on in the London
interbank Eurodollar market, (b) if the applicable Business Day relates to an
Alternate Currency Loan denominated in Euros, any fundings, disbursements,
settlements and payments in Euros in respect of any such Alternate Currency
Loan, or any other dealings in Euros to be carried out pursuant to this
Agreement in respect of any such Alternate Currency Loan, is day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer (TARGET)
payment system (or, if such payment system ceases to be operative, such other
payment system (if any) determined by Agent to be a suitable replacement) is
open for the settlement of payments in Euros and (c) if the applicable Business
Day relates to an Alternate Currency Loan denominated in an Alternate Currency
other than Euros, is a day on which dealings in deposits are carried on in the
relevant Alternate Currency.

 

“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.

 

“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.,
subject to the terms of Section 1.2(c); provided, however, that “Capitalized
Lease Obligations” shall exclude Facility-Related Leases.

 

8

--------------------------------------------------------------------------------



 

“Cash Collateralize” means, to pledge and deposit with, or deliver to Agent, or
directly to the applicable Fronting Lender (with notice thereof to Agent), for
the benefit of one or more of the Fronting Lenders, the Swing Line Lender or the
Lenders, as collateral for outstanding Letters of Credit or obligations of the
Lenders to fund participations in respect of Letters of Credit or Swing Loans,
cash or deposit account balances or, if Agent and the applicable Fronting Lender
and the Swing Line Lender shall agree, in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to Agent, such Fronting Lender and the Swing Line Lender, as
applicable.  “Cash Collateral” shall have a meaning correlative to the
definition of Cash Collateralize and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means those securities and other investments described in the
Borrower Investment Policy.

 

“CFC” means any Foreign Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.

 

“CFC Holding Company” means, as of any time of determination, a Domestic
Subsidiary that at such time has no material assets other than the equity
interests in one or more CFCs.  For the avoidance of doubt, US Borrower shall
not be treated as a CFC Holding Company.

 

“Change in Control” means (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially (within the meaning of Rules 13d-3
and 13d-5 of the Exchange Act) or of record, on or after the Closing Date, by
any Person (other than Kenneth D. Tuchman, his spouse, any of his lineal
descendants or any trustees or trusts established for his benefit or the benefit
of his spouse or any of his lineal descendants) or group (within the meaning of
Sections 13d-3 and 14d of the Exchange Act), of shares representing more than
forty percent (40%) of the aggregate ordinary Voting Power represented by the
issued and outstanding equity interests of US Borrower; (b) the occupation of a
majority of the seats (other than vacant seats) on the board of directors or
other governing body of US Borrower by Persons who were neither (i) nominated or
approved by the board of directors or other governing body of US Borrower nor
(ii) appointed or approved by directors so nominated or approved; (c) if US
Borrower shall cease to own, directly or indirectly, seventy-five percent (75%)
of the aggregate ordinary Voting Power represented by the issued and outstanding
equity interests of each Foreign Borrower; or (d) the occurrence of a change in
control, or other term of similar import used therein, as defined in any
Material Indebtedness Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued; provided further, that solely for the purposes of Section 3.1
hereof, any increased costs associated with a Change in Law based on the
foregoing clauses (i) and (ii) may only be imposed to the extent the applicable
Lender or Recipient is generally seeking such costs from other similarly
situated borrowers that are similarly affected by the circumstances giving rise
to such costs under credit facilities that such Lender or Recipient reasonably
deems to afford such Lender or Recipient

 

9

--------------------------------------------------------------------------------



 

the legal right to impose such costs, but no such Lender or Recipient shall be
required to disclose any proprietary or confidential information in exercising
its rights under Section 3.1 hereof.

 

“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

 

“Collateral” means the Collateral, as defined in the Security Documents from
time to time.

 

“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swing Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment, up to
the Revolving Amount.

 

“Commitment Increase Period” means the period from the Closing Date to the date
that is three (3) months prior to the Revolving Credit Maturity Date, or such
later date (prior to the Revolving Credit Maturity Date) as shall be agreed to
in writing by Agent.

 

“Commitment Percentage” means, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in Schedule 1 hereto as of the Fourth Amendment Effective Date (taking
into account any assignments pursuant to Section 11.10 hereof).

 

“Commitment Period” means the period from the FirstFourth Amendment Effective
Date to the Revolving Credit Maturity Date.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Companies” means all Borrowers and all Subsidiaries of all Borrowers.

 

“Company” means a Borrower or a Subsidiary of a Borrower.

 

“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit E.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

 

“Consent Deadline” means that term as defined in Section 2.15(a) hereof.

 

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition, but in all cases excluding earn-outs in respect of such
Acquisition, so long as such cash earn-outs (which may be roughly quantified)
are not in excess of twenty percent (20%) of the purchase price.

 

“Consolidated” means the resultant consolidation of the financial statements of
US Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.14 hereof.

 

10

--------------------------------------------------------------------------------



 

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of US Borrower for such period, as determined on a Consolidated basis.

 

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, Consolidated Net Earnings for such period plus, without duplication, the
aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (a) Consolidated Interest Expense, (b) Consolidated Income Tax
Expense, (c) Consolidated Depreciation and Amortization Charges (and, in
addition, current and future amortization charges relating to the capitalized
costs incurred by the Companies in connection with the execution and closing of
this Agreement and the other Loan Documents (and future costs directly related
to the amendment, from time to time, of the foregoing documents)), (d) one-time,
non-recurring cash charges, including severance and other restructuring-related
expenses, up to an aggregate amount of Twenty Million Dollars ($20,000,000) in
any fiscal year of the US Borrower, (e) (i) non-cash charges or expenses
incurred in accordance with GAAP (but excluding any non-cash charges related to
receivables impairment), minus (ii) extraordinary or unusual non-cash gains not
incurred in the ordinary course of business but that were included in the
calculation of Consolidated Net Earnings for such period; provided that, for
purposes of calculating the Net Leverage Ratio and the Interest Coverage Ratio,
(1) a pro forma calculation of Consolidated EBITDA shall be made for Significant
Positive EBITDA Dispositions for any fiscal year of US Borrower if Significant
Positive EBITDA Dispositions are made, during such fiscal year, in excess of the
aggregate amount of Twenty Million Dollars ($20,000,000), (2) a pro forma
calculation of Consolidated EBITDA shall be made for Significant Positive EBITDA
Acquisitions made during such period, and (3) to the extent that any changes to
GAAP pursuant to FASB ASC 842 require the reclassification or recharacterization
of Operating Leases as capital leases, changes to Consolidated EBITDA that
result from such reclassification or recharacterization shall be excluded from
the calculation of Consolidated EBITDA and, (f) (i) synergies resulting from
Acquisitions (to be achieved within eighteen (18) months of the consummation of
such Acquisition and are not anticipated to be incurred on an ongoing basis
following the consummation thereof) and (ii) reasonable legal, due diligence and
other customary transaction costs and expenses incurred in connection with
Acquisitions or potential Acquisition, whether or not consummated (such costs
and expenses incurred no later than one year from either the consummation of
such Acquisition or the termination of such potential Acquisition, as
applicable), to the extent the synergies, costs and expenses included in this
clause (f) (1) are certified by a Financial Officer in form and substance
reasonably satisfactory to Agent, (2) are reasonably acceptable to Agent and
(3) do not exceed ten percent (10%) of Consolidated EBITDA (determined without
reference to this clause (f) but including the EBITDA of the Person or assets to
be acquired pursuant to such Acquisition or potential Acquisition, on a pro
forma basis, for the most recent consecutive four quarter period prior to the
closing of such Acquisition or termination of such potential Acquisition, as
applicable, for which financial statements are available) and (g) reasonable
legal, due diligence and other customary advisory and transaction costs and
expenses incurred in connection with this Agreement, any Acquisition or
potential Acquisition, any Disposition, issuance or redemption of capital stock
or other equity interests, or any incurrence, amendment or waiver of any
Indebtedness (in each case, whether or not consummated) permitted under this
Agreement, in each case, so long as, such costs and expenses are incurred no
later than six months from either the consummation of such Acquisition, the
termination of such potential Acquisition, or the effectiveness of the
applicable event, as applicable.

 

“Consolidated Funded Indebtedness” means, at any date, solely with respect to
Indebtedness and other obligations owing by the Companies to Persons other than
the Companies and without duplication, the sum of (a) all Indebtedness for
borrowed money, (b) all obligations evidenced by bonds, debentures, notes or
similar instruments, or upon which interest payments are customarily made,
(c) all guaranties of Indebtedness of the type described in this definition,
(d) all obligations created under any conditional sale or other title retention
agreements, (e) all Capitalized Lease Obligations, Synthetic Lease and asset
securitization obligations (provided that the Companies may exclude Synthetic
Leases of aircraft up to the

 

11

--------------------------------------------------------------------------------



 

aggregate amount of Ten Million Dollars ($10,000,000)), (f) all obligations
(contingent or otherwise) with respect to letters of credit (other than a letter
of credit or similar form of credit enhancement issued as a Performance
Guaranty), and (g) all obligations for the deferred purchase price of capital
assets as determined on a Consolidated basis.  Notwithstanding anything in this
definition to the contrary (i) all deferred payment obligations (that are not
based on performance) that are part of the total Consideration for an
Acquisition shall be considered to be Consolidated Funded Indebtedness for the
purposes of calculating the financial covenants set forth in Section 5.7 hereof,
(ii) no performance based contingent obligation that is part of the total
Consideration for any Acquisition shall be considered to be Consolidated Funded
Indebtedness for the purposes of calculating the financial covenants set forth
in Section 5.7 hereof, (iii) to the extent that changes to GAAP require the
reclassification or recharacterization of Operating Leases as capital leases,
such leases, as so reclassified or recharacterized, shall be excluded from,
(iii) no Permitted Factoring Transaction shall be considered to be Consolidated
Funded Indebtedness, and (iv) up to an aggregate amount of Fifteen Million
Dollars ($15,000,000) in economic incentives or grants provided by third
parties, which may be recorded as liabilities until certain conditions are met,
shall be excluded from Consolidated Funded Indebtedness, so long as the
Companies remain in material compliance with the terms of such economic
incentives and grants.  In addition, for the avoidance of doubt, the net
obligations under any currency swap agreement, interest rate swap, cap, collar
or floor agreement or other interest rate management device or any Hedge
Agreement shall not be considered Consolidated Funded Indebtedness.

 

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of US Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.

 

“Consolidated Interest Expense” means, for any period, the interest expense of
US Borrower, paid in cash, on Consolidated Funded Indebtedness for such period,
as determined on a Consolidated basis.

 

“Consolidated Net Earnings” means, for any period, the net income (loss) of US
Borrower for such period, as determined on a Consolidated basis.

 

“Consolidated Net Worth” means, at any date, the stockholders’ equity of US
Borrower, determined as of such date on a Consolidated basis.

 

“Consolidated Total Assets” means, at any time, all of the assets of the
Companies, as determined on a Consolidated basis.

 

“Control Agreement” means a Deposit Account Control Agreement or a Securities
Account Control Agreement.

 

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).

 

“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Fronting Lender of a Letter of Credit.

 

“Credit Party” means a Borrower and any Subsidiary or other Affiliate that is a
Guarantor of Payment.

 

“Customary Setoffs” means, as to any Securities Intermediary or depository
institution, as applicable, with respect to any Securities Account or Deposit
Account, as applicable, maintained with such

 

12

--------------------------------------------------------------------------------



 

Person, setoffs and chargebacks by such Person against such Securities Account
or Deposit Account, as applicable, that directly relate to the maintenance and
administration thereof, including, without limitation, for the following
purposes: (a) administrative and maintenance fees and expenses; (b) items
deposited in or credited to the account and returned unpaid or otherwise
uncollected or subject to an adjustment entry; (c) for adjustments or
corrections of posting or encoding errors; (d) for any ACH credit or similar
entries that are subsequently returned thereafter; (e) for items subject to a
claim against the depository bank/securities intermediary for breach of
transfer, presentment, encoding, retention or other warranty under Federal
Reserve Regulations or Operating Circulars, ACH or other clearing house rules,
or applicable law (including, without limitation, Articles 3, 4 and 4A of the
U.C.C.); and (f) for chargebacks in connection with merchant card transactions.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing.

 

“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.

 

“Defaulting Lender” means, subject to Section 3.8(b) hereof, any Lender that
(a) has failed to (i) fund all or any portion of any Loan or any participations
in a Letter of Letters of Credit or participations in Swing Loans required to be
funded by it hereunder within two Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
Agent and the Administrative Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to Agent, any Fronting Lender, the Swing Line Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Loans) within two Business Days of
the date when due, (b) has notified the Administrative Borrower, Agent, any
Fronting Lender or the Swing Line Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by Agent or the
Administrative Borrower, to confirm in writing to Agent and the Administrative
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by Agent and the
Administrative Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-inIn
Action, unless in the case of any Lender subject to this clause (d), the
Administrative Borrower, Agent, each Fronting Lender and the Swing Line Lender
shall each have determined that such Lender intends, and has all approvals
required to enable it (in form and

 

13

--------------------------------------------------------------------------------



 

substance satisfactory to each of the Administrative Borrower, Agent, each
Fronting Lender and the Swing Line Lender), to continue to perform its
obligations as a Lender hereunder; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by Agent that a Lender is a Defaulting Lender under
any one or more of clauses (a) through (d) above shall be conclusive and binding
absent manifest error.  Such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.8(b) hereof) (x) immediately in the case of clause
(a)(i) and (b) or (c) (if notified by the Administrative Borrower) or (d) above
and (y) upon delivery of written notice of such determination to the
Administrative Borrower, each Fronting Lender, the Swing Line Lender and each
Lender in the case of clause (a)(ii) and (b) or (c) (if notified to Agent or any
Lender).

 

“Deposit Account” means a deposit account, as that term is defined in the U.C.C.

 

“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among US Borrower or a Domestic Guarantor of Payment, Agent and a depository
institution, dated on or after the Closing Date, to be in form and substance
reasonably satisfactory to Agent, as the same may from time to time be amended,
restated or otherwise modified.

 

“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.

 

“Derived LIBOR Fixed Rate” means (a) with respect to a Eurodollar Loan, a rate
per annum equal to the sum of the Applicable Margin (from time to time in
effect) for LIBOR Fixed Rate Loans plus the Eurodollar Rate, and (b) with
respect to an Alternate Currency Loan, a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for LIBOR Fixed Rate Loans plus
the Alternate Currency Rate applicable to the relevant Alternate Currency.

 

“Disposition” means the lease, transfer or other disposition of assets(including
by statutory division) of assets (including, without limitation, equity
interests in subsidiary companies) by a Company (whether in one or more than one
transaction) by a Company, other than a sale, lease, transfer or other
disposition made by a Company pursuant to Section 5.12(b), (c) or (g) hereof or
in the ordinary course of business.  For the avoidance of doubt, none of (x) the
sale of any Permitted Convertible Indebtedness by the US Borrower, (y) the sale
of any Permitted Warrant Transaction by the US Borrower nor (z) the performance
by the US Borrower of its obligations under any Permitted Convertible
Indebtedness or any Permitted Warrant Transaction, shall constitute a
“Disposition”.

 

“Dollar” or “$” means lawful money of the United States of America.

 

“Dollar Equivalent” means (a) with respect to an Alternate Currency Loan or
Letter of Credit denominated in an Alternate Currency, the Dollar equivalent of
the amount of such Alternate Currency Loan or Letter of Credit denominated in
such Alternate Currency, determined by Agent on the basis of its spot rate at
approximately 11:00 A.M. (London time) on the date two Business Days before the
date of such Alternate Currency Loan or issuance of such Letter of Credit
denominated in such Alternate Currency, for the purchase of the relevant
Alternate Currency with Dollars for delivery on the date of such Alternate
Currency Loan or Letter of Credit, and (b) with respect to any other amount, if
such amount is denominated in Dollars, then such amount in Dollars and,
otherwise the Dollar equivalent of such amount, determined by Agent on the basis
of its spot rate at approximately 11:00 A.M. (London time) on the date for which
the

 

14

--------------------------------------------------------------------------------



 

Dollar equivalent amount of such amount is being determined, for the purchase of
the relevant Alternate Currency with Dollars for delivery on such date; provided
that, in calculating the Dollar Equivalent for purposes of determining (i) a
Borrower’s obligation to prepay Loans and Letters of Credit pursuant to
Section 2.11(a) hereof, or (ii) a Borrower’s ability to request additional Loans
or Letters of Credit pursuant to the Commitment, Agent may, in its discretion,
on any Business Day selected by Agent (prior to payment in full of the
Obligations), calculate the Dollar Equivalent of each such Loan or Letter of
Credit.  (Note that for purposes of repayment of an Alternate Currency Loan at
the end of an Interest Period, the amount of the Alternate Currency borrowed (as
opposed to the Dollar Equivalent of such amount) is the amount required to be
repaid.)  Agent shall notify Administrative Borrower of the Dollar Equivalent of
such Alternate Currency Loan or any other amount, at the time that such Dollar
Equivalent shall have been determined.

 

“Domestic Guarantor of Payment” means each of the Companies designated a
“Domestic Guarantor of Payment” on Schedule 3 hereto as of the Fourth Amendment
Effective Date, each of which is executing and delivering a Guaranty of Payment,
and any other Domestic Subsidiary that shall deliver a Guaranty of Payment to
Agent subsequent to the ClosingFourth Amendment Effective Date.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than Twenty Million Dollars ($20,000,000) and (c) has no direct or indirect
Subsidiaries with aggregate assets, for such Company and all such Subsidiaries,
of more than Twenty Million Dollars ($20,000,000).

 

“EBITDA” means, for any period, the net earnings of a Person (without giving
effect to extraordinary losses or gains) for such period, plus the aggregate
amounts deducted in determining such net earnings in respect of (a) interest
expense of such Person, (b) income taxes of such Person and (c) the aggregate of
all depreciation and amortization charges of such Person for fixed assets,
leasehold improvements and general intangibles (specifically including
goodwill).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Transferee” means any Person that meets the requirements to be an
assignee under Section 11.10(a)(iii), (v) and (vi) hereof (subject to such
consents, if any, as may be required under Section 11.10(a)(iii) hereof).

 

“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental

 

15

--------------------------------------------------------------------------------



 

Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

 

“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that is reasonably likely to result in the imposition of a material
excise tax or any other material liability on a Company or of the imposition of
a Lien on the assets of a Company; (b) the engagement by a Controlled Group
member in a non-exempt “prohibited transaction” (as defined under ERISA
Section 406 or Code Section 4975) or a breach of a fiduciary duty under ERISA
that is reasonably likely to result in a material liability to a Company;
(c) the application by a Controlled Group member for a waiver from the minimum
funding requirements of Code Section 412 or ERISA Section 302 or a Controlled
Group member is required to provide security under Code Section 401(a)(29) or
Code Section 436; (d) the occurrence of a Reportable Event with respect to any
Pension Plan that is reasonably likely to result in a material liability to a
Company; (e) the withdrawal by a Controlled Group member from a Multiemployer
Plan in a “complete withdrawal” or a “partial withdrawal” (as such terms are
defined in ERISA Sections 4203 and 4205, respectively) or the withdrawal of any
Controlled Group member from any Pension Plan subject to ERISA Section 4063
during a plan year in which such entity was a “substantial employer” as defined
in ERISA Section 4001(a)(2) or a cessation of operations that is treated as such
a withdrawal under ERISA Section 4062(e), which is reasonably likely to result
in a material liability to a Company; (f) the failure of an ERISA Plan (and any
related trust) that is intended to be qualified under Code Sections 401 and 501
to be so qualified or the failure of any “cash or deferred arrangement” under
any such ERISA Plan to meet the requirements of Code Section 401(k); (g) the
taking by the PBGC of any steps to terminate a Pension Plan or Multiemployer
Plan or appoint a trustee to administer a Pension Plan or Multiemployer Plan, or
the taking by a Controlled Group member of any steps to terminate a Pension Plan
in a distress termination under ERISA Section 4041(c) or a Multiemployer Plan
under ERISA Section 4041A; (h) the failure by a Controlled Group member or an
ERISA Plan to satisfy any requirements of law applicable to an ERISA Plan which
is reasonably likely to result in a material liability to a Company; (i) the
commencement, existence or threatening of a claim, action, suit, audit or
investigation with respect to an ERISA Plan (other than a routine claim for
benefits) which is reasonably likely to result in a material liability to a
Company; (j) any incurrence by or any expectation of the incurrence by a
Controlled Group member of a material increase in the liability for
post-retirement benefits under any Welfare Plan, other than as required by ERISA
Section 601, et. seq. or Code Section 4980B; or (k) the determination that any
Pension Plan or Multiemployer Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Code Sections 430, 431 and
432 or ERISA Sections 303, 304 and 305.305; or (l) a Reportable Event with
respect to a Pension Plan or a Multiemployer Plan.

 

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors or sponsored,
maintains or maintained, contributes to or contributed to, has liability
contingent or otherwise with respect to or has an obligation to contribute to
such plan, and which is not excluded from the coverage of ERISA pursuant to
Section 4(b)(4) of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

16

--------------------------------------------------------------------------------



 

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.

 

“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which Borrowers shall pay interest
at a rate based upon the Derived LIBOR Fixed Rate applicable to Eurodollars.

 

“Eurodollar Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 3.5(c), with respect to a Eurodollar Loan, for any
Interest Period, a rate per annum equal to the quotient obtained by dividing
(a) the rate of interest, determined by Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) as of
approximately 11:00 A per annum determined on the basis of the rate for deposits
in Dollars for a period equal to the applicable Interest Period as published by
the ICE Benchmark Administration Limited, a United Kingdom company, or a
comparable or successor quoting service approved by Agent, at approximately
11:00 a.Mm. (London time) two (2) Business Days prior to the beginning of such
Interest Period pertaining to such Eurodollar Loan, which appears on Reuters
Screen LIBOR01 Page (or, if for any reason such rate is unavailable from Reuters
or from any other similar company or service that provides rate quotations
comparable to those currently provided by Reuters) as the rate in the London
interbank market for Dollar deposits in immediately available funds with a
maturity comparable to suchfirst day of the applicable Interest Period; provided
that, in the event that such rate quotation is not availablepublished for any
reason, then the Eurodollar Rate shall be the arithmetic average of the per
annum rates at which deposits in immediately available funds in Dollars for the
relevant Interest Period and in the amount of the Eurodollar Loan to be
disbursed or to remain outstanding during such Interest Period, as the case may
be, are offered to Agent (or an affiliate of Agent, in Agent’s discretion) by
primewould be offered by first class banks in any Eurodollarthe London interbank
market reasonably selected byto Agent, determined as of at approximately 11:00
Aa.Mm. (London time) (or as soon thereafter as practicable), two (2) Business
Days prior to the beginningfirst day of the relevantapplicable Interest Period
pertainingfor a period equal to such Eurodollar LoanInterest Period; by (b) 1.00
minus the Reserve Percentage.  Each calculation by Agent of the Eurodollar Rate
shall be conclusive and binding for all purposes, absent manifest error.

 

Notwithstanding the foregoing, (x) in no event shall the Eurodollar Rate
(including, without limitation, any Replacement Rate with respect thereto) be
less than 0% and (y) unless otherwise specified in any amendment to this
Agreement entered into in accordance with Section 3.5(c), in the event that a
Replacement Rate with respect to the Eurodollar Rate is implemented then all
references herein to the Eurodollar Rate shall be deemed references to such
Replacement Rate.

 

“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VII hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” means (a) US Borrower’s headquarters at 9197 Peoria Street,
Englewood, Colorado and any other fee-owned real property (other than real
property (and any improvement thereon) with an individual fair market value of
more than $5,000,000), (b) all leasehold interests in real property, (c) motor
vehicles, airplanes and other assets subject to certificates of title, letter of
credit rights (to the extent a security interest therein cannot be perfected by
a U.C.C. Financing Statement) and commercial tort claims; (d) pledges and
security interests in any asset prohibited (i) by applicable law, rule,
regulation at any time or (ii) by a contractual obligation binding on the
grantor at the time the asset subject to such contractual obligation was
acquired (in each case, except to the extent such prohibition is unenforceable

 

17

--------------------------------------------------------------------------------



 

after giving effect to the applicable provisions of the U.C.C.) or which could
require governmental (including regulatory) consent, approval, license or
authorization to be pledged (unless such consent, approval, license or
authorization has been received) (in each case, after giving effect to the
applicable provisions of the U.C.C.); provided that such exclusion shall not
include any proceeds, products, substitutions or replacements of such asset,
except to the extent that any such proceeds, products, substitutions or
replacements would otherwise be excluded by this definition; (e) equity
interests in any Person other than Wholly Owned Subsidiaries to the extent not
permitted by the terms of any applicable organizational documents, joint venture
agreement or shareholder agreement or similar contractual obligation (other than
with US Borrower or any of its Wholly Owned Subsidiaries); (f) assets to the
extent a security interest in such assets could reasonably be expected to result
in a material adverse tax consequence as determined in good faith by the US
Borrower; (g) any lease, license or other agreement to the extent that a grant
of a security interest therein would violate or invalidate such lease, license
or agreement or create a right of termination in favor of any other party
thereto (other than the US Borrower or any of its Wholly Owned Subsidiaries)
after giving effect to the applicable anti-assignment provisions of the U.C.C.
or similar laws; provided that such exclusion shall not include any proceeds,
products, substitutions or replacements of such asset, except to the extent that
any such proceeds, products, substitutions or replacements would otherwise be
excluded by this definition; (h) those assets as to which Agent and the US
Borrower reasonably agree that the cost or other consequence of obtaining such a
security interest or perfection thereof are excessive in relation to the value
afforded thereby; (i) any governmental licenses or state or local franchises,
charters and authorizations, to the extent security interests in such licenses,
franchises, charters or authorizations are prohibited or restricted thereby
after giving effect to the applicable anti-assignment provisions of the U.C.C.
or similar laws; (j) “intent-to-use” trademark applications prior to the filing
of a statement of use; (k) any segregated accounts or segregated funds held or
received on behalf of third parties (it being understood that third parties
shall not include the US Borrower or any of its Subsidiaries); and (l) any
equipment or other asset subject to Liens permitted under Section 5.9(h), sale
and leaseback transactions, capital lease obligations or other purchase money
debt, if the contract or other agreement providing for such debt or capital
lease obligation prohibits or requires the consent of any Person (other than the
US Borrower or one of its Wholly Owned Subsidiaries) as a condition to the
creation of any other security interest on such equipment or asset and, in each
case, such prohibition or requirement is permitted under the Loan Documents.

 

“Excluded Subsidiary” means (a) each of Percepta, iKnowtion LLC, and TTEC
Investments, Inc. and Humanify, Inc., (b) any joint venture, partnership or
limited liability company in which US Borrower (or any other Company) and a
non-Affiliate of US Borrower (or any other Company) hold an interest, (c) any
captive insurance company in which US Borrower (or any other Company) holds an
interest, (d) any Subsidiary that is prohibited by its charter documents,
contract or applicable law from guaranteeing the Secured Obligations (provided
that such prohibition was in existence at the time such Subsidiary was acquired
or such contract was entered into, as applicable, and not included in
anticipation thereof), (e) any Domestic Subsidiary of a CFC), (f) any CFC
Holding Company and (g) any Dormant Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor of Payment, any
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Guarantor of Payment of, or the grant by such Guarantor of Payment of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor of Payment’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the guarantee of such Guarantor of Payment or the grant of such security
interest becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

 

18

--------------------------------------------------------------------------------



 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Administrative Borrower under Section 3.4(b) hereof) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.2, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.2(g) hereof,
and (d) any United States federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that term as defined in the first paragraph
hereof.

 

“Existing Letter of Credit” means that term as defined in
Section 2.2(b)(vii) hereof.

 

“Expected Earn-Out Amount” means US Borrower’s best estimate of the aggregate
amount that the Companies will be required to pay, during the next twelve (12)
months, in connection with performance based contingent obligations that were
incurred in connection with one or more Acquisitions.

 

“Facility-Related Leases” means lease arrangements in relation to office leases,
contact center leases and non-contact center leases, in each case, entered into
in the ordinary course of business with third-party commercial landlords, where
the lessee pays base rent and other customary additional rent in respect of
matters such as common area maintenance, utilities, tenant improvements, real
estate taxes, and other operating expenses commonly assessed under commercial
real estate leases and that do not contain a purchase option by the lessee for
such property, unless based on the fair market value for such property.

 

“FASB ASC 842” means Accounting Standards Update No. 2016-02 February 2016,
Leases (Topic 842) promulgated by the Financial Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the First Amendment
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“FB Threshold Date” means the first date on which both of the following
conditions are satisfied:

 

(a)                                 the Foreign Subsidiary Exposure exceeds One
Hundred Million Dollars ($100,000,000) at any time during any two consecutive
fiscal quarters of US Borrower; and

 

(b)                                 the Net Leverage Ratio is greater than or
equal to 3.00 to 1.00 as of the last day of each such fiscal quarter.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on the previous Business Day; provided
that if such rate is not so published for any day which is a Business Day, the
Federal Funds

 

19

--------------------------------------------------------------------------------



 

Effective Rate shall be the average of the quotation for such day on such
transactions received by Agent from three federal funds brokers of recognized
standing selected by Agent.

 

“Fee Letter” means the letter agreementEngagement Letter between the US Borrower
and Wells Fargo Securities, LLC, dated as of December 15, 2015,January 3, 2019,
as the same may from time to time be amended, restated or otherwise modified.,
which terminates and supersedes the “Fee Letter” between the US Borrower and
Wells Fargo Securities, LLC, dated December 15, 2015.

 

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer, treasurer, vice president of
finance or controller.  Unless otherwise qualified, all references to a
Financial Officer in this Agreement shall refer to a Financial Officer of US
Borrower.

 

“First Amendment” means that certain First Amendment to Amended and Restated
Credit Agreement, dated as of the First Amendment Date, by and among the
Borrowers, the Lenders party thereto and Agent.

 

“First Amendment Date” means February 11, 2016.

 

“First FB Addition Date” means the date of the addition of the first Foreign
Borrower under this Agreement, pursuant to Section 2.13(a).

 

“First-Tier Material Foreign Subsidiary” means a first-tier Foreign Subsidiary
of US Borrower or a Domestic Guarantor of Payment (with assets (consolidated for
the foreign jurisdiction) in excess of five percent (5%) of Consolidated Total
Assets).

 

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994, (d) the Flood Insurance Reform Act of 2004 and
(e) the Biggert-Waters Flood Insurance Reform Act of 2012, as each of the
foregoing is now or hereafter in effect and any successor statute to any of the
foregoing.

 

“Foreign Affiliate” means, with respect to a Foreign Borrower, a parent company,
sister company or Subsidiary of such Foreign Borrower (that is not US Borrower
or a Domestic Subsidiary).

 

“Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which one or more Companies have any
liability with respect to any employee or former employee, but excluding any
Foreign Pension Plan.

 

“Foreign Borrower” means each of the Foreign Subsidiaries of US Borrower set
forth on Schedule 2 hereto, together with any other Foreign Subsidiary of US
Borrower that, on or after the ClosingFourth Amendment Effective Date, shall
have satisfied, in the opinion of Agent, the requirements of
Section 2.13(a) hereof.

 

“Foreign Borrower Revolving Credit Note” means a Foreign Borrower Revolving
Credit Note, substantially in the form of the attached Exhibit B (or as
otherwise required by Agent after consultation with foreign counsel to Agent),
executed and delivered by a Foreign Borrower pursuant to Section 2.4(b) hereof.

 

20

--------------------------------------------------------------------------------



 

“Foreign Guarantor of Payment” means each of the Companies set forth on Schedule
3 hereto as of the Fourth Amendment Effective Date that shall have been
designated a “Foreign Guarantor of Payment”, that are each executing and
delivering a Guaranty of Payment, or any other Foreign Subsidiary that shall
execute and deliver a Guaranty of Payment to Agent subsequent to the
ClosingFourth Amendment Effective Date.

 

“Foreign Lender” means (a) with respect to the Administrative Borrower, a Lender
that is not a U.S. Person, and (b) with respect to each Foreign Borrower, a
Lender that is resident or organized under the laws of a jurisdiction other than
that in which such Foreign Borrower is resident for tax purposes.

 

“Foreign Pension Plan” means a pension plan required to be registered under the
law of a jurisdiction other than the United States (or a state or local
government thereof), that is maintained or contributed to by one or more
Companies for their employees or former employees.

 

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.

 

“Foreign Subsidiary Exposure” means, at any time, the Dollar Equivalent of the
sum of (a) the aggregate outstanding principal amount of all Revolving Loans
made to all Foreign Borrowers, plus (b) the aggregate amount of all intercompany
loans (which, for the avoidance of doubt, shall not include payments by US
Borrower or any Domestic Guarantor of Payment for services provided to it by one
or more Foreign Subsidiaries in the ordinary course of business and consistent
with past practices), guaranties of Indebtedness and letters of credit (other
than backing performance of a contract entered into in the ordinary course of
business and are not guaranties of indebtedness or the payment of indebtedness)
provided by US Borrower or a Domestic Guarantor of Payment, after the Closing
Date, to, or for the benefit of, Foreign Subsidiaries.

 

“Fourth Amendment Effective Date” means February 14, 2019.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Fronting Lender, such Defaulting Lender’s Commitment Percentage
of the outstanding Letter of Credit Exposure with respect to Letters of Credit
issued by such Fronting Lender, other than such Letter of Credit Exposure as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Commitment
Percentage of outstanding Swing Loans other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fronting Lender” means, (a) as to any Letter of Credit transaction hereunder,
Wells Fargo as issuer of the Letter of Credit, or, in the event that Wells Fargo
shall be unable to issue or shall agree that another Lender may issue, a Letter
of Credit, such other Lender as shall agree to issue the Letter of Credit in its
own name, but in each instance on behalf of the Lenders hereunder, or (b) as to
any Existing Letter of Credit, KeyBank National Association or Bank of America,
N.A., as applicable.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“GAAP” means, subject to the provisions of Section 1.2(b) hereof, generally
accepted accounting principles in the United States as then in effect, which
shall include the official interpretations thereof by

 

21

--------------------------------------------------------------------------------



 

the Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of US Borrower.

 

“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization exercising such
functions.

 

“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

 

“Guarantor of Payment” means a Domestic Guarantor of Payment or Foreign
Guarantor of Payment, or any other Person that shall deliver a Guaranty of
Payment to Agent subsequent to the Closing Date.

 

“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.

 

“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Domestic Guarantor of Payment for the purpose of adding such
Domestic Guarantor of Payment as a party to a previously executed Guaranty of
Payment.

 

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.(a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement.

 

“Incremental Increase” means that term as defined in Section 2.9(b) hereof.

 

“Incremental Revolving Credit Increase” means that term as defined in
Section 2.9(b) hereof.

 

“Incremental Term Loan” means that term as defined in Section 2.9(b) hereof.

 

“Incremental Term Loan Commitment” means that term as defined in
Section 2.9(b) hereof.

 

22

--------------------------------------------------------------------------------



 

“Incremental Term Loan” means that term as defined in Section 2.9(b) hereof.

 

“Indebtedness” means, for any Company (excluding in all cases trade payables and
guaranties of performance by a Subsidiary payable in the ordinary course of
business by such Company), without duplication, (a) all obligations to repay
borrowed money, direct or indirect, incurred, assumed, or guaranteed, (b) all
obligations in respect of the deferred purchase price of property or services
(other than any performance based contingent obligation that is part of the
total Consideration for any Acquisition, , (c) all obligations under conditional
sales or other title retention agreements, (d) all obligations (contingent or
otherwise) under any letter of credit or banker’s acceptance, (e) all net
obligations under any currency swap agreement, interest rate swap, cap, collar
or floor agreement or other interest rate management device or any Hedge
Agreement, (f) all Synthetic Leases, (g) all Capitalized Lease Obligations,
(h) all obligations of such Company with respect to asset securitization
financing programs that are required to be reported as a liability in accordance
with GAAP, (i) all obligations to advance funds to, or to purchase assets,
property or services from, any other Person in order to maintain the financial
condition of such Person, (j) all indebtedness of the types referred to in
subparts (a) through (i) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Company is a general partner or joint venturer, unless such
indebtedness is expressly made non-recourse to such Company, (k) any other
transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) hereof.  Notwithstanding the
foregoing, the obligations of the US Borrower under any Permitted Warrant
Transaction or Permitted Factoring Transaction shall not constitute
Indebtedness. For purposes hereof, the amount of any Permitted Convertible
Indebtedness shall be the aggregate stated principal amount thereof without
giving effect to any obligation to pay cash or deliver shares with value in
excess of such principal amount, and without giving effect to any integration
thereof with any Permitted Bond Hedge Transaction pursuant to U.S. Treasury
Regulation § 1.1275-6.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Interest Adjustment Date” means the last day of each Interest Period.

 

“Interest Coverage Ratio” means, as determined for the most recently completed
four fiscal quarters of US Borrower, on a Consolidated basis, the ratio of
(a) Consolidated EBITDA to (b) Consolidated Interest Expense.

 

“Interest Period” means, with respect to a LIBOR Fixed Rate Loan, the period
commencing on the date such LIBOR Fixed Rate Loan is made and ending on the last
day of such period, as selected by Administrative Borrower pursuant to the
provisions hereof, and, thereafter (unless, with respect to a Eurodollar Loan,
such LIBOR Fixed Rate Loan is converted to a Base Rate Loan), each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of such period, as selected by Administrative
Borrower pursuant to the provisions hereof.  The duration of each Interest
Period for a LIBOR Fixed Rate Loan shall be one month, two months, three months
or six months, in each case as Administrative Borrower may select upon notice,
as set forth in Section 2.5 hereof; provided that (a) if Administrative Borrower
shall fail to so select the duration of any Interest Period for a Eurodollar
Loan at least three Business Days prior to the Interest Adjustment Date
applicable to such Eurodollar Loan, Administrative Borrower shall be deemed to
have converted such Eurodollar Loan to a Base Rate Loan at the end of the then
current Interest Period; and (b) each Alternate Currency Loan must be repaid on
the last day of the Interest Period applicable thereto.

 

23

--------------------------------------------------------------------------------



 

“Lender” means that term as defined in the first paragraph hereof and, as the
context requires, shall include the Fronting Lender and the Swing Line Lender.

 

“Letter of Credit” means a standby letter of credit that shall be issued by the
Fronting Lender for the account of US Borrower or a Domestic Guarantor of
Payment, including amendments thereto, if any, and shall have an expiration date
no later than the earlier of (a) one year after its date of issuance (provided
that such Letter of Credit may provide for the renewal thereof for additional
one year periods), or (b) one year after the Revolving Credit Maturity Date,
subject to Section 2.2(b)(viii) hereof.

 

“Letter of Credit Commitment” means the commitment of the Fronting Lender, on
behalf of the Lenders, to issue Letters of Credit in an aggregate face amount of
up to Twenty-Five Million Dollars ($25,000,000).

 

“Letter of Credit Exposure” means, at any time, the Dollar Equivalent of, the
sum of (a) the aggregate undrawn amount of all issued and outstanding Letters of
Credit, and (b) the aggregate of the draws made on Letters of Credit that have
not been reimbursed by Borrowers or converted to a Revolving Loan pursuant to
Section 2.2(b)(iv) hereof.

 

“LIBOR Fixed Rate Loan” means a Eurodollar Loan or an Alternate Currency Loan.

 

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

 

“Limited Conditionality Acquisition” means that term as defined in
Section 2.9(d) hereof.

 

“Loan” means a Revolving Loan or a Swing Loan.

 

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, each Security Document, each Additional Foreign Borrower
Assumption Agreement and the Fee Letter, as any of the foregoing may from time
to time be amended, restated or otherwise modified or replaced, and any other
document delivered pursuant thereto.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations or condition (financial
or otherwise) of the Companies taken as a whole, (b) the material rights and
remedies of Agent or the Lenders under any Loan Document, (c) the ability of the
Credit Parties, taken as a whole, to perform their obligations under any
material Loan Document, or (d) the legality, validity, binding effect or
enforceability against any Credit Party of any material Loan Document to which
it is a party.

 

“Material Indebtedness Agreement” means any debt instrument, capital lease (but
not any Operating Lease), guaranty, contract, agreement or other arrangement
evidencing any Indebtedness of any Company or the Companies in excess of the
amount of Twenty Million Dollars ($20,000,000).

 

“Maximum Rate” means that term as defined in Section 2.3(d)(i) hereof.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the sum of (i) the Fronting Exposure of the Fronting Lender with respect
to Letters of Credit issued and outstanding at such time and (ii) the

 

24

--------------------------------------------------------------------------------



 

Fronting Exposure of the Swing Line Lender with respect to all Swing Loans
outstanding at such time and (b) otherwise, an amount determined by Agent and
each of the applicable Fronting Lenders that is entitled to Cash Collateral
hereunder at such time in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.

 

“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

 

“Net Leverage Ratio” means, as any date of determination, the ratio of
(a) Consolidated Funded Indebtedness (as of the end of the most recently
completed fiscal quarter of US Borrower) minus seventy percent (70%) of
Unrestricted cash and Cash Equivalents of the Companies as of such date of
determination to (b) Consolidated EBITDA (for the most recently completed four
fiscal quarters of US Borrower).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders, each Lender directly and adversely affected thereby or all affected
Lenders in accordance with the terms of Section 11.3 hereof and (b) has been
approved by the Required Lenders.

 

“Non-U.S. Lender” means that term as defined in Section 3.2(d) hereof.

 

“Note” means a Revolving Credit Note or the Swing Line Note, or any other
promissory note delivered pursuant to this Agreement.

 

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit D.

 

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by one or more Borrowers to Agent, the Swing
Line Lender, the Fronting Lender, or any Lender (or any affiliate thereof)
pursuant to this Agreement and the other Loan Documents, and includes the
principal of and interest on all Loans, (b) all obligations of US Borrower or
any Credit Party pursuant to Letters of Credit; (c) each extension, renewal,
consolidation or refinancing of any of the foregoing, in whole or in part;
(d) the commitment and other fees, and any prepayment fees payable pursuant to
this Agreement or any other Loan Document; (e) all fees and charges in
connection with the Letters of Credit; (f) every other liability, now or
hereafter owing to Agent or any Lender by any Company pursuant to this Agreement
or any other Loan Document; and (g) all Related Expenses.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are (prior to the effectiveness date of FASB ASC 842), would not be required to
be capitalized on a balance sheet of such Company; provided that Operating
Leases shall not include any such lease under which any Company is also bound as
the lessor or sublessor.  For the avoidance of doubt, Facility-Related Leases
shall be deemed to constitute Operating Leases.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

 

25

--------------------------------------------------------------------------------



 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.4 hereof).

 

“Participant” means that term as defined in Section 11.10(c) hereof.

 

“Participant Register” means that term as defined in Section 11.10(c) hereof.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).

 

“Percepta” means Percepta, LLC and each of its Subsidiaries.

 

“Performance Guaranty” means a performance guaranty entered into in the ordinary
course of business and upon terms typical in the industry of Borrowers; provided
that Performance Guaranties shall not include guaranties of Indebtedness.

 

“Permitted Bond Hedge Transaction” means any bond hedge, call or capped call
option (or substantively equivalent derivative transaction and whether a
stand-alone transaction or a combined transaction with a Permitted Warrant
Transaction, such as a capped call or call spread transaction) relating to the
US Borrower’s common stock (or other securities or property following a merger
event, reclassification or other change of the common stock of the US Borrower)
purchased by the US Borrower in connection with the issuance of any Permitted
Convertible Indebtedness and settled in common stock of the US Borrower (or such
other securities or property), cash or a combination thereof (such amount of
cash determined by reference to the price of the US Borrower’s common stock or
such other securities or property), and cash in lieu of fractional shares of
common stock of the US Borrower; provided that the purchase of any such
Permitted Bond Hedge Transaction is made with, and the purchase price thereof
does not exceed, the net proceeds received by the US Borrower in connection with
the issuance of any Permitted Convertible Indebtedness.

 

“Permitted Convertible Indebtedness” means (a) senior, unsecured Indebtedness of
the US Borrower that is convertible into shares of common stock of the US
Borrower (or other securities or property following a merger event,
reclassification or other change of the common stock of the US Borrower), cash
or a combination thereof (such amount of cash determined by reference to the
price of the

 

26

--------------------------------------------------------------------------------



 

US Borrower’s common stock or such other securities or property), and cash in
lieu of fractional shares of common stock of the US Borrower and (b) any
guarantee by any Credit Party of Indebtedness of the US Borrower described in
clause (a); provided that that such Indebtedness is permitted to be incurred
under Section 5.8(o).

 

“Permitted Factoring Transaction” means an accounts receivable factoring or
other similar arrangement for the sale of accounts receivable that is structured
as a “true-sale”, limited-recourse to the Companies and provides for payment to
such Company prior to the date that such accounts receivable would otherwise be
due; provided that the aggregate book value of all accounts receivable that have
been sold (or otherwise subjected to such arrangement) by the Companies and that
remain outstanding shall not at any time exceed the greater of (i) $75,000,000
and (ii) twenty-five percent (25%) of the average book value of all accounts
receivable of the Companies determined over the most recent ended twelve month
period for which Consolidated financial statements are available pursuant to
Sections 5.3(a) or (b).

 

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction and whether a
stand-alone transaction or a combined transaction with a Permitted Bond Hedge
Transaction, such as a capped call or a call spread transaction) relating to the
US Borrower’s common stock (or other securities or property following a merger
event, reclassification or other change of the common stock of the US Borrower)
sold by the US Borrower substantially concurrently with any purchase by the US
Borrower of a Permitted Bond Hedge Transaction and settled in common stock of
the US Borrower (or such other securities or property), cash or a combination
thereof (such amount of cash determined by reference to the price of the US
Borrower’s common stock or such other securities or property), and cash in lieu
of fractional shares of common stock of the US Borrower.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

 

“Plan Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Code Section 412 and ERISA
Section 302, each as in effect prior to the Pension Act and, thereafter, Code
Sections 412, 430, 431, 432 and 436 and ERISA Sections 302, 303, 304 and 305.

 

“Platform” means that term as described in Section 5.3 hereof.

 

“Pledge Agreement” means each of the Pledge Agreements executed and delivered to
Agent, for the benefit of the LendersSecured Parties, by a Borrower or a
Guarantor of Payment, as applicable, with respect to the capital stock or other
equity interests owned by such Credit Party, as the same may from time to time
be amended, restated or otherwise modified.

 

“Pledged Securities” means, with respect to a Pledge Agreement, the capital
stock or other equity interests pledged to Agent, for the benefit of the
LendersSecured Parties, by a Credit Party pursuant to such Pledge Agreement.

 

“Prime Rate” means the interest rate established from time to time by Agent as
Agent’s prime rate, whether or not such rate shall be publicly announced; the
Prime Rate may not be the lowest interest rate charged by Agent for commercial
or other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

 

27

--------------------------------------------------------------------------------



 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lenders” means that term as described in Section 5.3 hereof.

 

“Recipient” means (a) Agent, (b) any Lender and (c) any Fronting Lender, as
applicable.

 

“Register” means that term as described in Section 11.10(b) hereof.

 

“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.

 

“Related Expenses” means any and all reasonable and documented out-of-pocket
costs, liabilities and expenses (including, without limitation, losses, damages,
penalties, claims, actions, reasonable and documented out-of-pocket attorneys’
fees, reasonable legal expenses, judgments, suits and disbursements)
(a) incurred by Agent, or imposed upon or asserted against Agent or any Lender,
in any attempt by Agent and the Lenders to (i) obtain, preserve, perfect or
enforce any Loan Document or any security interest evidenced by any Loan
Document; (ii) obtain payment, performance or observance of any and all of the
Obligations; or (iii) maintain, insure, audit, collect, preserve, repossess or
dispose of any of the collateral securing the Obligations or any part thereof,
including, without limitation, reasonable and documented out-of-pocket costs and
expenses for appraisals, assessments and audits of any Company or any such
collateral; or (b) incidental or related to subpart (a) above, including,
without limitation, interest thereupon from the date due until paid at the
Default Rate.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to Agent or the Lenders pursuant to or otherwise in connection
with this Agreement.

 

“Replacement Rate” has the meaning assigned thereto in Section 3.5(c).

 

“Reportable Event” means any of the events described in Section 4043 of ERISA
except where notice is waived by the PBGC.

 

“Request for Extension” means a notice substantially in the form of the attached
Exhibit H.

 

“Required Lenders” means the holders of more than fifty percent (50%), based
upon each Lender’s Commitment Percentage, of an amount equal to (a) during the
Commitment Period, the Revolving Amount for all Lenders, or (b) after the
Commitment Period, the Revolving Credit Exposure; provided that the portion of
the Revolving Amount or Revolving Credit Exposure held or deemed to be held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Reserve Percentage” means for any day that percentage (expressed as a decimal)
that is in effect on such day, as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, all basic, supplemental, marginal
and other reserves and taking into account any transitional adjustments or other
scheduled changes in reserve requirements) for a member bank of the Federal
Reserve System in New York, New York, in

 

28

--------------------------------------------------------------------------------



 

respect of Eurocurrency Liabilities.  The Eurodollar Rate and the Alternate
Currency Rate shall be adjusted automatically on and as of the effective date of
any change in the Reserve Percentage.

 

“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution or (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness.  For the avoidance of doubt, none of (i) the exercise and
settlement or termination of any Permitted Warrant Transaction, whether in cash,
capital stock or other securities, (ii) the purchase or other acquisition of any
Permitted Bond Hedge Transaction and any exercise and settlement or termination
thereof, whether in cash, capital stock or other securities, (iii) the payment
of principal or interest at scheduled maturity or otherwise on any Permitted
Convertible Indebtedness nor (iv) the settlement of any conversion of any
Permitted Convertible Indebtedness, whether in cash, capital stock or other
securities, shall constitute a “Restricted Payment”.

 

“Revolving Amount” means, for each Lender, the amount set forth opposite such
Lender’s name on Schedule 1 hereto as of the Fourth Amendment Effective Date,
subject to decreases determined pursuant to Section 2.9(a) hereof, increases
pursuant to Section 2.9(b) hereof and assignments of interests pursuant to
Section 11.10 hereof; provided that the Revolving Amount for the Swing Line
Lender shall exclude the Swing Line Commitment (other than its pro rata share),
and the Revolving Amount of the Fronting Lender shall exclude the Letter of
Credit Commitment (other than its pro rata share).  The Revolving Amount for all
the Lenders on the ThirdFourth Amendment Effective Date shall be One Billion
TwoNine Hundred Million Dollars ($1,200,000,000900,000,000).

 

“Revolving Credit Availability” means, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.

 

“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Lenders (and each Lender) to make Revolving Loans,
(b) the Fronting Lender to issue and each Lender to participate in, Letters of
Credit pursuant to the Letter of Credit Commitment, and (c) the Swing Line
Lender to make, and each Lender to participate in, Swing Loans pursuant to the
Swing Line Commitment; up to an aggregate principal amount outstanding at any
time equal to the Revolving Amount.

 

“Revolving Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate principal amount of all Revolving Loans outstanding,
(b) the Swing Line Exposure, and (c) the Letter of Credit Exposure.

 

“Revolving Credit Maturity Date” means February 11, 202114, 2024 (as such date
may be extended pursuant to Section 2.15 hereof), or such earlier date on which
the Commitment shall have been terminated pursuant to Article VIII hereof.

 

“Revolving Credit Note” means a US Borrower Revolving Credit Note or a Foreign
Borrower Revolving Credit Note.

 

“Revolving Loan” means a loan made to US Borrower or a Foreign Borrower by the
Lenders in accordance with Section 2.2(a) hereof.

 

“Sanctioned Country” means at any time, a country, region or territory which is
itself (or whose government is) the subject or target of any Sanctions (which,
as of the FirstFourth Amendment Effective Date, includes Cuba, Iran, North
Korea, Sudan, Syria and the Crimean Region of Ukraine).Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the United
States (including, without limitation, OFAC’s

 

29

--------------------------------------------------------------------------------



 

Specially Designated Nationals and Blocked Persons List and OFAC’s Consolidated
Non-SDN List), the U.S. Department of State, the United Nations Security
Council, the European Union, Her Majesty’s Treasury of the United Kingdom, or
other relevant sanctions authority, (b) any Person organized or resident in a
Sanctioned Country or, (c) any Person owned or controlled by any such Person or
Persons described in clauses (a) and (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

 

“Secured Hedge Agreement” means (a) any Hedge Agreement between or among any
Credit Party or any of its Subsidiaries and a counterparty that is the Agent or
any of its Affiliates, (b) any Hedge Agreement in effect on the Closing Date
between or among any Credit Party or any of its Subsidiaries and a counterparty
that is a Lender or an Affiliate of a Lender as of the Closing Date or (c) any
Hedge Agreement entered into after the Closing Date between or among any Credit
Party or any of its Subsidiaries and a counterparty that is a Lender, an Agent
or an Affiliate of a Lender or an Agent at the time such Hedge Agreement is
entered into.

 

“Secured Hedge Obligations” means all existing or future payment and other
obligations owing by any Credit Party or any of its Subsidiaries under any
Secured Hedge Agreement; provided that the “Secured Hedge Obligations” of a
Credit Party shall exclude (a) any Excluded Swap Obligations with respect to
such Credit Party and (b) any Permitted Bond Hedge Transaction.

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an affiliate of a then existing Lender) under Hedge Agreements (other
than under Excluded Swapany Secured Hedge Obligations), and (c) the Bank Product
Obligations owing to a Lender (or an entity that is an affiliate of a then
existing Lender) under Bank Product Agreements.

 

“Secured Parties” means, collectively, Agent, the Lenders, the Fronting Lender,
any Lender (or an entity that is an affiliate of a then existing Lender) party
to a Hedge Agreement with a Companythe holders of any Secured Hedge Obligations,
any Lender (or an entity that is an affiliate of a then existing Lender) party
to a Bank Product Agreement with a Company, each co-agent or sub-agent appointed
by Agent from time to time pursuant to Section 9.5 hereof, any other holder from
time to time of any of any Secured Obligations and, in each case, their
respective successors and permitted assigns.

 

“Securities Account” means a securities account, as that term is defined in the
U.C.C.

 

“Securities Account Control Agreement” means each Securities Account Control
Agreement among US Borrower or a Domestic Guarantor of Payment, Agent and a
Securities Intermediary, dated on or after the Closing Date, to be in form and
substance reasonably satisfactory to Agent, as the same may from time to time be
amended, restated or otherwise modified.

 

“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.

 

30

--------------------------------------------------------------------------------



 

“Security Agreement” means each Security Agreement, executed and delivered by a
Credit Party in favor of Agent, for the benefit of the LendersSecured Parties,
dated on or after the Closing Date, as the same may from time to time be
amended, restated or otherwise modified.

 

“Security Agreement Joinder” means each Security Agreement Joinder, executed and
delivered by a Guarantor of Payment for the purpose of adding such Guarantor of
Payment as a party to the previously executed Security Agreement.

 

“Security Documents” means each Security Agreement, each Security Agreement
Joinder, each Pledge Agreement, each Control Agreement, each U.C.C. Financing
Statement or similar filing as to a jurisdiction located outside of the United
States of America filed in connection herewith or perfecting any interest
created in any of the foregoing documents, and any other document pursuant to
which any Lien is granted by a Company or any other Person to Agent, for the
benefit of the LendersSecured Parties, as security for the Secured Obligations,
or any part thereof, and each other agreement executed or provided to Agent in
connection with any of the foregoing, as any of the foregoing may from time to
time be amended, restated or otherwise modified or replaced.

 

“Significant Positive EBITDA Acquisition” means an Acquisition that, as measured
for the four fiscal quarters then most recently ended, generated positive EBITDA
in excess of Five Million Dollars ($5,000,000) for the Person or assets being
acquired.

 

“Significant Positive EBITDA Disposition” means a Disposition that, as measured
for the four fiscal quarters then most recently ended, generated positive EBITDA
for the Company effecting such Disposition in excess of Five Million Dollars
($5,000,000).

 

“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts  become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital.  As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.

 

“Standard & Poor’s” means Standard & Poor’s Financial Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc., and any successor to such company.

 

“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance reasonably satisfactory to Agent and, if the aggregate amount of such
Subordinated Indebtedness is in excess of Ten Million Dollars ($10,000,000), the
Required Lenders) in favor of the prior payment in full of the Obligations.

 

“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by such Person or by one or
more other subsidiaries of such Person or by such Person and one or more
subsidiaries of such Person, (b) a partnership, limited liability company or
unlimited liability company of which such Person, one or more other subsidiaries
of such Person or such Person and one or more subsidiaries of such Person,
directly or indirectly, is a general partner or managing member, as the case may
be, or otherwise has an ownership interest greater than fifty percent (50%) of
all

 

31

--------------------------------------------------------------------------------



 

of the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
such Person, one or more other subsidiaries of such Person or such Person and
one or more subsidiaries of such Person, directly or indirectly, has at least a
majority interest in the Voting Power or the power to elect or direct the
election of a majority of directors or other governing body of such Person. 
Unless the context otherwise requires, Subsidiary herein shall be a reference to
a Subsidiary of US Borrower.

 

“Supporting Letter of Credit” means a standby letter of credit, in form and
substance reasonably satisfactory to Agent and the Fronting Lender, issued by an
issuer reasonably satisfactory to Agent and the Fronting Lender.

 

“Swap Obligation” means, with respect to any Guarantor of Payment, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

“Sweep Arrangement” means that term as defined in Section 2.2(c)(i)(B) hereof.

 

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to US Borrower up to the aggregate amount at any time outstanding of
Fifteen Million Dollars ($15,000,000).

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.

 

“Swing Line Lender” means Wells Fargo, as holder of the Swing Line Commitment.

 

“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit C, executed and delivered by US Borrower pursuant to
Section 2.4(c) hereof.

 

“Swing Loan” means a loan that shall be denominated in Dollars made to US
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.

 

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) twenty (20) days after the date such Swing Loan is made, or (b) the
Revolving Credit Maturity Date.

 

“Synthetic Lease” means any lease (a) that is accounted for by the lessee as an
Operating Lease, and (b) under which the lessee is intended to be the “owner” of
the leased property for federal income tax purposes.

 

“Taxes” means any and all present or future taxes of any kind, including but not
limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto).

 

“Third Amendment Effective Date” means October 30, 2017.

 

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York.

 

32

--------------------------------------------------------------------------------



 

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

 

“US Borrower” means that term as defined in the first paragraph hereof.

 

“US Borrower Revolving Credit Note” means a US Borrower Revolving Credit Note,
in the form of the attached Exhibit A, executed and delivered by US Borrower
pursuant to Section 2.4(a) hereof.

 

“Unrestricted” means, when referring to cash and Cash Equivalents of any Person,
that such cash and Cash Equivalents (a) do not appear, or would not be required
to appear, as “restricted” on the financial statements of such Person and its
Subsidiaries (unless related to the Loan Documents or the Liens created
thereunder), (b) are not subject to a Lien in favor of any Person other than
Agent under the Loan Documents or Liens permitted under Section 5.9(l) hereof or
(c) are not otherwise unavailable to such Person or its Subsidiaries.

 

“US Borrower” means that term as defined in the first paragraph hereof.

 

“US Borrower Revolving Credit Note” means a US Borrower Revolving Credit Note,
in the form of the attached Exhibit A, executed and delivered by US Borrower
pursuant to Section 2.4(a) hereof.

 

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person.  The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

“Waterfall” means that term as defined in Section 8.7(b)(ii) hereof.

 

“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Wholly Owned Subsidiary” means any Person, the equity interests of which are
one hundred percent (100%) owned (other than, with respect to the ownership of
equity interests of Foreign Subsidiaries, such equity interests as are necessary
to qualify directors where required by applicable law or to satisfy other
requirements of applicable law) are at the time owned by US Borrower, directly,
or indirectly through other Persons one hundred percent (100%) of whose equity
interests are at the time owned, directly or indirectly, by US Borrower.

 

“Withholding Agent” means any Credit Party and Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

33

--------------------------------------------------------------------------------



 

Section 1.2                                    Accounting Terms.

 

(a)                                 Any accounting term not specifically defined
in this Article I shall have the meaning ascribed thereto by GAAP.

 

(b)                                 If any change in the rules, regulations,
pronouncements, opinions or other requirements of the Financial Accounting
Standards Board (or any successor thereto or agency with similar function) with
respect to GAAP, or if US Borrower adopts the International Financial Reporting
Standards, and such change or adoption results in a change in the calculation of
any component (or components in the aggregate) of the financial covenants set
forth in Section 5.7 hereof or the related financial definitions, at the option
of Agent, the Required Lenders or US Borrower, the parties hereto will enter
into good faith negotiations to amend such financial covenants and financial
definitions in such manner as the parties shall agree, each acting reasonably,
in order to reflect fairly such change or adoption so that the criteria for
evaluating the financial condition of Borrowers shall be the same in commercial
effect after, as well as before, such change or adoption is made (in which case
the method and calculating such financial covenants and definitions hereunder
shall be determined in the manner so agreed); provided that, until so amended,
such calculations shall continue to be computed in accordance with GAAP as in
effect prior to such change or adoption.

 

(c)                                  Notwithstanding anything to the contrary
contained in Section 1.2(b) above or the definition of “Capitalized Lease
Obligations”, in the event of an accounting change requiring allpursuant to FASB
ASC 842 in relation to the requirements for leases to be capitalized, only those
leases that would have constituted capital leases onprior to the effective date
hereofof FASB ASC 842 (assuming for purposes hereof that they were in existence
onprior to the effective date hereofof FASB ASC 842) shall be considered capital
leases, and all calculations and deliverables under this Agreement or any other
Loan Document shall be made in accordance therewith (provided that, in
connection with all financial statements delivered to Agent in accordance with
the terms of this Agreement after the date of such accounting change, the
Borrowers shall provide to Agent a schedule showing the adjustments necessary to
reconcile such financial statements with GAAP as in effect immediately prior to
such accounting change, which schedule may be included in the Compliance
Certificate).

 

Section 1.3                                    Terms Generally.  The foregoing
definitions shall be applicable to the singular and plural forms of the
foregoing defined terms.  Unless otherwise defined in this Article I, terms that
are defined in the U.C.C. are used herein as so defined.

 

Section 1.4                                    Confirmation of Recitals. 
Borrowers, Agent and the Lenders hereby confirm the statements set forth in the
recitals of this Agreement.

 

Section 1.5                                    Divisions.  For all purposes
under the Loan Documents, in connection with any division or plan of division
under Delaware law (or any comparable event under a different jurisdiction’s
laws): (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall
be deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its capital stock or other equity interests at such time.

 

Section 1.6                                    Rates.  Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definitions of “Alternate Currency Base Rate” or “Eurodollar Rate”.

 

34

--------------------------------------------------------------------------------



 

ARTICLE II.ARTICLE II.  AMOUNT AND TERMS OF CREDIT

 

Section 2.1                                    Amount and Nature of Credit.

 

(a)                                 Subject to the terms and conditions of this
Agreement, the Lenders, during the Commitment Period and to the extent
hereinafter provided, shall make Revolving Loans to Borrowers, participate in
Swing Loans made by the Swing Line Lender to US Borrower, and participate in
Letters of Credit at the request of Administrative Borrower, in such aggregate
amount as Borrowers shall request pursuant to the Commitment; provided that in
no event shall the aggregate principal amount of all Loans and Letters of Credit
outstanding under this Agreement be in excess of the Revolving Amount.

 

(b)                                 Each Lender, for itself and not one for any
other, agrees to make Revolving Loans, participate in Swing Loans, and
participate in Letters of Credit, during the Commitment Period, on such basis
that, immediately after the completion of any borrowing by Borrowers or the
issuance of a Letter of Credit:

 

(i)                                     the Dollar Equivalent of the aggregate
outstanding principal amount of Loans made by such Lender (other than Swing
Loans made by the Swing Line Lender), when combined with such Lender’s pro rata
share of the Letter of Credit Exposure and the Swing Line Exposure, shall not be
in excess of the Revolving Amount for such Lender; and

 

(ii)                                  the aggregate outstanding principal amount
of Loans (other than Swing Loans) made by such Lender shall represent that
percentage of the aggregate principal amount then outstanding on all Loans
(other than Swing Loans) that shall be such Lender’s Commitment Percentage. 
Each borrowing (other than Swing Loans which shall be risk participated on a pro
rata basis) from the Lenders shall be made pro rata according to the respective
Commitment Percentages of the Lenders.

 

(c)                                  The Loans may be made as Revolving Loans as
described in Section 2.2(a) hereof and as Swing Loans as described in
Section 2.2(c) hereof, and Letters of Credit may be issued in accordance with
Section 2.2(b) hereof.

 

Section 2.2                                    Revolving Credit Commitment.

 

(a)                                 Revolving Loans.  Subject to the terms and
conditions of this Agreement, during the Commitment Period, the Lenders shall
make a Revolving Loan or Revolving Loans to US Borrower or a Foreign Borrower in
such amount or amounts as Administrative Borrower, through an Authorized
Officer, may from time to time request, but not exceeding in aggregate principal
amount at any time outstanding hereunder the Revolving Credit Commitment, when
such Revolving Loans are combined with the Letter of Credit Exposure and the
Swing Line Exposure; provided that Borrowers shall not request any Alternate
Currency Loan (and the Lenders shall not be obligated to make an Alternate
Currency Loan) if, after giving effect thereto, the Alternate Currency Exposure
would exceed the Alternate Currency Maximum Amount).  Borrowers shall have the
option, subject to the terms and conditions set forth herein, to borrow
Revolving Loans, maturing on the Revolving Credit Maturity Date, by means of any
combination of Base Rate Loans, Eurodollar Loans or Alternate Currency Loans. 
With respect to each Alternate Currency Loan, US Borrower or the appropriate
Foreign Borrower, as applicable, shall receive all of the proceeds of such
Alternate Currency Loan in one Alternate Currency and repay such Alternate
Currency Loan in the same Alternate Currency.  Subject to the provisions of this
Agreement, Borrowers shall be entitled under this Section 2.2(a) to borrow
Revolving Loans, repay the same in whole or in part and re-borrow Revolving
Loans hereunder at any time and from time to time during the Commitment Period.

 

35

--------------------------------------------------------------------------------



 

(b)                                 Letters of Credit.

 

(i)                                     Generally.  Subject to the terms and
conditions of this Agreement, during the Commitment Period, the Fronting Lender
shall, in its own name, on behalf of the Lenders, issue such Letters of Credit
for the account of US Borrower or a Domestic Guarantor of Payment, as
Administrative Borrower may from time to time request.  Administrative Borrower
shall not request any Letter of Credit (and the Fronting Lender shall not be
obligated to issue any Letter of Credit) if, after giving effect thereto,
(A) the Letter of Credit Exposure would exceed the Letter of Credit Commitment,
(B) the Revolving Credit Exposure would exceed the Revolving Credit Commitment,
or (C) with respect to a request for a Letter of Credit to be issued in an
Alternate Currency, the Alternate Currency Exposure would exceed the Alternate
Currency Maximum Amount or (D) the beneficiary of such Letter of Credit is a
Sanctioned Person.  The issuance of each Letter of Credit shall confer upon each
Lender the benefits and liabilities of a participation consisting of an
undivided pro rata interest in the Letter of Credit to the extent of such
Lender’s Commitment Percentage.

 

(ii)                                  Request for Letter of Credit.  Each
request for a Letter of Credit shall be delivered to Agent (and to the Fronting
Lender, if the Fronting Lender is a Lender other than Agent) by an Authorized
Officer not later than 1:00 P.M. (Eastern time) three Business Days prior to the
date of the proposed issuance of the Letter of Credit.  Each such request shall
be in a form acceptable to Agent (and the Fronting Lender, if the Fronting
Lender is a Lender other than Agent) and shall specify the face amount thereof,
the account party, the beneficiary, the requested date of issuance, amendment,
renewal or extension, the expiry date thereof, the Alternate Currency if a
Letter of Credit denominated in an Alternate Currency is requested, and the
nature of the transaction or obligation to be supported thereby.  Concurrently
with each such request, Administrative Borrower, and any Domestic Guarantor of
Payment for whose account the Letter of Credit is to be issued, shall execute
and deliver to the Fronting Lender an appropriate application and agreement,
being in the standard form of the Fronting Lender for such letters of credit, as
amended to conform to the provisions of this Agreement if required by Agent. 
Agent shall give the Fronting Lender and each Lender notice of each such request
for a Letter of Credit.

 

(iii)                               Standby Letters of Credit Fees.  With
respect to each Letter of Credit and the drafts thereunder, if any, whether
issued for the account of US Borrower or any Domestic Guarantor of Payment, US
Borrower agrees to (A) pay to Agent, for the pro rata benefit of the Lenders
with a Revolving Credit Commitment, a non-refundable commission, which shall be
paid quarterly in arrears, on each Regularly Scheduled Payment Date, at a rate
per annum equal to the Applicable Margin for LIBOR Fixed Rate Loans (in effect
on such Regularly Scheduled Payment Date) multiplied by the daily undrawn face
amount of such Letter of Credit;, (B) pay to Agent, for the sole benefit of the
Fronting Lender, an additional Letter of Credit fee, which shall be paid
quarterly in arrears, on each Regularly Scheduled Payment Date, at the rate per
annum equal to one-eighth percent (1/8%) multiplied by the daily undrawn face
amount of such Letter of Credit;, and (C) pay to Agent, for the sole benefit of
the Fronting Lender, such other issuance, amendment, renewal, negotiation, draw,
acceptance, telex, courier, postage and similar transactional fees as are
customarily charged by the Fronting Lender in respect of the issuance and
administration of similar letters of credit under its fee schedule as in effect
from time to time.

 

(iv)                              Refunding of Letters of Credit with Revolving
Loans.  Whenever a Letter of Credit shall be drawn, US Borrower shall promptly
reimburse the Fronting Lender for the amount drawn.  In the event that the
amount drawn shall not have been reimbursed by US Borrower on the date of the
drawing of such Letter of Credit, at the sole option of Agent (and the Fronting
Lender, if the Fronting Lender is a Lender other than Agent), US Borrower shall
be deemed to have requested a

 

36

--------------------------------------------------------------------------------



 

Revolving Loan, subject to the provisions of Sections 2.2(a) and 2.5 hereof
(other than the requirement set forth in Section 2.5(d) hereof), in the amount
drawn (or the Dollar Equivalent with respect to a Letter of Credit funded in an
Alternate Currency).  Such Revolving Loan shall be evidenced by the Revolving
Credit Notes (or, if a Lender has not requested a Revolving Credit Note, by the
records of Agent and such Lender).  Each Lender agrees to make a Revolving Loan
on the date of such notice, subject to no conditions precedent whatsoever.  Each
Lender acknowledges and agrees that its obligation to make a Revolving Loan
pursuant to Section 2.2(a) hereof when required by this Section 2.2(b)(iv) shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to Agent, for the account of
the Fronting Lender, of the proceeds of such Revolving Loan shall be made
without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not the Revolving Credit Commitment shall
have been reduced or terminated.  US Borrower irrevocably authorizes and
instructs Agent to apply the proceeds of any borrowing pursuant to this
Section 2.2(b)(iv) to reimburse, in full (other than the Fronting Lender’s pro
rata share of such borrowing), the Fronting Lender for the amount drawn on such
Letter of Credit.  Each such Revolving Loan shall be deemed to be a Base Rate
Loan.  Each Lender is hereby authorized to record on its records relating to its
Revolving Credit Note (or, if such Lender has not requested a Revolving Credit
Note, its records relating to Revolving Loans) such Lender’s pro rata share of
the amounts paid and not reimbursed on the Letters of Credit.

 

(v)                                 Participation in Letters of Credit.  If, for
any reason, Agent (and the Fronting Lender if the Fronting Lender is a Lender
other than Agent) shall be unable to or, in the opinion of Agent, it shall be
impracticable to, convert any Letter of Credit to a Revolving Loan pursuant to
the preceding subsection, or if the amount not reimbursed is a Letter of Credit
drawn in an Alternate Currency, Agent (and the Fronting Lender if the Fronting
Lender is a Lender other than Agent) shall have the right to request that each
Lender fund a participation in the amount due (or the Dollar Equivalent with
respect to a Letter of Credit in an Alternate Currency) with respect to such
Letter of Credit, and Agent shall promptly notify each Lender thereof (by
facsimile or telephone, confirmed in writing).  Upon such notice, but without
further action, the Fronting Lender hereby agrees to grant to each Lender, and
each Lender hereby agrees to acquire from the Fronting Lender, an undivided
participation interest in the amount due with respect to such Letter of Credit
in an amount equal to such Lender’s Commitment Percentage of the principal
amount due with respect to such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to Agent, for the
account of the Fronting Lender, such Lender’s ratable share of the amount due
with respect to such Letter of Credit (determined in accordance with such
Lender’s Commitment Percentage).  Each Lender acknowledges and agrees that its
obligation to acquire participations in the amount due under any Letter of
Credit that is drawn but not reimbursed by Borrowers pursuant to this
Section 2.2(b)(v) shall be absolute and unconditional and shall not be affected
by any circumstance whatsoever, including, without limitation, the occurrence
and continuance of a Default or Event of Default, and that each such payment
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated.  Each Lender shall comply with
its obligation under this Section 2.2(b)(v) by wire transfer of immediately
available funds (in Dollars, in the Dollar Equivalent for amounts drawn in such
Alternate Currency), in the same manner as provided in Section 2.5 hereof with
respect to Revolving Loans.  Each Lender is hereby authorized to record on its
records such Lender’s pro rata share of the amounts paid and not reimbursed on
the Letters of Credit.  In addition, each Lender agrees to risk participate in
the Existing Letters of Credit as provided in subsection (vi) below.

 

37

--------------------------------------------------------------------------------



 

(vi)                              Existing Letters of Credit.  Schedule 2.2
hereto contains a description of all letters of credit outstanding on, and to
continue in effect after, the Closing Date. Each such letter of credit issued by
a bank that is or becomes a Lender under this Agreement on the Closing Date
(each, an “Existing Letter of Credit”) shall constitute a “Letter of Credit” for
all purposes of this Agreement, issued, for purposes of subsection (v) above, on
the Closing Date.  US Borrower, Agent and the Lenders hereby agree that, from
and after such date, the terms of this Agreement shall apply to the Existing
Letters of Credit, superseding any other agreement theretofore applicable to
them to the extent inconsistent with the terms hereof.  Notwithstanding anything
to the contrary in any reimbursement agreement applicable to the Existing
Letters of Credit, the fees payable in connection with each Existing Letter of
Credit to be shared with the Lenders shall accrue from the Closing Date at the
rate provided in this subsection (vi).

 

(vii)                           Auto-Renewal Letters of Credit.  If
Administrative Borrower so requests, a Letter of Credit shall have an automatic
renewal provision; provided that any Letter of Credit that has an automatic
renewal provision must permit Agent (or the Fronting Lender if the Fronting
Lender is a Lender other than Agent) to prevent any such renewal by giving prior
notice to the beneficiary thereof not later than thirty (30) days prior to the
renewal date of such Letter of Credit.  Once any such Letter of Credit that has
automatic renewal provisions has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) Agent (and the Fronting Lender)
to permit at any time the renewal of such Letter of Credit to an expiry date not
later than one year after the Revolving Credit Maturity Date.

 

(viii)                        Letters of Credit Outstanding Beyond the Revolving
Credit Maturity Date.  If any Letter of Credit is outstanding on the Revolving
Credit Maturity Date, then, upon such termination, US Borrower shall deposit
with Agent, for the benefit of the Fronting Lender, with respect to all
outstanding Letters of Credit, either cash or a Supporting Letter of Credit,
which, in each case, is (A) in an amount equal to one hundred five percent
(105%) of the undrawn amount of the outstanding Letters of Credit, and (B) free
and clear of all rights and claims of third parties.  The cash shall be
deposited in an escrow account at a financial institution designated by the
Fronting Lender.  The Fronting Lender shall be entitled to withdraw (with
respect to the cash) or draw (with respect to the Supporting Letter of Credit)
amounts necessary to reimburse the Fronting Lender for payments to be made under
the Letters of Credit and any fees and expenses associated with such Letters of
Credit, or incurred pursuant to the reimbursement agreements with respect to
such Letters of Credit.  US Borrower shall also execute such documentation as
Agent or the Fronting Lender may reasonably require in connection with the
survival of the Letters of Credit beyond the Commitment or this Agreement. 
After expiration of all undrawn Letters of Credit, the Supporting Letter of
Credit or the remainder of the cash, as the case may be, shall promptly be
returned to Administrative Borrower.

 

(ix)                              Defaulting Lenders.  Notwithstanding anything
to the contrary contained in this Agreement, this Section 2.2(b) shall be
subject to the terms and conditions of Section 3.7 and Section 3.8 hereof.

 

(c)                                  Swing Loans.

 

(i)                                     Generally.

 

(A)                               (A)                               Subject to
the terms and conditions of this Agreement, during the Commitment Period, the
Swing Line Lender shall make a Swing Loan or Swing Loans to US Borrower in such
amount or amounts as Administrative Borrower, through an Authorized Officer, may
from time to time request; provided that Administrative Borrower

 

38

--------------------------------------------------------------------------------



 

shall not request any Swing Loan if, after giving effect thereto, (1) the
Revolving Credit Exposure would exceed the Revolving Credit Commitment or
(2) the Swing Line Exposure would exceed the Swing Line Commitment.  Each Swing
Loan shall be due and payable on the Swing Loan Maturity Date applicable
thereto.  Each Swing Loan shall be made in Dollars.  US Borrower may prepay
Swing Loans in accordance with Section 2.7 hereof.

 

(B)                               (B)                              
Notwithstanding any provision herein to the contrary and to the extent
applicable, in the event the Swing Line Lender and US Borrower have agreed in
writing (and the parties hereby acknowledge that any such agreement by US
Borrower shall be made at its sole discretion), that up to $10,000,000 of the
Swing Line Commitment may be used to automatically draw and repay Swing Loans
(subject to the limitations set forth herein) pursuant to cash management
arrangements between US Borrower and the Swing Line Lender (the “Sweep
Arrangement”).  Principal and interest on Swing Loans deemed requested pursuant
to the Sweep Arrangement shall be paid pursuant to the terms and conditions
agreed to between US Borrower and the Swing Line Lender (without any deduction,
setoff or counterclaim whatsoever).  The borrowing and disbursement provisions
set forth in Section 2.5 hereof and any other provision hereof with respect to
the timing or amount of payments on the Swing Loans (other than the requirement
that all Swing Loans be paid no later than the Revolving Credit Maturity Date)
shall not be applicable to any portion of the Swing Loans made and prepaid
pursuant to the Sweep Arrangement.  Unless sooner paid pursuant to the
provisions hereof or the provisions of the Sweep Arrangement, the principal
amount of all Swing Loans made pursuant to the Sweep Arrangement shall be paid
in full, together with accrued interest thereon, on the Revolving Credit
Maturity Date.

 

(ii)                                  Refunding of Swing Loans.  If the Swing
Line Lender so elects, by giving notice to Administrative Borrower and the
Lenders, US Borrower agrees that the Swing Line Lender shall have the right, in
its sole discretion, to require that any Swing Loan be refinanced as a Revolving
Loan.  Such Revolving Loan shall be a Base Rate Loan unless otherwise requested
by and available to US Borrower hereunder.  Upon receipt of such notice by
Administrative Borrower and the Lenders, US Borrower shall be deemed, on such
day, to have requested a Revolving Loan in the principal amount of the Swing
Loan in accordance with Sections 2.2(a) and 2.5 hereof (other than the
requirement set forth in Section 2.5(d) hereof).  Such Revolving Loan shall be
evidenced by US Borrower Revolving Credit Notes (or, if a Lender has not
requested a US Borrower Revolving Credit Note, by the records of Agent and such
Lender).  Each Lender agrees to make a Revolving Loan on the date of such
notice, subject to no conditions precedent whatsoever.  Each Lender acknowledges
and agrees that such Lender’s obligation to make a Revolving Loan pursuant to
Section 2.2(a) hereof when required by this Section 2.2(c)(ii) is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to Agent, for the account of the Swing
Line Lender, of the proceeds of such Revolving Loan shall be made without any
offset, abatement, recoupment, counterclaim, withholding or reduction whatsoever
and whether or not the Revolving Credit Commitment shall have been reduced or
terminated.  US Borrower irrevocably authorizes and instructs Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(c)(ii) to repay in full
such Swing Loan.  Each Lender is hereby authorized to record on its records
relating to its US Borrower Revolving Credit Note (or, if such Lender has not
requested a US Borrower Revolving Credit Note, its records relating to Revolving
Loans) such Lender’s pro rata share of the amounts paid to refund such Swing
Loan.

 

(iii)                               Participation in Swing Loans.  If, for any
reason, the Swing Line Lender is unable to or, in the opinion of Agent, it is
impracticable to, convert any Swing Loan to a Revolving Loan

 

39

--------------------------------------------------------------------------------



 

pursuant to the preceding Section 2.2(c)(ii), then on any day that a Swing Loan
is outstanding (whether before or after the maturity thereof), Agent shall have
the right to request that each Lender fund a participation in such Swing Loan,
and Agent shall promptly notify each Lender thereof (by facsimile or telephone,
confirmed in writing).  Upon such notice, but without further action, the Swing
Line Lender hereby agrees to grant to each Lender, and each Lender hereby agrees
to acquire from the Swing Line Lender, an undivided participation interest in
the right to share in the payment of such Swing Loan in an amount equal to such
Lender’s Commitment Percentage of the principal amount of such Swing Loan.  In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
Agent, for the benefit of the Swing Line Lender, such Lender’s ratable share of
such Swing Loan (determined in accordance with such Lender’s Commitment
Percentage).  Each Lender acknowledges and agrees that its obligation to acquire
participations in Swing Loans pursuant to this Section 2.2(c)(iii) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or an
Event of Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated.  Each Lender shall comply with its obligation under this
Section 2.2(c)(iii) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.5 hereof with respect to Revolving Loans to be
made by such Lender.

 

(iv)                              Defaulting Lenders.  Notwithstanding anything
to the contrary contained in this Agreement, this Section 2.2(c) shall be
subject to the terms and conditions of Section 3.7 and Section 3.8 hereof.

 

Section 2.3                                    Interest.

 

(a)                                 Revolving Loans.

 

(i)                                     Base Rate Loan.  The appropriate
Borrower or Borrowers shall pay interest on the unpaid principal amount of a
Base Rate Loan outstanding from time to time from the date thereof until paid at
the Derived Base Rate from time to time in effect.  Interest on such Base Rate
Loan shall be payable, commencing June 30, 2013, and continuing on each
Regularly Scheduled Payment Date thereafter and at the maturity thereof.

 

(ii)                                  LIBOR Fixed Rate Loans.  The appropriate
Borrower or Borrowers shall pay interest on the unpaid principal amount of each
LIBOR Fixed Rate Loan outstanding from time to time, fixed in advance on the
first day of the Interest Period applicable thereto through the last day of the
Interest Period applicable thereto (but subject to changes in the Applicable
Margin for LIBOR Fixed Rate Loans), at the Derived LIBOR Fixed Rate.  Interest
on such LIBOR Fixed Rate Loan shall be payable on each Interest Adjustment Date
with respect to an Interest Period (provided that if an Interest Period shall
exceed three months, the interest must be paid every three months, commencing
three months from the beginning of such Interest Period).

 

(b)                                 Swing Loans.  US Borrower shall pay interest
to Agent, for the sole benefit of the Swing Line Lender (and any Lender that
shall have purchased a participation in such Swing Loan), on the unpaid
principal amount of each Swing Loan outstanding from time to time from the date
thereof until paid at the Derived Base Rate from time to time in effect. 
Interest on each Swing Loan shall be payable on the Swing Loan Maturity Date
applicable thereto.  Each Swing Loan shall bear interest for a minimum of one
day.

 

(c)                                  Default Rate.  Anything herein to the
contrary notwithstanding, if an Event of Default shall occur under Section 7.1
or 7.11 hereof, (i) the overdue principal and the unpaid interest thereon shall
bear

 

40

--------------------------------------------------------------------------------



 

interest, until paid, at the Default Rate and (ii) in the case of any other
amount not paid when due from Borrowers hereunder or under any other Loan
Document, such amount shall bear interest at the Default Rate.

 

(d)                                 Limitation on Interest.

 

(i)                                     Generally.  In no event shall the rate
of interest hereunder exceed the maximum rate allowable by law.  Notwithstanding
anything to the contrary contained in any Loan Document, the interest paid or
agreed to be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable law (the “Maximum Rate”).  If
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Administrative Borrower for
distribution to Borrowers, as appropriate.  In determining whether the interest
contracted for, charged, or received by Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable law,
(A) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (B) exclude voluntary prepayments and the effects
thereof, and (C) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations.

 

(ii)                                  Foreign Jurisdiction Interest.  If any
provision of this Agreement or any other Loan Document would obligate any
Foreign Borrower to make any payment of interest or other amount payable to
(including for the account of) any Lender in an amount, or calculated at a rate,
that would be prohibited by law or would result in a receipt by such Lender of
interest at a criminal rate then, notwithstanding such provision, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by such Lender of interest at a
criminal rate, such adjustment to be effected, to the extent necessary, as
follows:  (A) first, by reducing the amount or rate of interest required to be
paid to such Lender under this Article II; and (B) thereafter, by reducing any
fees, commissions, premiums and other amounts required to be paid to such Lender
that would constitute interest for purposes of the applicable statute. 
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if a Lender shall have received an amount in excess of the
maximum amount permitted by such statute, then the Lender shall pay an amount
equal to such excess to such Foreign Borrower.  Any amount or rate of interest
referred to in this Article II with respect to the foreign extensions of credit
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that such
extensions of credit remain outstanding on the assumption that any charges, fees
or expenses that fall within the meaning of “interest” shall, if they relate to
a specific period of time, be pro-rated over that period of time and otherwise
be pro-rated over the Commitment Period and, in the event of a dispute, a
certificate of an actuary appointed by Agent (and reasonably acceptable to US
Borrower) shall be conclusive for the purposes of such determination.

 

Section 2.4                                    Evidence of Indebtedness.

 

(a)                                 US Borrower Revolving Loans.  Upon the
request of a Lender, to evidence the obligation of US Borrower to repay the
Revolving Loans made by such Lender and to pay interest thereon, US Borrower
shall execute a US Borrower Revolving Credit Note, payable to the order of such
Lender in the principal amount equal to its Commitment Percentage of the
Revolving Credit Commitment, or, if less, the aggregate unpaid principal amount
of Revolving Loans made by such Lender; provided that the failure of a Lender to
request a US Borrower Revolving Credit Note shall in no way detract from US
Borrower’s obligations to such Lender hereunder.

 

41

--------------------------------------------------------------------------------



 

(b)                                 Foreign Borrower Revolving Loans.  Upon the
request of a Lender, to evidence the obligation of each Foreign Borrower to
repay the Revolving Loans made by such Lender to such Foreign Borrower and to
pay interest thereon, each such Foreign Borrower shall execute a Foreign
Borrower Revolving Credit Note, payable to the order of such Lender in the
principal amount equal to its Commitment Percentage of the Revolving Credit
Commitment, or, if less, the aggregate unpaid principal amount of Revolving
Loans made by such Lender to such Foreign Borrower; provided that the failure of
a Lender to request a Foreign Borrower Revolving Credit Note shall in no way
detract from such Foreign Borrower’s obligations to such Lender hereunder.

 

(c)                                  Swing Loans.  Upon the request of the Swing
Line Lender, to evidence the obligation of US Borrower to repay the Swing Loans
and to pay interest thereon, US Borrower shall execute a Swing Line Note,
payable to the order of the Swing Line Lender in the principal amount of the
Swing Line Commitment, or, if less, the aggregate unpaid principal amount of
Swing Loans made by the Swing Line Lender; provided that the failure of the
Swing Line Lender to request a Swing Line Note shall in no way detract from US
Borrower’s obligations to the Swing Line Lender hereunder.

 

Section 2.5                                    Notice of Credit Event; Funding
of Loans.

 

(a)                                 Notice of Credit Event.  Administrative
Borrower, through an Authorized Officer, shall provide to Agent a Notice of Loan
prior to (i) 1:00 P.M. (Eastern time) on the proposed date of borrowing of, or
conversion of a Loan to, a Base Rate Loan, (ii) 2:00 P.M. (Eastern time) two
Business Days prior to the proposed date of borrowing of, continuation of or
conversion of a Loan to, a Eurodollar Loan, (iii) 1:00 P.M. (Eastern time) four
Business Days prior to the proposed date of borrowing of an Alternate Currency
Loan, and (iv) 3:00 P.M. (Eastern time) on the proposed date of borrowing of a
Swing Loan; provided however, that an Authorized Officer of Administrative
Borrower may verbally request a Loan, so long as a Notice of Loan is received by
the end of the same Business Day, and, if Agent or any Lender provides funds or
initiates funding based upon such verbal request, US Borrower shall bear the
risk with respect to any information regarding such funding that is later
determined to have been incorrect.  Administrative Borrower shall comply with
the notice provisions set forth in Section 2.2(b) hereof with respect to Letters
of Credit.

 

(b)                                 Funding of Loans.  Agent shall notify each
Lender of the date, amount, type of currency and Interest Period (if applicable)
promptly upon the receipt of a Notice of Loan (other than for a Swing Loan, or a
Revolving Loan to be funded as a Swing Loan), and, in any event, by 3:00
P.M. (Eastern time) on the date such Notice of Loan is received.  On the date
that the Credit Event set forth in such Notice of Loan is to occur, each such
Lender shall provide to Agent, not later than 4:00 P.M. (Eastern time), the
amount in Dollars, or, with respect to an Alternate Currency, in the applicable
Alternate Currency, in federal or other immediately available funds, required of
it.  If Agent shall elect to advance the proceeds of such Loan prior to
receiving funds from such Lender, Agent shall have the right, upon prior notice
to Administrative Borrower, to debit any account of the appropriate Borrower or
otherwise receive such amount from the appropriate Borrower, promptly after
demand, in the event that such Lender shall fail to reimburse Agent in
accordance with this subsection.  Agent shall also have the right to receive
interest from such Lender at the Federal Funds Effective Rate in the event that
such Lender shall fail to provide its portion of the Loan on the date requested
and Agent shall elect to provide such funds.

 

(c)                                  Conversion and Continuation of Loans.

 

(i)                                     At the request of Administrative
Borrower to Agent, subject to the notice and other provisions of this
Section 2.5, the Lenders shall convert a Base Rate Loan to one or more
Eurodollar Loans at any time and shall convert a Eurodollar Loan to a Base Rate
Loan on any Interest Adjustment Date applicable thereto.  Swing Loans may be
converted by the Swing Line Lender to

 

42

--------------------------------------------------------------------------------



 

Revolving Loans in accordance with Section 2.2(c)(ii) hereof.  No Alternate
Currency Loan may be converted to a Base Rate Loan or Eurodollar Loan and no
Base Rate Loan or Eurodollar Loan may be converted to an Alternate Currency
Loan.

 

(ii)                                  At the request of Administrative Borrower
to Agent, subject to the notice and other provisions of this Section 2.5, the
Lenders shall continue one or more Eurodollar Loans as of the end of the
applicable Interest Period as a new Eurodollar Loan with a new Interest Period.

 

(iii)                               At the direction of the Required Lenders, no
Loan may be converted into, or continued as, a Eurodollar Loan at any time when
a Default or Event of Default shall have occurred and be continuing.

 

(d)                                 Minimum Amount for Loans.  Each request for:

 

(i)                                     a Base Rate Loan shall be in an amount
of not less than Five Hundred Thousand Dollars ($500,000), increased by
increments of One Hundred Thousand Dollars ($100,000);

 

(ii)                                  a LIBOR Fixed Rate Loan shall be in an
amount (or, with respect to an Alternate Currency Loan, such approximately
comparable amount as shall result in an amount rounded to the nearest whole
number) of not less than Five Hundred Thousand Dollars ($500,000), increased by
increments of Five Hundred Thousand Dollars ($500,000) (or, with respect to an
Alternate Currency Loan, such approximately comparable amount as shall result in
an amount rounded to the nearest whole number); and

 

(iii)                               a Swing Loan shall be in an amount of not
less than Two Hundred Fifty Thousand Dollars ($250,000).

 

(e)                                  Interest Periods.  Administrative Borrower
shall not request that LIBOR Fixed Rate Loans be outstanding for more than ten
(10) different Interest Periods at the same time.

 

Section 2.6                                    Payment on Loans and Other
Obligations.

 

(a)                                 Payments Generally.  Each payment made
hereunder by a Credit Party shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever.

 

(b)                                 Payments in Alternate Currency.  With
respect to any Alternate Currency Loan, all payments (including prepayments) to
any Lender of the principal of or interest on such Alternate Currency Loan shall
be made in the same Alternate Currency as the original Loan.  For clarification,
the amount outstanding on any Alternate Currency Loan for purposes of repayment
on the last day of the applicable Interest Period shall be measured in the
Alternate Currency and not by the Dollar Equivalent of such amount.  With
respect to any Alternate Currency Letter of Credit, all payments to the Fronting
Lender (and to any Lender that shall have funded its participation in such
Letter of Credit) shall be made in the Dollar Equivalent (as determined on the
date of drawing of such Letter of Credit) of the amount of such Alternate
Currency Letter of Credit.  All such payments shall be remitted by the
appropriate Borrower to Agent, at the address of Agent for notices referred to
in Section 11.4(a) hereof (or at such other office or account as designated in
writing by Agent to Administrative Borrower), for the account of the Lenders (or
the Fronting Lender or the Swing Line Lender, as appropriate) not later than
2:00 P.M. (Eastern time) on the due date thereof in same day funds.  Any such
payments received by Agent after 2:00 P.M. (Eastern time) shall be deemed to
have been made and received on the next Business Day.

 

43

--------------------------------------------------------------------------------



 

(c)                                  Payments in Dollars.  With respect to
(i) any Loan (other than an Alternate Currency Loan), or (ii) any other payment
to Agent and the Lenders that shall not be covered by subsection (b) above, all
such payments (including prepayments) to Agent of the principal of or interest
on such Loan or other payment, including but not limited to principal, interest,
fees or any other amount owed by Borrowers under this Agreement, shall be made
in Dollars.  All payments described in this subsection (c) shall be remitted to
Agent, at the address of Agent for notices referred to in Section 11.4(a) hereof
for the account of the Lenders (or the Fronting Lender or the Swing Line Lender,
as appropriate) not later than 2:00 P.M. (Eastern time) on the due date thereof
in immediately available funds.  Other than with respect to payments made by
wire transfer that are released by the appropriate Borrower by 2:00
P.M. (Eastern time), any such payments received by Agent (or the Fronting Lender
or the Swing Line Lender) after 2:00 P.M. (Eastern time) shall be deemed to have
been made and received on the next Business Day.

 

(d)                                 Payments to Lenders.  Upon Agent’s receipt
of payments hereunder, Agent shall immediately distribute to each Lender its
(except with respect to Swing Loans, which shall be paid to the Swing Line
Lender and any Lender that has funded a participation in the Swing Loans, or,
with respect to Letters of Credit, certain of which payments shall be paid to
the Fronting Lender) ratable shares, if any, of the amount of principal,
interest, and commitment and other fees received by Agent for the account of
such Lender.  Payments received by Agent in Dollars shall be delivered to the
Lenders in Dollars in immediately available funds.  Payments received by Agent
in any Alternate Currency shall be delivered to the Lenders in such Alternate
Currency in same day funds.  Each Lender shall record any principal, interest or
other payment, the principal amounts of Base Rate Loans, LIBOR Fixed Rate Loans,
Swing Loans and Letters of Credit, the type of currency for each Loan, all
prepayments and the applicable dates, including Interest Periods, with respect
to the Loans made, and payments received by such Lender, by such method as such
Lender may generally employ; provided that failure to make any such entry shall
in no way detract from the obligations of Borrowers under this Agreement or any
Note.  The aggregate unpaid amount of Loans, types of Loans, Interest Periods
and similar information with respect to the Loans and Letters of Credit set
forth on the records of Agent shall be rebuttably presumptive evidence with
respect to such information, including the amounts of principal, interest and
fees owing to each Lender.

 

(e)                                  Timing of Payments.  Whenever any payment
to be made hereunder, including, without limitation, any payment to be made on
any Loan, shall be stated to be due on a day that is not a Business Day, such
payment shall be made on the next Business Day and such extension of time shall
in each case be included in the computation of the interest payable on such
Loan; provided that, with respect to a LIBOR Fixed Rate Loan, if the next
Business Day shall fall in the succeeding calendar month, such payment shall be
made on the preceding Business Day and the relevant Interest Period shall be
adjusted accordingly.

 

(f)                                   Defaulting Lender.  To the extent that
Agent receives any payments or other amounts for the account of an Defaulting
Lender, such Defaulting Lender shall be deemed to have requested that Agent
apply such payment or other amount pursuant to Section 3.8 hereof.

 

(g)                                  Payment of Non Pro-Rata Revolving Loans. 
Notwithstanding anything in this Agreement to the contrary, at the sole
discretion of Agent, in order to pay Revolving Loans made to a Borrower that
were not advanced pro rata by the Lenders, any payment of any Loan may first be
applied to such Revolving Loans of such Borrower that were not advanced pro
rata.

 

Section 2.7                                    Prepayment.

 

(a)                                 Right to Prepay.

 

(i)                                     Borrowers shall have the right at any
time or from time to time to prepay, on a pro rata basis for all of the Lenders
(except with respect to Swing Loans, which shall be paid to the

 

44

--------------------------------------------------------------------------------



 

Swing Line Lender and any Lender that has funded a participation in such Swing
Loan), all or any part of the principal amount of the Loans then outstanding, as
designated by Administrative Borrower. Such payment shall include interest
accrued on the amount so prepaid to the date of such prepayment and any amount
payable under Article III hereof with respect to the amount being prepaid. 
Subject to payment of amounts set forth under Article III hereof, prepayments of
Loans shall be without any premium or penalty.

 

(ii)                                  Borrowers shall have the right, at any
time or from time to time, to prepay, for the benefit of the Swing Line Lender
(and any Lender that has funded a participation in such Swing Loan), all or any
part of the principal amount of the Swing Loans then outstanding, as designated
by Administrative Borrower, plus interest accrued on the amount so prepaid to
the date of such prepayment.

 

(b)                                 Notice of Prepayment.  Administrative
Borrower shall give Agent (i) notice of prepayment of a Base Rate Loan or Swing
Loan by no later than 1:00 P.M. (Eastern time) on the Business Day on which such
prepayment is to be made and (ii) written notice of prepayment of a LIBOR Fixed
Rate Loan by no later than 1:00 P.M. (Eastern time) three Business Days before
the Business Day on which such prepayment is to be made.

 

(c)                                  Minimum Amount.  Each prepayment of a LIBOR
Fixed Rate Loan shall be in the principal amount of not less than the lesser of
One Million Dollars ($1,000,000) or the principal amount of such Loan (or, with
respect to an Alternate Currency Loan, the Dollar Equivalent (rounded to a
comparable amount) of such amount), or, with respect to a Swing Loan, the
principal balance of such Swing Loan, except in the case of a mandatory payment
pursuant to Section 2.11(d) or Article III hereof.

 

Section 2.8                                    Commitment and Other Fees.

 

(a)                                 Commitment Fee.  US Borrower shall pay to
Agent, for the ratable account of the Lenders as a consideration for the
Revolving Credit Commitment, a commitment fee from the Closing Date to and
including the Revolving Credit Maturity Date, payable quarterly, at a rate per
annum equal to (i) the Applicable Commitment Fee Rate in effect on the payment
date, multiplied by (ii) (A) the average daily Revolving Amount in effect during
such quarter, minus (B) the average daily Revolving Credit Exposure (exclusive
of the Swing Line Exposure) during such quarter.  The commitment fee shall be
payable in arrears, on June 30, 2013 and continuing on each Regularly Scheduled
Payment Date thereafter, and on the Revolving Credit Maturity Date.

 

(b)                                 Other Fee.  US Borrower shall pay to Wells
Fargo Securities, LLC or its Affiliates, for its or their respective benefit,
the fees set forth in the Fee Letter.

 

Section 2.9                                    Modifications to Commitment.

 

(a)                                 Optional Reduction of Revolving Credit
Commitment.  Borrowers may at any time and from time to time permanently reduce
in whole or ratably in part the Revolving Amount to an amount not less than the
then existing Revolving Credit Exposure, by giving Agent not fewer than three
Business Days’ written notice of such reduction; provided that any such partial
reduction shall be in an aggregate amount, for all of the Lenders, of not less
than Five Million Dollars ($5,000,000), increased in increments of One Million
Dollars ($1,000,000).  Agent shall promptly notify each Lender of the date of
each such reduction and such Lender’s proportionate share thereof.  After each
such reduction, the commitment fees payable hereunder shall be calculated upon
the Revolving Amount as so reduced.  If Borrowers reduce in whole the Revolving
Amount, on the effective date of such reduction (the appropriate Borrowers
having prepaid in full the unpaid principal balance, if any, of the Loans,
together with all interest (if any) and commitment

 

45

--------------------------------------------------------------------------------



 

and other fees accrued and unpaid with respect thereto, and provided that no
Letter of Credit Exposure or Swing Line Exposure shall exist), all of the
Revolving Credit Notes shall be delivered to Agent marked “Canceled” and Agent
shall redeliver such Revolving Credit Notes to Administrative Borrower.  Any
partial reduction in the Revolving Amount shall be effective during the
remainder of the Commitment Period.

 

(b)                                 Increase in Commitment.  At any time during
the Commitment Increase Period, Administrative Borrower may request that Agent
and the Lenders (i) increase the Revolving Credit Commitment (any such increase,
an “Incremental Revolving Credit Increase”) and/or (ii) provide one or more
incremental term loan commitments (any such incremental term loan commitment, an
“Incremental Term Loan Commitment”) to make one or more term loanloans (any such
term loan, an “Incremental Term Loan”; each Incremental Term Loan and each
Incremental Revolving Credit Increase are collectively referred to herein as an
“Incremental Increase”), in an aggregate principal amount for all such
Incremental Revolving Credit Increases and Incremental Term Loans incurred
during the term of this Agreementafter the Fourth Amendment Effective Date not
to exceed Three Hundred Million Dollars ($300,000,000).  Each such request for
an Incremental Increase shall be in an amount of at least Ten Million Dollars
($10,000,000), increased by increments of One Million Dollars ($1,000,000), and
may be made by either (x) increasing, for one or more Lenders, with their prior
written consent, their respective Revolving Credit Commitments and/or the
addition of an Incremental Term Loan Commitment, and/or (y) including one or
more Additional Lenders, each with a new commitment under the Revolving Credit
Commitment or with an Incremental Term Loan Commitment, as applicable, as a
party to this Agreement (each an “Additional Commitment” and, collectively, the
“Additional Commitments”); provided that existing Lenders (other than any
“institutional” lender) shall be given the first opportunity to provide
Additional Commitments or Incremental Term Loans as term loan “A”.  Each
Incremental Term Loan may be made as a term loan “A” to be made by one or more
Lenders or Additional Lenders and/or a term loan “B” to be made by one or more
“institutional” lenders on customary terms determined by Agent, US Borrower and
such Additional Lenders, Lenders or lenders, as applicable.

 

(c)                                  Lender Assumption.  During the Commitment
Increase Period, all of the Lenders agree that Agent, in its sole discretion,
may permit one or more Additional Commitments upon satisfaction of the following
requirements: (A) each Additional Lender, if any, shall execute an Additional
Lender Assumption Agreement, (B) Agent shall provide to Administrative Borrower
and each Lender a revised Schedule 1 to this Agreement, including revised
Commitment Percentages for each of the Lenders, if appropriate, at least three
Business Days prior to the date of the effectiveness of such Additional
Commitments (each an “Additional Lender Assumption Effective Date”), and
(C) Borrowers shall execute and deliver to Agent and the Lenders such
replacement or additional Revolving Credit Notes as shall be required by Agent
(and requested by the Lenders).  The Lenders hereby authorize Agent to execute
each Additional Lender Assumption Agreement on behalf of the Lenders.  On each
Additional Lender Assumption Effective Date, the Lenders shall make adjustments
among themselves with respect to the Revolving Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of Agent, in
order to reallocate among such Lenders such outstanding amounts, based on the
revised Commitment Percentages and to otherwise carry out fully the intent and
terms of this Section 2.9(c) (and the appropriate Borrower shall pay to the
Lenders any amounts that would be payable pursuant to Section 3.3 hereof if such
adjustments among the Lenders would cause a prepayment of one or more Eurodollar
Loans).  In connection therewith, it is understood and agreed that the Revolving
Amount of any Lender will not be increased (or decreased except pursuant to
Section 2.9(a) hereof) without the prior written consent of such Lender.

 

(d)                                 Conditions to Incremental Increases.  The
effectiveness of each Incremental Increase shall be subject to the following
conditions:

 

46

--------------------------------------------------------------------------------



 

(i)                                     no Default or Event of Default shall
then exist, or, after giving pro forma effect to any such Incremental Increase
(including a pro forma calculation of the financial covenants set forth in
Section 5.7 hereof) would exist; provided that to the extent the proceeds of
such Incremental Increase are to be applied to finance a substantially
concurrent Acquisition permitted hereunder that is not conditioned on the
availability of financing (each such acquisition, a “Limited Conditionality
Acquisition”), the availability thereof shall, if agreed by the lenders
providing such Incremental Increase, be subject to no Default or Event of
Default existing at the time of execution of the definitive agreement for such
Limited Conditionality Acquisition and no Event of Default under Section 7.1 or
7.11 hereof existing immediately prior to or after giving effect to the
incurrence of such Incremental Increase;

 

(ii)                                  all of the representations and warranties
set forth in Article VI hereof shall be true and correct in all material
respects (or if qualified by materiality or Material Adverse Effect, in all
respects) as of the effective date of such Incremental Increase, or if such
representation speaks as of an earlier date, as of such earlier date; provided
that to the extent the proceeds of any Incremental Increase are intended to be
applied to finance a substantially concurrent Limited Conditionality
Acquisition, the condition specified in this clause (ii) shall, if agreed by the
lenders providing such Incremental Increase, be subject to customary “SunGard”
or other customary applicable “certain funds” conditionality provisions; and

 

(iii)                               Agent shall have received from the
Administrative Borrower, a Compliance Certificate demonstrating that US Borrower
is in pro forma compliance with the financial covenants set forth in Section 5.7
hereof for the most recently completed fiscal quarter after giving effect to
such Incremental Increase (assuming that the entire applicable Incremental Term
Loan is fully funded on the effective date thereof) and the use of proceeds
thereof (including any permitted Acquisition or prepayment of Indebtedness);
provided that for purposes of calculating the Net Leverage Ratio, the proceeds
from any such Incremental Increase shall not be netted from Consolidated Funded
Indebtedness; provided, further, that to the extent the proceeds of such
Incremental Increase are to be applied to finance a substantially concurrent
Limited Conditionality Acquisition, such pro forma compliance shall, if agreed
by the lenders providing such Incremental Increase, be determined at the time of
execution of the definitive agreement for such Limited Conditionality
Acquisition.

 

(e)                                  Modifications to Commitments.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes Agent on its behalf, and without further consent, to
enter into amendments or modifications to this Agreement or any of the other
Loan Documents or to enter into additional Loan Documents as Agent reasonably
deems appropriate in order to effectuate the terms of Section 2.9(b) hereof
(including, without limitation, as applicable, (i) to permit the Incremental
Term Loans and the Incremental Revolving Credit Increases to share ratably in
the benefits of this Agreement and the other Loan Documents and (ii) to include
the Incremental Term Loan Commitments and the Incremental Revolving Credit
Increase, as applicable, or outstanding Incremental Term Loans and outstanding
Incremental Revolving Credit Increase, as applicable, in any determination of
(A) Required Lenders or (B) similar required lender terms applicable thereto).

 

Section 2.10                             Computation of Interest and Fees.  With
the exception of Base Rate Loans and Alternate Currency Loans denominated in
Pounds Sterling, Australian Dollars or New Zealand Dollars, interest on Loans,
Letter of Credit fees, Related Expenses and commitment and other fees and
charges hereunder shall be computed on the basis of a year having three hundred
sixty (360) days and calculated for the actual number of days elapsed.  With
respect to Base Rate Loans and Alternate Currency Loans denominated in Pounds
Sterling, Australian Dollars or New Zealand Dollars, interest shall be computed
on

 

47

--------------------------------------------------------------------------------



 

the basis of a year having three hundred sixty-five (365) days or three hundred
sixty-six (366) days, as the case may be, and calculated for the actual number
of days elapsed.

 

Section 2.11                             Mandatory Payments.

 

(a)                                 Revolving Credit Exposure.  If, at any time,
the Revolving Credit Exposure shall exceed the Revolving Credit Commitment, US
Borrower (and the appropriate Foreign Borrowers) shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Revolving Loans sufficient to bring the Revolving Credit
Exposure within the Revolving Credit Commitment.

 

(b)                                 Swing Line Exposure.  If, at any time, the
Swing Line Exposure shall exceed the Swing Line Commitment, US Borrower shall,
as promptly as practicable, but in no event later than the next Business Day,
pay an aggregate principal amount of the Swing Loans sufficient to bring the
Swing Line Exposure within the Swing Line Commitment.

 

(c)                                  Alternate Currency Exposure.  If, at any
time, the Alternate Currency Exposure shall exceed the Alternate Currency
Maximum Amount, US Borrower (and the appropriate Foreign Borrowers) shall, as
promptly as practicable, but in no event later than the next Business Day, pay
an aggregate principal amount of the Alternate Currency Loans sufficient to
bring the Alternate Currency Exposure within the Alternate Currency Maximum
Amount.

 

(d)                                 Application of Mandatory Payments.  Unless
otherwise designated by Borrowers, each prepayment pursuant to Section 2.11(a),
(b) or (c) hereof shall be applied in the following order (i) first, on a pro
rata basis for the Lenders, to outstanding Base Rate Loans, (ii) second, on a
pro rata basis for the Lenders, to outstanding Eurodollar Loans, and
(iii) third, on a pro rata basis for the Lenders, to outstanding Alternate
Currency Loans; provided that, if the outstanding principal amount of any LIBOR
Fixed Rate Loan shall be reduced to an amount less than the minimum amount set
forth in Section 2.5(d) hereof as a result of such prepayment, then such LIBOR
Fixed Rate Loan shall be converted into a Base Rate Loan on the date of such
prepayment.  Any prepayment of a LIBOR Fixed Rate Loan pursuant to this
Section 2.11 shall be subject to the prepayment provisions set forth in
Article III hereof.

 

Section 2.12                             Liability of Borrowers.

 

(a)                                 Joint and Several Liability.  Each Borrower
hereby authorizes Administrative Borrower or any other Borrower to request Loans
or Letters of Credit hereunder.  Each Borrower acknowledges and agrees that
Agent and the Lenders are entering into this Agreement at the request of each
Borrower and with the understanding that US Borrower is and shall remain fully
liable, jointly and severally, for payment in full of the Obligations, and each
Foreign Borrower is and shall remain fully liable for payment in full of the
Obligations of any other Foreign Borrower, as set forth in the Loan Documents. 
Each Borrower agrees that it is receiving or will receive a direct pecuniary
benefit for each Loan made or Letter of Credit issued hereunder (including the
Obligations of Foreign Borrowers through Article XI hereof).

 

(b)                                 Appointment of Administrative Borrower. 
Each Borrower hereby irrevocably appoints Administrative Borrower as the
borrowing agent and attorney-in-fact for all Borrowers, which appointment shall
remain in full force and effect unless and until Agent shall have received prior
written notice signed by each Borrower that such appointment has been revoked
and that another Borrower has been appointed Administrative Borrower.  Each
Borrower hereby irrevocably appoints and authorizes Administrative Borrower to
(i) provide Agent with all notices with respect to Loans and Letters of Credit
obtained for the benefit of any Borrower and all other notices and instructions
under this Agreement, (ii) take such action as Administrative Borrower deems
appropriate on its behalf to obtain Loans and Letters of Credit, and (iii)

 

48

--------------------------------------------------------------------------------



 

exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement.  It is understood that the handling of the
Collateral of Borrowers in a combined fashion, as more fully set forth herein,
is done solely as an accommodation to Borrowers in order to utilize the
collective borrowing powers of Borrowers in the most efficient and economical
manner and at their request, and that neither Agent nor any Lender shall incur
liability to any Borrower as a result hereof.  Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Collateral in a
combined fashion since the successful operation of each Borrower is dependent on
the continued successful performance of the integrated group.

 

(c)                                  Maximum Liability of Each Foreign Borrower
and Rights of Contribution.  Anything in this Agreement or any other Loan
Document to the contrary notwithstanding, in no event shall the maximum
liability of any Foreign Borrower exceed the maximum amount that (after giving
effect to the incurring of the obligations hereunder and to any rights to
contribution of such Foreign Borrower from other Affiliates of such Foreign
Borrower) would not render the rights to payment of Agent and the Lenders
hereunder void, voidable or avoidable under any applicable fraudulent transfer
law.  Borrowers hereby agree as among themselves that, in connection with the
payments made hereunder, each Foreign Borrower shall have a right of
contribution from each other Borrower in accordance with applicable law.  Such
contribution rights shall be waived until such time as the Secured Obligations
(other than (i) contingent obligations which by their terms survive the
termination of this Agreement and (ii) obligations and liabilities under Bank
Product Agreements or Secured Hedge Agreements as to which arrangements
reasonably satisfactory to the applicable Lender (or an entity that is an
affiliate of such Lender) shall have been made) have been irrevocably paid in
full, and no Borrower shall exercise any such contribution rights until the
Secured Obligations have been irrevocably paid in full (other than
(i) contingent obligations which by their terms survive the termination of this
Agreement and (ii) Secured Hedge Obligations or obligations and liabilities
under Bank Product Agreements or Hedge Agreements, in each case as to which
arrangements reasonably satisfactory to the applicable Lender (or an entity that
is an affiliate of such Lender)Secured Party shall have been made).

 

(d)                                 Waivers of Each Borrower.  In the event that
any obligation of any Borrower under this Agreement is deemed to be an agreement
by such Borrower to answer for the debt or default of another Credit Party or as
an hypothecation of property as security therefor, each Borrower represents and
warrants that (i) no representation has been made to such Borrower as to the
creditworthiness of such other Credit Party, and (ii) such Borrower has
established adequate means of obtaining from such other Credit Party on a
continuing basis, financial or other information pertaining to such other Credit
Party’s financial condition.  Each Borrower expressly waives, except as
expressly required under this Agreement, diligence, demand, presentment, protest
and notice of every kind and nature whatsoever, consents to the taking by Agent
and the Lenders of any additional security of another Credit Party for the
obligations secured hereby, or the alteration or release in any manner of any
security of another Credit Party now or hereafter held in connection with the
Obligations, and consents that Agent, the Lenders and any other Credit Party may
deal with each other in connection with such obligations or otherwise, or alter
any contracts now or hereafter existing between them, in any manner whatsoever,
including without limitation the renewal, extension, acceleration or changes in
time for payment of any such obligations or in the terms or conditions of any
security held.  Agent and the Lenders are hereby expressly given the right, at
their option, to proceed in the enforcement of any of the Obligations
independently of any other remedy or security they may at any time hold in
connection with such obligations secured and it shall not be necessary for Agent
and the Lenders to proceed upon or against or exhaust any other security or
remedy before proceeding to enforce their rights against such Borrower.  Each
Borrower further subordinates any right of subrogation, reimbursement,
exoneration, contribution, indemnification, setoff or other recourse in respect
of sums paid to Agent and the Lenders by any other Credit Party until such time
as the Commitment has been terminated and the Secured Obligations have been
repaid in full (other than (i) contingent obligations which by their terms
survive the termination of this Agreement and (ii) Secured Hedge Agreements or
obligations and liabilities

 

49

--------------------------------------------------------------------------------



 

under Bank Product Agreements or Hedge Agreements, in each case as to which
arrangements satisfactory to the applicable Lender (or an entity that is an
affiliate of such Lender) shall have been made)Secured Party.

 

(e)                                  Liability of Foreign Borrowers and Foreign
Guarantors of Payment.  Anything herein to the contrary notwithstanding, no
Foreign Borrower or Foreign Guarantor of Payment shall at any time be liable for
the Indebtedness of US Borrower under this Agreement (exclusive of Indebtedness
of the Foreign Borrowers that is guaranteed by US Borrower under this
Agreement).

 

Section 2.13                             Addition of Foreign Borrowers and
Foreign Guarantors of Payment.

 

(a)                                 Addition of Foreign Borrower.  At the
request of Administrative Borrower (with at least thirty (30) days prior written
notice to Agent and the Lenders) and the approval of Agent, in its reasonable
discretion, a Foreign Subsidiary of US Borrower that shall not then be a Foreign
Borrower may become a Foreign Borrower hereunder, provided that all of the
following requirements shall have been met at the time of such addition to the
reasonable satisfaction of Agent:

 

(i)                                     such Foreign Subsidiary shall be a
Wholly-Owned Subsidiary of US Borrower or shall be a Foreign Subsidiary of which
US Borrower owns, directly or indirectly, at least eighty percent (80%) of the
equity interests and eighty percent (80%) of the equity interests entitled to
vote;

 

(ii)                                  such Foreign Subsidiary (A) shall be
organized under the laws of an Approved Foreign Jurisdiction, and (B) shall not
be organized under the laws of a jurisdiction for which any Lender (that is
organized in the United States) has provided notice to Agent that it is illegal
for such Lender, or violates the policies of such Lender (in such Lender’s
reasonable interpretation of such policies), to lend into such foreign
jurisdiction;

 

(iii)                               US Borrower and each Domestic Guarantor of
Payment shall have guaranteed the obligations of such Foreign Subsidiary under
this Agreement pursuant to the terms of a Guaranty of Payment;

 

(iv)                              such Foreign Subsidiary shall have executed an
Additional Foreign Borrower Assumption Agreement and appropriate Foreign
Borrower Revolving Credit Notes (for Lenders requesting Notes);

 

(v)                                 if required pursuant to Section 5.21 hereof,
one or more Foreign Affiliates of such Foreign Subsidiary shall become a Foreign
Guarantor of Payment, and shall have executed a Guaranty of Payment with respect
to the obligations of such Foreign Subsidiary; and

 

(vi)                              such Foreign Subsidiary that shall become a
Foreign Borrower shall have provided to Agent such corporate governance and
authorization documents and an opinion of counsel and any other documents and
items (including, without limitation, such information as any Lender may request
pursuant to Section 11.11 hereof) as may be deemed necessary or advisable by
Agent (including an amendment to this Agreement), all of the foregoing to be in
form and substance reasonably satisfactory to Agent.

 

(b)                                 Addition of Foreign Guarantor of Payment. 
At the request of Administrative Borrower (with at least fifteen (15) days prior
written notice to Agent and the Lenders) and the approval of Agent, in its
reasonable discretion, a Foreign Subsidiary of US Borrower that shall not then
be a Foreign Guarantor

 

50

--------------------------------------------------------------------------------



 

of Payment may become a Foreign Guarantor of Payment hereunder, provided that
all of the following requirements shall have been met at the time of such
addition to the reasonable satisfaction of Agent:

 

(i)                                     Administrative Borrower shall have
provided to Agent a written request that such Foreign Subsidiary be designated
as a Foreign Guarantor of Payment pursuant to the terms of this Agreement;

 

(ii)                                  such Foreign Subsidiary shall be a
Wholly-Owned Subsidiary of US Borrower or shall be a Foreign Subsidiary of which
US Borrower owns, directly or indirectly, at least eighty percent (80%) of the
equity interests and eighty percent (80%) of the equity interests entitled to
vote;

 

(iii)                               such Foreign Subsidiary shall have executed
a Guaranty of Payment with respect to the obligations of one or more Foreign
Borrowers as may be required by Agent (provided that there shall be no adverse
tax consequences or adverse legal impact); and

 

(iv)                              such Foreign Subsidiary that shall become a
Foreign Guarantor of Payment shall have provided to Agent such corporate
governance and authorization documents and an opinion of counsel and any other
documents and items as may be deemed necessary or advisable by Agent (including
an amendment to this Agreement), all of the foregoing to be in form and
substance reasonably satisfactory to Agent.

 

(c)                                  Additional Credit Party Bound by
Provisions.  Upon satisfaction by Administrative Borrower and any such Foreign
Subsidiary of the requirements set forth in subsections (a) and (b) above, as
applicable, Agent shall promptly notify Administrative Borrower and the Lenders,
whereupon such Foreign Subsidiary shall be designated a “Foreign Borrower” or
“Foreign Guarantor of Payment”, as applicable, pursuant to the terms and
conditions of this Agreement, and such Foreign Subsidiary shall become bound by
all representations, warranties, covenants, provisions and conditions of this
Agreement and each other Loan Document applicable to the Foreign Borrowers or
Foreign Guarantors of Payment, as the case may be, as if such Foreign Borrower
or Foreign Guarantor of Payment had been the original party making such
representations, warranties and covenants.

 

(d)                                 Alternative Structures.  Agent, the Lenders
and Borrowers agree that, if the addition of a Foreign Borrower or Foreign
Guarantor of Payment pursuant to this Section 2.13 would result in a requirement
by such Foreign Borrower or Foreign Guarantor of Payment to pay to any Lenders
additional amounts pursuant to Section 3.2 hereof, then Agent, the Lenders and
Borrowers agree to use reasonable efforts to designate a different lending
office or otherwise propose an alternate structure that would avoid the need
for, or reduce the amount of, such additional amounts so long as the same would
not, in the reasonable judgment of Agent and the Lenders, be otherwise
disadvantageous to Agent and the Lenders.

 

(e)                                  Provisions Relating to the Addition of
Foreign Borrowers.  To the extent that a Foreign Borrower is added pursuant to
this Section 2.13, and the fully executed Foreign Borrower Assumption Agreement
with respect to such Foreign Borrower contains additional legal requirements,
terms and conditions applicable to extensions of credit to such Foreign Borrower
in the applicable jurisdiction of such Foreign Borrower (as determined by Agent
in its reasonable discretion), this Agreement shall be automatically amended
solely to incorporate such additional legal requirements, terms and provisions.

 

Section 2.14                             Grant of Additional Security Interests
from US Borrower and Domestic Guarantors of Payment.  No later than forty-five
(45) days (unless such time period is extended by Agent in writing) after the FB
Threshold Date, US Borrower and each Domestic Guarantor of Payment shall execute
and deliver to Agent such additional or replacement Security Documents (to be
prepared by Agent)

 

51

--------------------------------------------------------------------------------



 

and take such additional action, as Agent may deem necessary or appropriate in
order to create and perfect a Lien in favor of Agent, for the benefit of the
LendersSecured Parties, in all tangible and intangible assets of the Credit
Parties or such thereof as Agent may deem necessary or appropriate (other than
Excluded Assets); provided that upon the cessation of the conditions resulting
in a FB Threshold Date for four (4) consecutive fiscal quarters following any
such FB Threshold Date, Agent, at the request and expense of US Borrower, shall
terminate such replacement Security Documents and all applicable financing
statements shall be amended to reflect such termination; provided, further, that
with respect to each parcel of.  If any portion of any improved real property
that will be subject to a mortgage, Agent shall have received (a) a “life of
loan” flood hazard certification on the Special Flood Hazard Determination
Form developedsubject to a mortgage in favor Agent, for the benefit of the
Secured Parties, is at any time located in an area identified by the Federal
Emergency Management Agency and, (b) if such parcel of real property is located
in(or any successor agency) as a special flood hazard area: (i) notices to (and
confirmation of receipt by) with respect to which flood insurance has been made
available under the Flood Insurance Laws, then the US Borrower shall, or shall
cause the applicable Credit Party as to the existence of a special flood hazard
and, if applicable, the unavailability of flood hazard insurance under the
National Flood Insurance Program because the community does not participate in
the National Flood Insurance Program; and (ii) to the extent flood hazard
insurance is available in the community in which the real property is located, a
copy of one of the following: (w) the flood hazard insurance policy, (x) the
applicable Borrower’s application for a flood hazard insurance policy, together
with proof of payment of the premium associated therewith, (y) a declaration
page confirming that flood hazardto, (i) maintain, or cause to be maintained,
with a financially sound and reputable insurer, flood insurance in a reasonable
total amount required by Agent and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws, (ii) reasonably cooperate with Agent and provide information reasonably
required by Agent to comply with the Flood Insurance Laws, (iii) deliver to
Agent evidence of such compliance in form and substance reasonably acceptable to
Agent, including, without limitation, evidence of annual renewals of such
insurance and (iv) furnish to Agent prompt written notice of any re-designation
of any such real property into or out of a special flood hazard area. 
Notwithstanding the foregoing, Agent shall not enter into any mortgage in
respect of any real property after the FB Threshold Date until the earlier of
(A) the date that is thirty (30) days after the US Borrower has delivered to
Agent and the Lenders (which may be delivered electronically) (x) a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to such real property (together with a notice about
special flood hazard area status and flood disaster assistance, which, if
applicable, shall be duly executed by the applicable Credit Party relating to
such real property) and (y) if any such real property is located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, evidence of such flood insurance as may be required under applicable
Law, including Regulation H of the Board of Governors and the other Flood
Insurance Laws, and as otherwise required by Section 6.18, and (B) the receipt
of written confirmation (which may be by electronic mail) from each of the other
Lenders that flood insurance due diligence and flood insurance compliance has
been issued tocompleted by the applicable Borrower or (z) such other evidence of
flood hazard insurance in accordance with law and otherwise satisfactory to
AgentLenders (such written confirmation not to be unreasonably withheld, delayed
or conditioned).  Notwithstanding the foregoing, except as set forth in
Section 5.21 hereof or in the Pledge Agreement, (a) US Borrower and each
Domestic Guarantor of Payment shall not be required to grant a security interest
in any assets of US Borrower or any Domestic Guarantor of Payment located
outside of the United States or assets of US Borrower or any Domestic Guarantor
of Payment that require action under the law of any non-United States
jurisdiction to create or perfect a security interest in such assets, including
any intellectual property registered in any non-United States jurisdiction, to
the extent such security interest is not otherwise created by the Security
Documents governed by the laws of the United States or a state thereof, and
(b) US Borrower and each Domestic Guarantor of Payment shall not be required to
execute any Security Documents governed under the laws of any non-United States
jurisdiction.

 

52

--------------------------------------------------------------------------------



 

Section 2.15                             Extension of Revolving Credit Maturity
Date.

 

(a)                                 The Commitments shall terminate on the
Revolving Credit Maturity Date.  Contemporaneously with the delivery of the
financial statements required pursuant to Section 5.3(b) hereof, US Borrower may
deliver a Request for Extension, requesting that the Lenders extend the
Revolving Credit Maturity Date for an additional one-year period; provided that
such extension shall not occur more than one time during the term of this
Agreement.  If US Borrower requests such an extension, each Lender shall notify
US Borrower on or before 30 days following delivery of such Request for
Extension (such date, the “Consent Deadline”) whether it has consented to extend
the Revolving Credit Maturity Date for an additional one-year period.  Agent and
the Lenders may, each in their sole and individual discretion, elect to extend
the Revolving Credit Maturity Date, it being understood that any Lender who has
not responded to such extension request by the Consent Deadline shall be deemed
to have rejected such request.

 

(b)                                 If Lenders holding more than 50% of the
Revolving Credit Commitment elect to so extend the then existing Revolving
Credit Maturity Date, the Revolving Credit Maturity Date will automatically be
extended for an additional one-year period only for those extending Lenders. 
The Revolving Credit Maturity Date for the non-extending Lenders shall remain
unchanged.  So long as no Event of Default then exists, then US Borrower may, at
its sole expense and effort, upon notice to such non-extending Lender and Agent,
require such non-extending Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.911.10), all of its interests, rights and obligations
under this Agreement and the related Loan Documents to an Eligible Transferee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) US Borrower shall have paid
to Agent the assignment fee (if any) specified in Section 10.911.10 and
(ii) such non-extending Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or US Borrower (in the
case of all other amounts).

 

(c)                                  On the Revolving Credit Maturity Date for
any non-extending Lenders, (i) US Borrower shall repay all outstanding Revolving
Loans due and payable to such non-extending Lenders (together with all accrued
and unpaid interest thereon and accrued and unpaid commitment fees hereunder),
(ii) each of the non-extending Lenders shall be automatically released from
their respective risk participation obligations under Section 2.2(b)(v) hereof
with respect to any outstanding Swing Loans and under Section 2.2(c)(iii) hereof
with respect to any outstanding Letters of Credit, (iii) all outstanding
Revolving Loans, risk participation obligations with respect to any outstanding
Swing Loans and risk participation obligations with respect to any outstanding
Letters of Credit (and the related Letter of Credit Exposure) shall be
automatically reallocated among the extending Lenders based on each such
Lender’s Revolving Credit Commitment and (iv) to the extent that the Revolving
Credit Exposure would exceed the Revolving Credit Commitment after giving effect
to such reallocation pursuant to the immediately preceding clause (iii), US
Borrower shall prepay Loans or Cash Collateralize Letters of Credit in
accordance with Section 3.7 hereof.

 

(d)                                 Any extension shall be effective as of the
date of the amendment effecting such extension and each such amendment shall be
conditioned upon (i) no Default or Event of Default, (ii) accuracy in all
material respects of the representations and warranties set forth in this
Agreement and (iii) such other conditions as each extending Lender shall
require.  The Lenders hereby irrevocably authorize Agent to enter into
amendments to this Agreement and the other Loan Documents with US Borrower as
may be necessary or appropriate in the reasonable opinion of Agent and US
Borrower in order to extend the Revolving Credit Maturity Date on terms
consistent with this Section 2.15.  US Borrower shall pay any reasonable and
documented out-of-pocket attorneys’ fees or other reasonable and documented
out-of-pocket expenses of

 

53

--------------------------------------------------------------------------------



 

Agent in connection with the documentation of any such extension, as well as
such other fees, if any, as may be agreed upon between Borrowers and Agent.

 

(e)                                  Unless Agent, the Fronting Lender and Swing
Line Lender have each agreed in their respective sole discretions to act as
Agent, Fronting Lender or Swing Line Lender (as the case may be) following the
extended Revolving Credit Maturity Date, a successor Agent, Fronting Lender or
Swing Line Lender (as the case may be) shall have been appointed by the Lenders
to act as Agent, Fronting Lender or Swing Line Lender (as the case may be)
commencing on the extended Revolving Credit Maturity Date.

 

ARTICLE III.ARTICLE III.  GENERAL LOAN PROVISIONS

 

Section 3.1                                    Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or advances,
loans or other credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Eurodollar Rate or the Alternate Currency
Rate) or any Fronting Lender;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or any Fronting Lender
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Eurodollar Rate Loans made by such Lender or
any Letter of Credit or participation therein;

 

(iv)                              and the result of any of the foregoing shall
be to increase the cost to such Lender, the Fronting Lender or such other
Recipient of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender, such Fronting Lender or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, such Fronting Lender or such other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon written request of such Lender, such Fronting Lender or other Recipient in
accordance with paragraph (c) of this Section 3.1, the Borrowers shall promptly
pay to any such Lender, such Fronting Lender or other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, such
Fronting Lender or other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.  For the avoidance of doubt, this
Section 3.1 shall not apply to Taxes, which shall be governed exclusively by
Section 3.2 hereof.

 

(b)                                 Capital Requirements.  If any Lender or any
Fronting Lender determines that any Change in Law affecting such Lender or such
Fronting Lender or any lending office of such Lender or such Lender’s or such
Fronting Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or such Fronting Lender’s capital or on the capital of such
Lender’s or such Fronting Lender’s holding company, if any, as a consequence of
this Agreement, the Revolving Credit Commitment of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Loans held by, such Lender,
or the Letters of Credit issued by such Fronting

 

54

--------------------------------------------------------------------------------



 

Lender, to a level below that which such Lender or such Fronting Lender or such
Lender’s or such Fronting Lender’s holding company could have achieved but for
such Change in Law other than due to Taxes which, for the avoidance of doubt,
are covered by Section 3.2 hereof (taking into consideration such Lender’s or
such Fronting Lender’s policies and the policies of such Lender’s or such
Fronting Lender’s holding company with respect to capital adequacy and
liquidity), then upon written request of such Lender or such Fronting Lender,
the Borrowers shall promptly pay to such Lender or such Fronting Lender in
accordance with paragraph (c) of this Section 3.1, as the case may be, such
additional amount or amounts as will compensate such Lender or such Fronting
Lender or such Lender’s or such Fronting Lender’s holding company for any such
reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender, a Fronting Lender or such other Recipient setting forth
the amount or amounts necessary to compensate such Lender or such Fronting
Lender setting forth in reasonable detail the manner in which such amount or
amounts were determined, such other Recipient or any of their respective holding
companies, as the case may be, as specified in paragraph (a) or (b) of this
Section 3.1 and delivered to the Borrower, shall be conclusive absent manifest
error.; provided, however, that such certificate shall state that it is the
general policy or practice of such Lender, Fronting Lender or other Recipient,
as applicable, to exercise similar rights (where available) in relation to other
borrowers under syndicated credit facilities that are similarly impacted by the
circumstances described in paragraph (a) or (b) of this Section 3.1.  The
Borrowers shall pay such Lender or such Fronting Lender or such other Recipient,
as the case may be, the amount shown as due on any such certificate within
fifteen (15) days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any Fronting Lender or such other Recipient to demand
compensation pursuant to this Section 3.1 shall not constitute a waiver of such
Lender’s or such Fronting Lender’s or such other Recipient’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate any Lender or an Fronting Lender or any other Recipient pursuant to
this Section 3.1 for any increased costs incurred or reductions suffered more
than ninety (90) days prior to the date that such Lender or such Fronting Lender
or such other Recipient, as the case may be, notifies the Administrative
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such Fronting Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
ninety-day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

Section 3.2                                    Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 3.2, the term “Lender” includes any Fronting Lender and the term
“applicable law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Credit Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that, after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.2), the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

55

--------------------------------------------------------------------------------



 

(c)                                  Payment of Other Taxes by the Credit
Parties.  The Credit Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of Agent timely
reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Credit Parties.  The
Credit Parties shall jointly and severally indemnify each Recipient, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.2) payable or paid by such Recipient or required to
be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Administrative Borrower by a Recipient (with a copy
to Agent), or by Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify Agent, within ten (10) days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Credit Party has not already indemnified Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.10(c) hereof relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by Agent to the Lender from any other source against any
amount due to Agent under this paragraph (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Credit Party to a Governmental
Authority pursuant to this Section 3.2, such Credit Party shall deliver to Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Administrative Borrower and Agent,
at the time or times reasonably requested by the Administrative Borrower or
Agent, such properly completed and executed documentation reasonably requested
by the Administrative Borrower or Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Administrative Borrower or Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Administrative Borrower or Agent as will enable the
Administrative Borrower or Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.2(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

56

--------------------------------------------------------------------------------



 

(ii)                                  Without limiting the generality of the
foregoing, in the event that a Borrower is a U.S. Person:

 

(A)                               (iii) Anyany Lender that is a U.S. Person
shall deliver to the Administrative Borrower and Agent on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Administrative Borrower or
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from United States federal backup withholding tax;

 

(B)                               (A) any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Administrative Borrower and Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Administrative
Borrower or Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN-E establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the applicable
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS
Form W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I-4 on behalf of each such direct and indirect partner;

 

(C)                               (B) any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Administrative Borrower and Agent
(in such number of copies as shall be

 

57

--------------------------------------------------------------------------------



 

requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Administrative Borrower or Agent), executed copies of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Administrative Borrower or Agent to determine the
withholding or deduction required to be made; and

 

(D)                               (C) if a payment made to a Lender under any
Loan Document would be subject to United States federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the
Administrative Borrower and Agent at the time or times prescribed by law and at
such time or times reasonably requested by the Administrative Borrower or Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Borrower or Agent as may be necessary
for the Administrative Borrower and Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the First Amendment Date.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Borrower and Agent
in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 3.2 (including by the payment of additional amounts pursuant to this
Section 3.2), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section 3.2
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(i)                                     FATCA.  For purposes of determining
withholding Taxes imposed under FATCA, from and after the First Amendment Date,
the Borrowers and Agent shall treat (and the Lenders hereby authorize Agent to
treat) the Loans as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).[Reserved].

 

58

--------------------------------------------------------------------------------



 

(j)                                    Survival.  Each party’s obligations under
this Section 3.2 shall survive the resignation or replacement of Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

Section 3.3                                    Funding Losses.  US Borrower (and
the appropriate Foreign Borrower) agrees to indemnify each Lender, promptly
after receipt of a written request therefor, and to hold each Lender harmless
from, any loss or expense that such Lender may sustain or incur as a consequence
of (a) default by a Borrower in making a borrowing of, conversion into or
continuation of LIBOR Fixed Rate Loans after such Borrower has given a notice
(including a written or verbal notice that is subsequently revoked) requesting
the same in accordance with the provisions of this Agreement, (b) default by a
Borrower in making any prepayment of or conversion from LIBOR Fixed Rate Loans
after such Borrower has given a notice (including a written or verbal notice
that is subsequently revoked) thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of a LIBOR Fixed Rate Loan on a day
that is not the last day of an Interest Period applicable thereto, (d) any
conversion of a Eurodollar Loan to a Base Rate Loan on a day that is not the
last day of an Interest Period applicable thereto, or (e) any compulsory
assignment of such Lender’s interests, rights and obligations under this
Agreement pursuant to Section 3.4(b) hereof.  Such indemnification shall be in
an amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amounts so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the appropriate London interbank market, along with any
administration fee charged by such Lender.  A certificate as to any amounts
payable pursuant to this Section 3.3 submitted to Administrative Borrower (with
a copy to Agent) by any Lender shall be conclusive absent manifest error.  The
obligations of Borrowers pursuant to this Section 3.3 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

Section 3.4                                    Mitigation Obligations;
Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.1, or requires any Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.2
hereof or cease to make available LIBOR Fixed Rate Loans pursuant to
Section 3.5(a) hereof, then such Lender shall, at the request of the
Administrative Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or its participation in any
Letter of Credit affected by such event or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.1 or Section 3.2 hereof or permit the
continuation or making of LIBOR Fixed Rate Loans, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.1 hereof, or if any Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.2
hereof, or if any Lender shall cease to make available LIBOR Fixed Rate Loans
pursuant to Section 3.5(a) hereof, and, in each case, such Lender has declined
or is unable to designate a different lending office in accordance with Section

 

59

--------------------------------------------------------------------------------



 

3.4(a) hereof that eliminates the amounts payable pursuant to Section 3.1 or
Section 3.2 hereof, as the case may be, or allows such Lender to continue to
make or maintain LIBOR Fixed Rate Loans, or if any Lender is a Defaulting Lender
or a Non-Consenting Lender, then the Administrative Borrower may, at Borrowers’
sole expense and effort, upon notice to such Lender and Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.10
hereof), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.1 or Section 3.2 hereof) and obligations under
this Agreement and the related Loan Documents to an Eligible Transferee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(i)                                     the Borrowers shall have paid to Agent
the assignment fee (if any) specified in Section 11.10 hereof;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and, if applicable,
participations in Letters of Credit, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.3 hereof) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 3.1 hereof, or payments required to
be made pursuant to Section 3.2 hereof, such assignment will result in a
reduction in such compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
applicable law; and

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Administrative Borrower to require such assignment
and delegation cease to apply.  Each Lender agrees that if it is replaced
pursuant to this Section 3.4, it shall execute and deliver to Agent an
Assignment Agreement to evidence such sale and purchase and shall deliver to
Agent any promissory note (if the assigning Lender’s Loans are evidenced by one
or more promissory notes) subject to such Assignment Agreement; provided that
the failure of any Lender replaced pursuant to this Section 3.4 to execute an
Assignment Agreement or deliver such promissory notes shall not render such sale
and purchase (and the corresponding assignment) invalid and such assignment
shall be recorded in the Register and the promissory notes shall be deemed
cancelled upon such failure.  Each Lender hereby irrevocably appoints Agent
(such appointment being coupled with an interest) as such Lender’s
attorney-in-fact, with full authority in the place and stead of such Lender and
in the name of such Lender, from time to time in Agent’s discretion, with prior
written notice to such Lender, to take any action and to execute any such
Assignment Agreement or other instrument that Agent may deem reasonably
necessary to carry out the provisions of this Section 3.4(b).

 

Section 3.5                                    Eurodollar Rate or Alternate
Currency Rate Lending Unlawful; Inability to Determine Rate.

 

(a)                                 If any Lender shall determine (which
determination shall, upon notice thereof to Administrative Borrower and Agent,
be conclusive and binding on Borrowers) that, after the Closing Date, (i) the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or (ii) any

 

60

--------------------------------------------------------------------------------



 

Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert (if permitted pursuant to this Agreement)
any Loan into, a LIBOR Fixed Rate Loan, the obligations of such Lender to make,
continue or convert any such LIBOR Fixed Rate Loan shall, upon such
determination, be suspended until such Lender shall notify Agent that the
circumstances causing such suspension no longer exist, and all outstanding LIBOR
Fixed Rate Loans payable to such Lender shall automatically convert (if
conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by law or such assertion.

 

(b)                                 IfUnless and until a Replacement Rate is
implemented in accordance with clause (c) below, in connection with any request
for a LIBOR Fixed Rate Loan or a conversion to or continuation thereof or
otherwise, if for any reason (i) Agent or the Required Lenders determine that
for any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate or Alternate Currency Rate for any requested Interest Period
with respect to a proposed LIBOR Fixed Rate Loan, or(ii) Agent shall determine
(which determination shall be conclusive and binding absent manifest error) that
Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such Loan or
(iii) the Required Lenders determine that the Eurodollar Rate or Alternate
Currency Rate for any requested Interest Period with respect to a proposed LIBOR
Fixed Rate Loan does not adequately and fairly reflect the cost to the Lenders
of funding such Loan (including, without limitation, as a result of the
Eurodollar Rate or the Alternate Currency Rate falling below zero), Agent will
promptly so notify Administrative Borrower and each Lender.  Thereafter,
(ix) the obligation of the Lenders to make or maintain such LIBOR Fixed Rate
Loan shall be suspended until Agent (upon the instruction of the Required
Lenders) revokes such notice and (iiy) the applicable Borrower shall either
(A) repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such LIBOR Fixed Rate Loan together with accrued interest
thereon, on the last day of the then current Interest Period applicable to such
LIBOR Fixed Rate Loan or (B) convert the then outstanding principal amount of
each such LIBOR Fixed Rate Loan to a Base Rate Loan as of the last day of such
Interest Period.  Upon receipt of such notice, Administrative Borrower may
revoke any pending request for a borrowing of, conversion to or continuation of
such LIBOR Fixed Rate Loan or, failing that, will be deemed to have converted
such request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.

 

(c)                                  Notwithstanding anything to the contrary in
Section 3.5(b) above, if Agent has made the determination (such determination to
be conclusive absent manifest error) that, with respect to the Eurodollar Rate
or the Alternate Currency Rate, (i) the circumstances described in
Section 3.5(b)(i) or (b)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over Agent has made a public statement identifying a specific date after which
any applicable interest rate specified herein shall no longer be used for
determining interest rates for loans in the syndicated loan market in the
applicable currency, then Agent may, to the extent practicable (in consultation
with the US Borrower and as determined by Agent to be generally in accordance
with similar situations in other transactions in which it is serving as
administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 3.5(b)(i), (b)(ii), (c)(i), (c)(ii) or
(c)(iii) occurs with respect to the Replacement Rate or (B) the Required Lenders
(either directly or through Agent) notify the US Borrower that the Replacement
Rate does not adequately and fairly reflect the cost to the Lenders of funding
the Loans bearing interest at the Replacement Rate.  In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of Agent and the
US Borrower, as may be necessary

 

61

--------------------------------------------------------------------------------



 

or appropriate, to effect the provisions of this Section 3.5(c). 
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including, without limitation, Section 11.3), such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as Agent shall not have received, within five
(5) Business Days of the delivery of such amendment to the Lenders, written
notices from such Lenders that in the aggregate constitute Required Lenders,
with each such notice stating that such Lender objects to such amendment (which
such notice shall note with specificity the particular provisions of the
amendment to which such Lender objects).  To the extent the Replacement Rate is
approved by Agent in connection with this clause (c), the Replacement Rate shall
be applied in a manner consistent with market practice; provided that, in each
case, to the extent such market practice is not administratively feasible for
Agent, such Replacement Rate shall be applied as otherwise reasonably determined
by Agent (it being understood that any such modification by Agent shall not
require the consent of, or consultation with, any of the Lenders).

 

Section 3.6                                    Discretion of Lenders as to
Manner of Funding.  Notwithstanding any provision of this Agreement to the
contrary, each Lender shall be entitled to fund and maintain its funding of all
or any part of such Lender’s Loans in any manner such Lender deems to be
appropriate; it being understood, however, that for the purposes of this
Agreement all determinations hereunder shall be made as if such Lender had
actually funded and maintained each Eurodollar Loan or Alternate Currency Loan
during the applicable Interest Period for such Loan through the purchase of
deposits having a maturity corresponding to such Interest Period and bearing an
interest rate equal to the Eurodollar Rate or Alternate Currency Rate, as
applicable, for such Interest Period.  In addition, each Lender may, at its
option, fund its portion of a Loan requested by a Foreign Borrower to Agent by
causing any foreign or domestic branch or affiliate of such Lender to provide
such funding; provided that any exercise of such option shall not affect the
obligation of such Foreign Borrower to repay such Loan in accordance with the
terms of this Agreement, and such Lender and its affiliate or branch shall
cooperate and communicate with Agent in order to coordinate such arrangement.

 

Section 3.7                                    Cash Collateral.  At any time
that there shall exist a Defaulting Lender, within two Business Days following
the written request of Agent, any Fronting Lender (with a copy to Agent) or the
Swing Line Lender (with a copy to Agent), the Borrowers shall Cash Collateralize
the Fronting Exposure of such Fronting Lender and/or the Swing Line Lender, as
applicable, with respect to such Defaulting Lender (determined after giving
effect to Section 3.8(a)(iv) hereof and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

 

(a)                                 Grant of Security Interest.  The Borrowers,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grant to Agent, for the benefit of each Fronting Lender and the Swing
Line Lender, and agrees to maintain, a first priority security interest (other
than any Liens permitted hereunder arising by operation of law) in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Exposure and Swing Loans, to be
applied pursuant to subsection (b) below.  If at any time Agent determines that
Cash Collateral is subject to any right or claim of any Person other than Agent,
each Fronting Lender and the Swing Line Lender as herein provided (other than
any Liens permitted hereunder arising by operation of law), or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by Agent, pay or provide to Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 3.7 or Section 3.8 hereof in respect of Letter of Credit Exposure and
Swing Loans shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of Letters of Credit and Swing
Loans (including, as to Cash Collateral provided by a Defaulting

 

62

--------------------------------------------------------------------------------



 

Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

(c)                                  Termination of Requirement.  Cash
Collateral (or the appropriate portion thereof) provided to reduce the Fronting
Exposure of any Fronting Lender and/or Swing Line Lender, as applicable, shall
no longer be required to be held as Cash Collateral pursuant to this Section 3.7
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the good faith determination by Agent, the Fronting Lenders and the Swing
Line Lender that there exists excess Cash Collateral; provided that, subject to
Section 3.8 hereof, the Person providing Cash Collateral, the Fronting Lenders
and the Swing Line Lender may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations; and provided
further that to the extent that such Cash Collateral was provided by the
Borrowers, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents to the extent required by the Loan
Documents.

 

Section 3.8                                    Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by Agent for the account
of such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant
to Article VIII or otherwise) or received by Agent from a Defaulting Lender
pursuant to Section 8.4 hereof shall be applied at such time or times as may be
determined by Agent and , where relevant, the Administrative Borrower, as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Fronting Lenders or the Swing Line Lender
hereunder; third, if so determined by Agent, the Swing Line Lender and/or the
Fronting Lender, to Cash Collateralize the Fronting Exposure of the Fronting
Lenders and/or the Swing Line Lender with respect to such Defaulting Lender in
accordance with Section 3.7 hereof; fourth, as the Administrative Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan or funded participation in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by Agent; fifth, if so determined by Agent and the Administrative Borrower, to
be held in a deposit account and released pro rata in order to (A) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
and funded participations under this Agreement and (B) Cash Collateralize the
Fronting Lenders’ future Fronting Exposure with respect to such Defaulting
Lender with respect to future Letters of Credit and Swing Loans issued under
this Agreement, in accordance with Section 3.7 hereof; sixth, to the payment of
any amounts owing to the Lenders, the Fronting Lenders or the Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Fronting Lender or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to any Borrower as a result of any judgment of
a court of competent jurisdiction obtained by a Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as

 

63

--------------------------------------------------------------------------------



 

otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swing Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swing Loans were issued at a time
when the conditions set forth in Section 4.1 hereof were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and funded
participations in Letters of Credit or Swing Loans owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or funded participations in Letters of Credit or Swing Loans owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Exposure and Swing Loans are held by the
Lenders pro rata in accordance with the Revolving Credit Commitments without
giving effect to Section 3.8(a)(iv) hereof. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 3.8(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any commitment fees pursuant to Section 2.8(a) for any period during
which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive letter of credit commissions pursuant to Section 2.2(b)(iii) for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Credit Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 3.7.

 

(C)                               With respect to any commitment fee or letter
of credit commission not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the Borrowers shall (1) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letter of Credit
Exposure or Swing Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (2) pay to each applicable Fronting Lender and
Swing Line Lender, as applicable, the amount of any such fee otherwise payable
to such Defaulting Lender to the extent allocable to such Fronting Lender’s or
Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be
required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letter of Credit Exposure and Swing Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (calculated without regard to such Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment.  Subject to
Section 11.23 hereof, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

64

--------------------------------------------------------------------------------



 

(v)                                 Cash Collateral, Repayment of Swing Loans. 
If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under law, within two Business Days
following notice from Agent (x) first, repay Swing Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Fronting Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 3.7.

 

(b)                                 Defaulting Lender Cure.  If the
Administrative Borrower, Agent, the Fronting Lenders and the Swing Line Lender
agree in writing that a Lender is no longer a Defaulting Lender, Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), such Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as Agent may determine to be necessary
to cause the Loans and funded and unfunded participations in Letters of Credit
and Swing Loans to be held pro rata by the Lenders in accordance with the
Commitments under the applicable credit facility hereunder (without giving
effect to Section 3.8(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

ARTICLE IV.ARTICLE IV.  CONDITIONS PRECEDENT

 

Section 4.1                                    Conditions to Each Credit Event. 
Subject to Section 2.9(d) hereof with respect to Limited Conditionality
Acquisitions, the obligation of the Lenders, the Fronting Lender and the Swing
Line Lender to participate in any Credit Event (other than the conversion of any
Loan to a Eurodollar Loan or the continuation of any Eurodollar Loan) shall be
conditioned, in the case of each such Credit Event, upon the following:

 

(a)                                 all conditions precedent listed in
Section 4.2 hereof required to be satisfied prior to the first Credit Event
shall have been satisfied prior to or as of the first Credit Event;

 

(b)                                 Administrative Borrower shall have submitted
a Notice of Loan (or with respect to a Letter of Credit, complied with the
provisions of Section 2.2(b)(ii) hereof) and otherwise complied with Section 2.5
hereof;

 

(c)                                  no Default or Event of Default shall then
exist or immediately after such Credit Event would exist;

 

(d)                                 no condition or event shall have occurred
that Agent or the Required Lenders determine has or is reasonably likely to have
a Material Adverse Effect;

 

(e)                                  each of the representations and warranties
contained in Article VI hereof shall be true in all material respects as if made
on and as of the date of such Credit Event, except to the extent that any
thereof expressly relate to an earlier date; and

 

(f)                                   with respect to each request by Borrowers
for an Alternate Currency Loan or for a Letter of Credit to be issued in an
Alternate Currency, there shall not have occurred any change in any national or
international financial, political or economic conditions or currency exchange
rates or exchange controls that, in the reasonable opinion of Agent and the
Required Lenders (and the Fronting Lender, with respect

 

65

--------------------------------------------------------------------------------



 

to any Letter of Credit to be issued in an Alternate Currency) would make it
impracticable for such Loan or Letter of Credit to be denominated in the
relevant Alternate Currency.

 

Each request by Administrative Borrower or any other Borrower for a Credit Event
(other than the conversion of any Loan to a Eurodollar Loan or the continuation
of any Eurodollar Loan) shall be deemed to be a representation and warranty by
Borrowers as of the date of such request as to the satisfaction of the
conditions precedent specified in subsections (c), (d), (e) and (f) above.

 

Section 4.2                                    Conditions to the First Credit
Event.  US Borrower shall cause the following conditions to be satisfied on or
prior to the Closing Date.  The obligation of the Lenders, the Fronting Lender
and the Swing Line Lender to participate in the first Credit Event is subject to
US Borrower satisfying each of the following conditions prior to or concurrently
with such Credit Event:

 

(a)                                 Notes as Requested.  US Borrower shall have
executed and delivered to (i) each Lender requesting a US Borrower Revolving
Credit Note such Lender’s US Borrower Revolving Credit Note, and (ii) the Swing
Line Lender the Swing Line Note, if requested by the Swing Line Lender.

 

(b)                                 Guaranties of Payment.  Each Domestic
Guarantor of Payment shall have executed and delivered to Agent, for the benefit
of the LendersSecured Parties, a Guaranty of Payment, in form and substance
satisfactory to Agent and the Lenders.

 

(c)                                  Security Agreements.  US Borrower and each
Domestic Guarantor of Payment shall have executed and delivered to Agent, for
the benefit of the LendersSecured Parties, a Security Agreement and such other
documents or instruments, as may be reasonably required by Agent to create or
perfect the Liens of Agent, for the benefit of the LendersSecured Parties, in
the assets of such Credit Party, all to be in form and substance reasonably
satisfactory to Agent and the Lenders.

 

(d)                                 Pledge Agreements.  US Borrower and each
Domestic Subsidiary that has a Foreign Subsidiary shall have (i) executed and
delivered to Agent, for the benefit of the LendersSecured Parties, a Pledge
Agreement, in form and substance satisfactory to Agent, with respect to
(A) sixty-five percent (65%) of the voting shares of capital stock or other
voting equity interests of each First-Tier Material Foreign Subsidiary, and
(B) one hundred percent (100%) of all non-voting shares of capital stock or
other non-voting equity interests of each First-Tier Material Foreign
Subsidiary, (ii) executed and delivered to Agent, for the benefit of the
LendersSecured Parties, appropriate transfer powers for each of the Pledged
Securities with respect thereto, and (iii) delivered to Agent, for the benefit
of the LendersSecured Parties, such Pledged Securities (to the extent such
Pledged Securities are certificated).

 

(e)                                  Lien Searches.  With respect to the
property owned or leased by each Credit Party, and any other property securing
the Obligations, US Borrower shall have caused to be delivered to Agent (i) the
results of Uniform Commercial Code lien searches, satisfactory to Agent and the
Lenders, (ii) the results of federal and state tax lien and judicial lien
searches, satisfactory to Agent and the Lenders, and (iii) Uniform Commercial
Code termination statements reflecting termination of all U.C.C. Financing
Statements previously filed by any Person and not expressly permitted pursuant
to Section 5.9 hereof.

 

(f)                                   Officer’s Certificate, Resolutions,
Organizational Documents.  US Borrower shall have delivered to Agent an
officer’s certificate (or comparable domestic or foreign documents) certifying
the names of the officers of each Credit Party authorized to sign the Loan
Documents, together with the true signatures of such officers and certified
copies of (i) the resolutions of the board of directors (or comparable domestic
or foreign documents) of such Credit Party evidencing approval of the execution
and delivery of the Loan Documents and the execution of other Related Writings
to which such Credit Party is a party, and (ii) the Organizational Documents of
such Credit Party.

 

66

--------------------------------------------------------------------------------



 

(g)                                  Good Standing and Full Force and Effect
Certificates.  US Borrower shall have delivered to Agent a good standing
certificate or full force and effect certificate (or comparable document, if
neither certificate is available in the applicable jurisdiction), as the case
may be, for each Credit Party, issued on or about the Closing Date by the
Secretary of State or comparable entity in the state or states where such Credit
Party is incorporated or formed.

 

(h)                                 Legal Opinion.  US Borrower shall have
delivered to Agent an opinion of counsel for US Borrower and each Domestic
Guarantor of Payment, in form and substance reasonably satisfactory to Agent and
the Lenders.

 

(i)                                     Borrower Investment Policy.  US Borrower
shall have delivered to Agent a copy of the Borrower Investment Policy.

 

(j)                                    Fee Letter and Other Fees.  US Borrower
shall have (i) executed and delivered to Agent, the Fee Letter and paid to Wells
Fargo Securities, LLC or its Affiliates, for their respective account, the fees
stated therein and (ii) paid all reasonable legal fees and expenses of Agent in
connection with the preparation and negotiation of the Loan Documents (which
legal fees and expenses of Agent shall be consistent with those set forth in the
Fee Letter and include all fees, charges and disbursements of counsel to Agent
to the extent invoiced in reasonable detail at least one (1) Business Day prior
to the Closing Date).

 

(k)                                 Closing Certificate.  US Borrower shall have
delivered to Agent and the Lenders an officer’s certificate certifying that, as
of the Closing Date, (i) all conditions precedent set forth in this Article IV
have been satisfied, (ii) no Default or Event of Default exists nor immediately
after the first Credit Event will exist, and (iii) each of the representations
and warranties contained in Article VI hereof are true and correct as of the
Closing Date.

 

(l)                                     Letter of Direction.  US Borrower shall
have delivered to Agent a letter of direction authorizing Agent, on behalf of
the Lenders, to disburse the proceeds of the Loans, which letter of direction
includes the authorization to transfer funds under this Agreement and the wire
instructions that set forth the locations to which such funds shall be sent.

 

(m)                             Miscellaneous.  US Borrower shall have provided
to Agent and the Lenders such other items and shall have satisfied such other
conditions as may be reasonably required by Agent or the Lenders.

 

ARTICLE V.ARTICLE V.  COVENANTS

 

Section 5.1                                    Insurance.  Each Company shall
(a) maintain insurance to such extent and against such hazards and liabilities
in accordance with sound business practices (including any insurance required
pursuant to Section 2.14); and (b) promptly upon Agent’s written request,
furnish to Agent such information about such Company’s insurance as Agent may
from time to time reasonably request, which information shall be prepared in
form and detail reasonably satisfactory to Agent and certified by a Financial
Officer.

 

Section 5.2                                    Money Obligations.  Each Company
shall (a) pay in full prior in each case to the date when material penalties
would attach, all material taxes, assessments and governmental charges and
levies (except only those so long as and to the extent that the same shall be
contested in good faith by appropriate and timely proceedings and for which
adequate provisions have been established in accordance with GAAP) for which it
may be or become liable or to which any or all of its properties may be or
become subject and (b) comply with all of its other material obligations calling
for the payment of money (provided that such Company may contest such items to
the extent that the same shall be contested in good faith and for which adequate
provisions have been established in accordance with GAAP), except where the
failure to pay or perform could not be reasonably expected to have a Material
Adverse Effect.

 

67

--------------------------------------------------------------------------------



 

Section 5.3                                    Financial Statements and
Information.

 

(a)                                 Quarterly Financials.  Administrative
Borrower shall deliver to Agent, within forty-five (45) days after the end of
each of the first three quarterly periods of each fiscal year of US Borrower,
balance sheets of the Companies as of the end of such period and statements of
income (loss), stockholders’ equity and cash flow for the quarter and fiscal
year to date periods, all prepared on a Consolidated basis, in form and detail
reasonably satisfactory to Agent and certified by a Financial Officer of US
Borrower.

 

(b)                                 Annual Audit Report.  Administrative
Borrower shall deliver to Agent, within ninety (90) days after the end of each
fiscal year of US Borrower, an annual audit report of the Companies for that
year prepared on a Consolidated basis and certified by an unqualified opinion of
an independent public accountant reasonably satisfactory to Agent to the effect
that the Companies’ consolidated financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Companies on a Consolidated basis in conformity with GAAP, which report
shall include balance sheets and statements of income (loss), stockholders’
equity and cash-flow for that period.

 

(c)                                  Compliance Certificate.  Administrative
Borrower shall deliver to Agent concurrently with the delivery of the financial
statements set forth in Sections 5.3(a) and (b) hereof, a Compliance
Certificate.

 

(d)                                 Expected Earn-Out Amount.  Administrative
Borrower shall deliver to Agent, concurrently with the delivery of each
Compliance Certificate, a calculation of the Expected Earn-Out Amount for the
next twelve (12) month period.

 

(e)                                  Pro-Forma Projections.  Administrative
Borrower shall deliver to Agent, within ninety (90) days after the end of each
fiscal year of US Borrower, annual pro-forma projections of the Companies for
the then current fiscal year, to be in form and detail reasonably acceptable to
Agent.

 

(f)                                   Shareholder and SEC Documents. 
Administrative Borrower shall deliver to Agent, as soon as available, copies of
all material notices, reports, definitive proxy or other statements and other
documents sent by US Borrower to (i) its shareholders, (ii) the holders of any
of its debentures or bonds or the trustee of any indenture securing the same or
pursuant to which they are issued, or sent by US Borrower (in final form) to any
securities exchange or over the counter authority or system, or (iii) the SEC
(or any similar federal agency having regulatory jurisdiction over the issuance
of US Borrower’s securities) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof.

 

(g)                                  Financial Information of the Companies. 
Administrative Borrower shall deliver to Agent, promptly after written request
of Agent, such other information, to the extent reasonably available, about the
financial condition, properties and operations of any Company as Agent may from
time to time reasonably request, which information shall be submitted in form
and detail reasonably satisfactory to Agent.

 

Documents required to be delivered pursuant to Section 5.3(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which such documents are posted on the
Administrative Borrower’s behalf on an internet or intranet website, if any, to
which each Lender and Agent have access (whether a commercial, third-party
website or whether sponsored by Agent); provided that such documents or
information shall be deemed to have been delivered if such documents,
information, or one or more annual or quarterly reports containing such
information, shall be available on the website of the SEC at
http://www.sec.gov.  Notwithstanding anything contained herein, in every
instance the Administrative Borrower shall be required to provide Compliance
Certificates required by Section 5.3(c)

 

68

--------------------------------------------------------------------------------



 

to Agent (which may be provided by electronic communications pursuant to
procedures approved by Agent).

 

The Administrative Borrower hereby acknowledges that (i) Agent will make
available to Lenders, on Administrative Borrower’s behalf, (A) materials and/or
information provided by or on behalf of the Administrative Borrower concerning
US Borrower and its Subsidiaries (collectively, “Borrower Materials”) by posting
the Informational Materials on SyndTrak Online or by other similar electronic
means (the “Platform”), and (ii) certain prospective Lenders may be “public
side” (i.e., lenders that have personnel that do not wish to receive material
non-public information (within the meaning of the United States federal
securities laws) with respect to US Borrower and its Subsidiaries and
securities, and who may be engaged in investment and other market-related
activities with respect to such entities’ securities (such Lenders, “Public
Lenders”)).  The Administrative Borrower hereby agrees that, upon request of the
Agent, it will use commercially reasonable efforts to identify that portion of
the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Company shall be deemed to have authorized Agent and the Lenders
to treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to US
Borrower, its Subsidiaries or its securities for purposes of United States
Federal and state securities laws; (y) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”  Each Public Lender
agrees to cause at least one individual at or on behalf of such Public Lender to
at all times have selected the “Private Side Information” or similar designation
on the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable law, including United States Federal and state
securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.

 

Section 5.4                                    Financial Records.  Each Company
shall at all times maintain true and complete records and books of account,
including, without limiting the generality of the foregoing, appropriate
provisions for possible losses and liabilities, all in accordance with GAAP, and
at all reasonable times (during normal business hours and upon reasonable notice
to such Company) permit Agent, or any representative of Agent, to examine such
Company’s books and records and to make excerpts therefrom and transcripts
thereof; provided that Agent shall not exercise such rights more often than one
(1) time during any calendar year at the Borrowers’ expense (excluding any such
examinations during the continuation of an Event of Default, which shall not be
subject to such limitation).

 

Section 5.5                                    Franchises; Change in Business.

 

(a)                                 Each Company (other than a Dormant
Subsidiary) shall preserve and maintain at all times its existence, and its
rights and franchises necessary for its business, except as otherwise permitted
pursuant to Section 5.12 hereof, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 No Company shall engage in any business if,
as a result thereof, the general nature of the business of the Companies taken
as a whole would be substantially changed from the general nature of the
business the Companies are engaged in on the Closing Date.

 

69

--------------------------------------------------------------------------------



 

Section 5.6                                    ERISA Pension and Benefit Plan
Compliance.

 

(a)                                 Generally.  Each member of the Controlled
Group shall satisfy its material obligations under the Plan Funding Rules and
shall not incur any material unpaid or unfunded liability to the PBGC,
established thereunder in connection with any ERISA Plan.  US Borrower shall
furnish to Agent and the Lenders (i) as soon as possible and in any event within
thirty (30) days after any Company knows or has reason to know that any
Reportable Event that could reasonably be expected to result in a Material
Adverse Effect with respect to any ERISA Plan has occurred, a statement of a
Financial Officer of such Company, setting forth details as to such Reportable
Event and the action that such Company proposes to take with respect thereto,
together with a copy of the notice of such Reportable Event given to the PBGC if
a copy of such notice is available to such Company, and (ii) promptly after
receipt thereof a copy of any notice such Company, or any member of the
Controlled Group may receive from the PBGC or the Internal Revenue Service with
respect to any ERISA Plan administered by such Company; provided that this
latter clause shall not apply to notices of general application promulgated by
the PBGC or the Internal Revenue Service.  As used in this Section 5.6(a),
“material” means the measure of a matter of significance that shall be
determined as being an amount equal to five percent (5%) of Consolidated Net
Worth.  As soon as practicable, and in any event within twenty (20) days, after
any Company shall become aware that an ERISA Event that could reasonably be
expected to result in a Material Adverse Effect shall have occurred, such
Company shall provide Agent with notice of such ERISA Event with a certificate
by a Financial Officer of such Company setting forth the details of the event
and the action such Company or another Controlled Group member proposes to take
with respect thereto.  US Borrower shall, at the request of Agent, deliver or
cause to be delivered to Agent true and correct copies of any documents relating
to the ERISA Plan of any Company.

 

(b)                                 Foreign Pension Plans and Benefit Plans.

 

(i)                                     Except as could not reasonably be
expected to result in a Material Adverse Effect, for each existing, or hereafter
adopted, Foreign Pension Plan and Foreign Benefit Plan, Administrative Borrower
and any appropriate Foreign Subsidiary shall in a timely fashion comply with and
perform in all material respects all of its obligations under and in respect of
such Foreign Pension Plan or Foreign Benefit Plan, including under any funding
agreements and all applicable laws (including any fiduciary, funding, investment
and administration obligations).

 

(ii)                                  Except as could not reasonably be expected
to result in a Material Adverse Effect, all employer or employee payments,
contributions or premiums required to be remitted, paid to or in respect of each
Foreign Pension Plan or Foreign Benefit Plan shall be paid or remitted by
Administrative Borrower and any appropriate Foreign Subsidiary in a timely
fashion in accordance with the terms thereof, any funding agreements and all
applicable laws.

 

(iii)                               Administrative Borrower and any appropriate
Foreign Subsidiary shall deliver to Agent (A) if requested by Agent, copies of
each annual and other return, report or valuation with respect to each Foreign
Pension Plan as filed with any applicable Governmental Authority and
(B) promptly after receipt thereof, a copy of any material direction, order,
notice, ruling or opinion that Administrative Borrower and any appropriate
Foreign Subsidiary may receive from any applicable Governmental Authority with
respect to any Foreign Pension Plan; provided that this clause shall not apply
to notices of general application promulgated by any applicable Governmental
Authority.

 

70

--------------------------------------------------------------------------------



 

Section 5.7                                    Financial Covenants.

 

(a)                                 Net Leverage Ratio.  US Borrower shall not
suffer or permit at any time the Net Leverage Ratio as of the last day of the
most recently completed fiscal quarter to exceed 3.253.50 to 1.00, subject to
modification as set forth below.

 

(b)                                 Interest Coverage Ratio.  US Borrower shall
not suffer or permit the Interest Coverage Ratio as of the last day of the most
recently completed fiscal quarter to be less than 2.50 to 1.00.

 

(c)                                  Available Liquidity for Expected Earn-Out
Amount.  US Borrower shall not suffer or permit the Available Liquidity as of
the last day of the most recently completed fiscal quarter to be less than the
Expected Earn-Out Amount as of the last day of the most recently completed
fiscal quarter.

 

Notwithstanding the foregoing, upon the consummation of any Acquisition with
Consideration in excess of Seventy-Five Million Dollars ($75,000,000) and upon
written request of US Borrower, the required levels for the Net Leverage Ratio
shall be increased commencing with the date of such Acquisition and continuing
thereafter for the next three full fiscal quarters of US Borrower in accordance
with the following schedule:

 

Period

 

Net Leverage Ratio

Acquisition date through and including the first and second full fiscal quarters
ending after the Acquisition date

 

3.754.00 to 1.00

Third full fiscal quarter ending after the Acquisition date

 

3.503.75 to 1.00

Fourth full fiscal quarter ending after the Acquisition date and thereafter

 

3.253.50 to 1.00

 

Each such modification set forth above shall be subject to (i) the approval of
Agent (which such approval shall not be unreasonably withheld, conditioned or
delayed) and (ii) US Borrower providing a plan in form and substance reasonably
satisfactory to Agent as to the steps taken, or to be taken, to reduce the Net
Leverage Ratio over the applicable three fiscal quarter period.  US Borrower may
only request two modifications to the Net Leverage Ratio during the term of this
Agreement.

 

Section 5.8                                    Indebtedness.  No Company shall
create, incur or have outstanding any Indebtedness of any kind; provided that
this Section 5.8 shall not apply to the following:

 

(a)                                 the Loans, the Letters of Credit and any
other Indebtedness under this Agreement or any other Loan Document;

 

(b)                                 any loans granted to, or Capitalized Lease
Obligations entered into by any Company for the purchase or lease of fixed
assets (and refinancings of such loans or Capitalized Lease Obligations), which
loans and Capitalized Lease Obligations shall only be secured by the fixed
assets being purchased or leased;

 

(c)                                  the Indebtedness existing on the
ClosingFourth Amendment Effective Date, in addition to the other Indebtedness
permitted to be incurred pursuant to this Section 5.8, as set forth in Schedule
5.8 hereto (and any extension, renewal or refinancing thereof but only to the
extent that the principal amount thereof does not increase after the
ClosingFourth Amendment Effective Date);

 

71

--------------------------------------------------------------------------------



 

(d)                                 Indebtedness incurred by Foreign
Subsidiaries (in addition to the Indebtedness permitted pursuant to subparts
(a) and (h) hereof) in an aggregate amount not to exceed, for all such
Indebtedness of all Foreign Subsidiaries, the greater of (i) seven and one-half
percent (7.5%) of Consolidated Total Assets, or (ii) Twenty-Five Million Dollars
($25,000,000) at any time outstanding;

 

(e)                                  any loans from a Company to a Company
permitted under Section 5.11 hereof;

 

(f)                                   Indebtedness under any Hedge Agreement, so
long as such Hedge Agreement shall have been entered into in the ordinary course
of business and not for speculative purposes;

 

(g)                                  Indebtedness of a Foreign Subsidiary under
an accounts receivable facility, in an aggregate amount for all such facilities
of all Foreign Subsidiaries not to exceed Twenty Million Dollars ($20,000,000),
so long as no portion of the Indebtedness or any other obligation (contingent or
otherwise) under such facility is guaranteed by any Credit Party and no Credit
Party provides, either directly or indirectly, any credit support of any kind in
connection with such facility;

 

(h)                                 Subordinated Indebtedness, so long as
(i) the Companies are in compliance (and in pro forma compliance after giving
effect to such Subordinated Indebtedness) with the provisions of Article V
hereof, (ii) the documentation with respect to such Subordinated Indebtedness is
in form and substance reasonably acceptable to Agent (and, if the aggregate
amount of such Subordinated Indebtedness is in excess of Ten Million Dollars
($10,000,000), the Required Lenders), as determined by Agent and, if applicable,
the Required Lenders, prior to the incurrence of such Subordinated Indebtedness,
(iii) the maturity date (and earliest possible put date) of such Subordinated
Indebtedness is at least thirty (30) days after the Revolving Credit Maturity
Date then in effect, and (iv) prior to the incurrence of such Subordinated
Indebtedness, if the aggregate amount of all Subordinated Indebtedness of the
Foreign Subsidiaries exceeds (or will exceed, after the incurrence of such
Subordinated Indebtedness) Ten Million Dollars ($10,000,000), each Foreign
Subsidiary that is directly or indirectly liable for such Subordinated
Indebtedness shall either become a Foreign Borrower or Foreign Guarantor of
Payment, as appropriate, in the discretion of Agent, in consultation with US
Borrower;

 

(i)                                     loans toIndebtedness of Percepta and its
Subsidiaries in an aggregate amount at any time outstanding not to exceed the
greater of (i) twenty percent (20%) of the net revenues of Percepta and its
Subsidiaries for the most recently completed four fiscal quarters, and
(ii) Twenty Million Dollars ($20,000,000);

 

(j)                                    loans toIndebtedness of a joint venture
(in which one or more Companies own ana minority equity interest) in an
aggregate amount at any time outstanding not to exceed the greater of (i) twenty
percent (20%) of the net revenues of such joint venture for the most recently
completed four fiscal quarters, and (ii) the total, for all such joint ventures
incurred in reliance on this subpart (j), of Twenty Million Dollars
($20,000,000);

 

(k)                                 Indebtedness of a Company that was initially
indebtedness of a target entity that has been acquired by the Companies pursuant
to Section 5.13 hereof and that becomes Indebtedness of a Company through a
merger of the target into a Company, so long as (i) such Indebtedness was not
incurred in anticipation of such Acquisition, or (ii) if any such Indebtedness
was incurred by a target entity (or entities) in anticipation of an Acquisition,
the aggregate amount of all such Indebtedness for all Companies (with respect to
all such Acquisitions) outstanding at any time (that in each case is outstanding
beyond thirty (30) days after the relevant Indebtedness was acquired by the
Companies) shall not exceed Twenty Million Dollars ($20,000,000);

 

(l)                                     Indebtedness of a Company incurred
pursuant to Synthetic Leases;

 

72

--------------------------------------------------------------------------------



 

(m)                             Indebtedness of a Company that is owing to any
governmental entity, including, without limitation, industrial revenue bonds and
grants issued by any governmental entity to such Company;

 

(n)                                 Indebtedness not otherwise described in or
subjectpermitted pursuant to subparts (a) through (m) or (o) hereof in an
aggregate principal amount not to exceed five percent (5%) of Consolidated Total
Assets of US Borrower at any time outstanding; and

 

(o)                                 other unsecured Indebtedness, in addition to
the Indebtedness listed aboveincluding any Permitted Convertible Notes, so long
as (i) no Default or Event of Default shall then exist or immediately thereafter
shall begin to exist, (ii) the maturity date (and earliest possible put date) of
such Indebtedness is at least thirty (30) days after the Revolving Credit
Maturity Date then in effect (except that in the case of any Permitted
Convertible Indebtedness, any required redemption or repurchase upon a
“fundamental change” (as customarily defined for such Permitted Convertible
Indebtedness, but in any event including as a result of any change of control,
asset sale, casualty event or de-listing of common stock) or any settlement upon
conversion thereof (whether in cash, securities or other property) shall be
permitted notwithstanding a possible occurrence prior to the Revolving Credit
Maturity Date), (iii) the Companies are in compliance (and in pro forma
compliance after giving effect to such Indebtedness) with the provisions of
Section 5.7 hereof, and (iv) if the amount of such Indebtedness is equal to or
greater than Twenty Million Dollars ($20,000,000), such Indebtedness is created
pursuant to documentation in form and substance reasonably satisfactory to
Agent.

 

Section 5.9                                    Liens.  No Company shall create,
assume or suffer to exist (or enter into a contract that creates a consensual
Lien upon the happening of a contingency or otherwise) any Lien upon any of its
property or assets, whether now owned or hereafter acquired; provided that this
Section 5.9 shall not apply to the following:

 

(a)                                 Liens for taxes not yet due or that are
being actively contested in good faith by appropriate proceedings and for which
adequate reserves shall have been established in accordance with GAAP;

 

(b)                                 Liens of landlords, carriers, warehousers,
utilities, mechanics, repairmen, workers and materialmen and other similar
statutory or common law Liens, incidental to the conduct of its business or the
ownership of its property and assets that (i) were not incurred in connection
with the borrowing of money or the obtaining of advances or credit, and (ii) do
not in the aggregate materially detract from the value of its property or assets
or materially impair the use thereof in the operation of its business;

 

(c)                                  Liens on property or assets of a Subsidiary
to secure obligations of such Subsidiary to a Credit Party;

 

(d)                                 any Lien granted to Agent, for the benefit
of the Secured Parties;

 

(e)                                  the Liens existing on the ClosingFourth
Amendment Effective Date as set forth in Schedule 5.9 hereto and replacements,
extensions, renewals, refundings or refinancings thereof, but only to the extent
that the amount of debt secured thereby, and the amount and description of
property subject to such Liens, shall not be increased;

 

(f)                                   purchase money Liens on fixed assets
securing the loans and Capitalized Lease Obligations pursuant to
Section 5.8(b) hereof; provided that such Lien is limited to the purchase price
and only attaches to the property being acquired;

 

(g)                                  easements or other minor defects or
irregularities in title of real property not interfering in any material respect
with the use of such property in the business of any Company;

 

73

--------------------------------------------------------------------------------



 

(h)                                 any Lien on fixed assets owned by a Company
as a result of an Acquisition permitted pursuant to Section 5.13 hereof, so long
as (i) such Lien was not created at the time of or in contemplation of such
Acquisition, and (ii) such Lien is released within one hundred eighty (180) days
after such Acquisition (unless (A) Borrowers shall have obtained the prior
written consent of Agent, or (B)(ii) the scope of such Lien is not expanded to
cover additional assets beyond the scope of such Lien at the time of such
Acquisition and (iii) to the extent such Lien secures Indebtedness, such Lien
would otherwise beIndebtedness is permitted pursuant to Section 5.9(f) or
(i) hereof)5.8(k) and such Lien secures only such Indebtedness;

 

(i)                                     any Lien on fixed assets owned by a
Company (in addition to the Liens permitted pursuant to subparts (f) and
(h) hereof) to secure Indebtedness permitted pursuant to Section 5.8 hereof, in
an aggregate amount, for all of the Companies, not to exceed Twenty-Five Million
Dollars ($25,000,000) at any time outstanding;

 

(j)                                    any Lien on (i) assets of Percepta and
its Subsidiaries securing Indebtedness described inpermitted pursuant to
Section 5.8(i) hereof in an aggregate principal amount, for Percepta and all of
its Subsidiaries, not to exceed Five Million Dollars ($5,000,000) at any time
outstanding, (ii) assets of a joint venture securing Indebtedness permitted
pursuant to Section 5.8(j) hereof and (iii) assets of a Foreign Subsidiary that
is not a Credit Party securing Indebtedness permitted pursuant to
Section 5.8(d) hereof;

 

(k)                                 any U.C.C. Financing Statement filed to
provide notice of (i) an Operating Lease entered into in the ordinary course of
business, or (ii) a Synthetic Lease permitted under Section 5.8(l) hereof;

 

(l)                                     Liens in favor of banks having a right
of setoff, revocation, refund or chargeback with respect to money or instruments
of US Borrower or any of its Subsidiaries on deposit with, or in the possession
of, such bank, in each case in the ordinary course of business;

 

(m)                             Liens securing Indebtedness owing to insurance
carriers incurred to finance insurance premiums of the US Borrower or any of its
Subsidiaries in the ordinary course of business in an aggregate principal amount
not to exceed the amount of such insurance premiums to be paid for the following
three (3) years;

 

(n)                                 Liens incurred in connection with any
Permitted Factoring Transaction or an accounts receivable factoring facility of
a Foreign Subsidiary permitted pursuant to Section 5.8(g); provided that such
Liens do not at any time encumber any property other than the accounts
receivable (including any supporting obligations related thereto and all
proceeds thereof) sold (or otherwise subjected to such transaction) pursuant to
any such transaction; and

 

(o)                                 (n) any Liens, not otherwise described in or
subjectpermitted pursuant to subparts (a) through (mn) hereof, securing amounts
not to exceed Two Million Dollars ($2,000,000) in the aggregate at any time
outstanding.

 

Section 5.10                             Regulations T, U and X.  No Company
shall take any action that would result in any non-compliance of the Loans or
Letters of Credit with Regulations T, U or X, or any other applicable
regulation, of the Board of Governors of the Federal Reserve System.  None of
the proceeds of any Loan (or any conversion thereof) or Letter of Credit will be
used to purchase or carry margin stock or extend credit to others to purchase or
carry margin stock, in each case, in any manner that will violate, or be
inconsistent with, the provisions of Regulation T, U or X of such Board of
Governors.

 

Section 5.11                             Investments, Loans and Guaranties.  No
Company shall (a) create, acquire or hold any Subsidiary, (b) make or hold any
investment in any stocks, bonds or securities of any kind, (c) be or

 

74

--------------------------------------------------------------------------------



 

become a party to any joint venture or other partnership, (d) make or keep
outstanding any advance or loan to any Person, or (e) be or become a Guarantor
of any kind (other than a Guarantor of Payment under the Loan Documents);
provided that this Section 5.11 shall not apply to the following:

 

(i)                                     investments made in accordance with the
Borrower Investment Policy;

 

(ii)                                  the holding of each of the Subsidiaries
listed on Schedule 6.1 hereto as of the Fourth Amendment Effective Date, and the
creation, acquisition and holding of, and any investment in, any new Subsidiary
after the ClosingFourth Amendment Effective Date so long as such new Subsidiary
shall have been created, acquired or held, and investments made, in accordance
with the terms and conditions of this Agreement;

 

(iii)                               any investment in, loan to or guaranty of
the Indebtedness of, US Borrower or a Domestic Guarantor of Payment from or by a
Company;

 

(iv)                              any investment in, loan to or guaranty of the
Indebtedness of, a Foreign Borrower or a Foreign Guarantor of Payment from or by
a Foreign Borrower or a Foreign Guarantor of Payment;

 

(v)                                 any investment in, loan to or guaranty of
the Indebtedness of, a Foreign Subsidiary so long as the Companies are in
compliance (and in pro forma compliance after giving effect to such loan,
investment or guaranty) with the provisions of Section 5.7 hereof;

 

(vi)                              any investment in, loan to or guaranty of the
Indebtedness of, a joint venture of a Company, so long as the Companies are in
compliance (and in pro forma compliance after giving effect to such investment)
with the provisions of Section 5.7 hereof;

 

(vii)                           any advance or loan to an officer or employee of
a Company, so long as all such advances and loans from all Companies
(specifically excluding any advance or loan assumed through an Acquisition)
aggregate not more than the principal sum of Five Million Dollars ($5,000,000)
at any time outstanding;

 

(viii)                        the holding of any stock that has been acquired
pursuant to an Acquisition permitted under Section 5.13 hereof; or

 

(ix)                              other investments of, loans from or guaranties
by, the Companies after the Fourth Amendment Effective Date in an aggregate
amount not to exceed, for all Companies, five percent (5%) of Consolidated Total
Assets of US Borrower; provided that client-related performance guaranties shall
not be included in the calculation of the foregoing amounts.;

 

(x)                                 any Permitted Bond Hedge Transaction and any
Permitted Warrant Transaction;

 

(xi)                              any investment constituting a Restricted
Payment permitted under Section 5.15 hereof; or

 

(xii)                           a Guaranty by the U.S. Borrower of a Company’s
(other than a Foreign Subsidiary) obligations under a Permitted Factoring
Transaction.

 

Section 5.12                             Merger and Sale of Assets.  No Company
shall merge, amalgamate or consolidate with any other Person, or sell, lease or
transfer or otherwise dispose of any assets (including pursuant to a

 

75

--------------------------------------------------------------------------------



 

statutory division) to any Person other than in the ordinary course of business,
except that, if no Default or Event of Default shall then exist or immediately
thereafter shall begin to exist:

 

(a)                                 any Domestic Subsidiary may merge with
(i) US Borrower (provided that US Borrower shall be the continuing or surviving
Person) or (ii) any one or more Domestic Guarantors of Payment (provided that a
Domestic Guarantor of Payment shall be the continuing or surviving Person);

 

(b)                                 any Domestic Subsidiary may sell, lease,
transfer or otherwise dispose of any of its assets (including pursuant to a
statutory division) to (i) US Borrower or (ii) any Domestic Guarantor of
Payment;

 

(c)                                  any Domestic Subsidiary (other than a
Credit Party) may merge with or sell, lease, transfer or otherwise dispose of
any of its assets (including pursuant to a statutory division) to any other
Domestic Subsidiary;

 

(d)                                 any Foreign Subsidiary may merge or
amalgamate with (i) US Borrower, provided that US Borrower shall be the
continuing or surviving Person, (ii) any one or more Domestic Guarantors of
Payment, provided that a Domestic Guarantor of Payment shall be the continuing
or surviving Person, and (iii) any other Foreign Subsidiary, provided that, if
such merger or amalgamation includes a Credit Party, a Credit Party shall be the
continuing or surviving Person or the surviving Person shall become a Credit
Party and assume the obligations of the Credit Party;

 

(e)                                  any Foreign Subsidiary (other than a Credit
Party) may sell, lease, transfer or otherwise dispose of any assets (including
pursuant to a statutory division) that are not equity interests in Credit
Parties;

 

(f)                                   the Companies may sell all of the equity
interests in a Foreign Borrower or Foreign Guarantor of Payment, or dissolve or
liquidate a Foreign Borrower or Foreign Guarantor of Payment, so long as (i) all
Loans made to or for the benefit of such Foreign Borrower or Foreign Guarantor
of Payment, and proceeds received by such Foreign Borrower or Foreign Guarantor
of Payment from Loans, are repaid in full prior to the effectiveness of such
sale, dissolution or liquidation, and (ii) upon the effectiveness of such sale,
dissolution or liquidation, such Foreign Borrower or Foreign Guarantor of
Payment ceases to be a Foreign Borrower or Foreign Guarantor of Payment, as
applicable, under this Agreement pursuant to documentation satisfactory to
Agent;

 

(g)                                  Borrower may sell its corporate
headquarters located at 9197 South Peoria Street, Englewood, Colorado
80112-5833;

 

(h)                                 a Company may sell, lease, transfer or
otherwise dispose of any assets that are obsolete or no longer useful in such
Company’s business;

 

(i)                                     any Company may sell, lease, transfer or
otherwise dispose of any assets (including pursuant to a statutory division) to
any other Company, so long as such disposition is for fair market value, as
determined in good faith by US Borrower;

 

(j)                                    any Company may sell, lease, transfer or
otherwise dispose of any assets to any Person that is not a Company, so long as
(i) such disposition is on an arm’s length basis and is for fair market value,
as determined in good faith by US Borrower; and (ii) the Companies are in
compliance (and in pro forma compliance after giving effect to such disposition)
with the provisions of Section 5.7 hereof; provided that the aggregate amount of
all such dispositions pursuant to this Section 5.12(j), for all of the
Companies, doesshall not exceed an amount equal to ten percent (10%) of
Consolidated Total Assets during the Commitment Period without the prior written
consent of Agent; and

 

76

--------------------------------------------------------------------------------



 

(k)                                 with respect to a merger, amalgamation or
consolidation, Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof.; and

 

(l)                                     any Company may sell accounts receivable
prior to their stated due dates in connection with a Permitted Factoring
Transaction or an accounts receivable facility permitted pursuant to
Section 5.8(g).

 

For the avoidance of doubt, none of (x) the sale of any Permitted Convertible
Indebtedness by the US Borrower, (y) the sale of any Permitted Warrant
Transaction by the US Borrower nor (z) the performance by the US Borrower of its
obligations under any Permitted Convertible Indebtedness or any Permitted
Warrant Transaction, shall constitute a disposition under this Section 5.12.

 

Section 5.13                             Acquisitions.  No Company shall effect
an Acquisition; provided, however, that a Company may effect an Acquisition so
long as:

 

(a)                                 in the case of a merger, amalgamation or
other combination including a Borrower (other than US Borrower), such Borrower
shall be the surviving entity and, if such merger, amalgamation or other
combination includes US Borrower, US Borrower shall be the surviving entity;

 

(b)                                 in the case of a merger, amalgamation or
other combination including a Credit Party (other than a Borrower), a Credit
Party shall be the surviving entity;

 

(c)                                  the business to be acquired shall be
similar or complimentary to the lines of business of the Companies;

 

(d)                                 the Companies shall be in full compliance
with the Loan Documents both prior to and after giving pro forma effect to such
Acquisition;

 

(e)                                  no Default or Event of Default shall exist
prior to or after giving pro forma effect to such Acquisition, thereafter shall
begin to exist;

 

(f)                                   such Acquisition is not actively opposed
by the board of directors (or similar governing body) of the selling Persons or
by a majority of the Persons whose equity interests are to be acquired;

 

(g)                                  the purchase price for any Acquisition by a
Foreign Subsidiary that is not a Credit Party, or of a Foreign Subsidiary by a
Domestic Subsidiary that is not a Credit Party, shall be solely from (i) the
cash-flow of one or more Foreign Subsidiaries, (ii) the proceeds of the Loans
made to one or more Foreign Borrowers, or (iii) Indebtedness incurred in
accordance with and subject to Section 5.8(h), Section 5.8(n) and/or
Section 5.8(o) hereof;

 

(h)                                 the purchase price for any Acquisition by a
Foreign Borrower or a Foreign Guarantor of Payment shall be from (i) the
cash-flow of one or more Foreign Subsidiaries, (ii) the proceeds of the Loans
made to one or more Foreign Borrowers, or (iii) Indebtedness incurred in
accordance with and subject to Section 5.8(h), Section 5.8(n) and/or
Section 5.8(o) hereof;

 

(i)                                     with respect to any Acquisition the
Consideration for which is in excess of Fifty Million Dollars ($50,000,000), US
Borrower shall have provided to Agent and the Lenders, at least ten
(10) Business Days following such Acquisition, historical financial statements
of the target entity and a pro forma financial statement of the Companies
accompanied by a certificate of a Financial Officer of US Borrower showing pro
forma compliance with Section 5.7 hereof, both before and after the proposed
Acquisition; provided that, for the purpose of complying with the notice and
disclosure requirements set

 

77

--------------------------------------------------------------------------------



 

forth in this subsection (i), the amount of Consideration for an Acquisition
shall be deemed to be US Borrower’s best estimate of the total Consideration to
be paid for such Acquisition in accordance with SEC disclosure and calculation
requirements; and

 

(j)                                    US Borrower shall have Available
Liquidity of no less than Twenty-Five Million Dollars ($25,000,000) after giving
effect to such Acquisition.

 

Section 5.14                             Notice.  Each Borrower shall cause a
Financial Officer of such Borrower to promptly notify Agent and the Lenders, in
writing whenever:

 

(a)                                 a Default or Event of Default has occurred
hereunder or any representation or warranty made in Article VI hereof or
elsewhere in this Agreement or in any Loan Document shall for any reason cease
in any material respect to be true and complete;

 

(b)                                 a Borrower learns of a litigation or
proceeding against such Borrower before a court, administrative agency or
arbitrator that, if successful, might have a Material Adverse Effect; and

 

(c)                                  a Borrower learns that there has occurred
any event, condition or thing that is reasonably likely to have a Material
Adverse Effect.

 

Section 5.15                             Restricted Payments.  No Company shall
make or commit itself to make any Restricted Payment at any time; provided that,
so long as (1) no Default or Event of Default has occurred and is continuing or,
after giving pro forma effect to such Restricted Payment, would result therefrom
and (2) the Companies are in compliance (and in pro forma compliance after
giving effect to such Restricted Payment) with the provisions of Section 5.7
hereof, any Company may make Restricted Payments; provided further that
(A) during any period in which US Borrower has requested, and Agent has
approved, that the Net Leverage Ratio level be modified pursuant to the terms of
Section 5.7 hereof, no Company shall make or commit itself to make any
Restricted Payment except (i) upon five (5) Business Day’s prior written notice
to Agent, to the extent approved by Agent (which approval shall not be
unreasonably withheld) and (ii) any Company which is a non-Wholly Owned
Subsidiary shall be permitted to pay Capital Distributions to the holders of its
equity interests, which such payment shall be distributed ratably to such
holders, solely to the extent required to be paid pursuant to the Organizational
Documents thereof and (B) in no event shall the provisions of this Section 5.15
prohibit any Restricted Payments pursuant to and in accordance with stock option
plans and other benefit plans entered into in the ordinary course of business
for management or employees of the Companies.

 

Section 5.16                             Environmental Compliance.  Each Company
shall comply with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.  US Borrower shall
furnish to Agent and the Lenders, promptly after receipt thereof, a copy of any
notice such Company may receive from any Governmental Authority or private
Person, or otherwise, that any litigation or proceeding pertaining to any
environmental, health or safety matter has been filed or is threatened against
such Company, any real property in which such Company holds any interest or any
past or present operation of such Company that could reasonably be expected to
have a Material Adverse Effect.  No Company shall allow the release or disposal
of hazardous waste, solid waste or other wastes on, under or to any real
property in which any Company holds any ownership interest or performs any of
its operations, in violation of any Environmental Law that could reasonably be
expected to have a Material Adverse Effect.  As used in this Section 5.16,
“litigation or proceeding” means any demand, claim, notice, suit, suit in equity
action, administrative action,

 

78

--------------------------------------------------------------------------------



 

investigation or inquiry whether brought by any Governmental Authority or
private Person, or otherwise.  US Borrower (and any Foreign Borrower, as
applicable) shall defend, indemnify and hold Agent and the Lenders harmless
against all costs, expenses, claims, damages, penalties and liabilities of every
kind or nature whatsoever (including reasonable and documented out-of pocket
attorneys’ fees) arising out of or resulting from the noncompliance of any
Company with any Environmental Law.  Such indemnification shall survive any
termination of this Agreement.

 

Section 5.17                             Affiliate Transactions.  No Company
shall, directly or indirectly, enter into or permit to exist any transaction
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (other than a
Company that is a Credit Party) on terms that shall be less favorable to such
Company than those that might be obtained at the time in a transaction with a
Person that is not an Affiliate; provided that the foregoing shall not prohibit
(a) the payment of customary and reasonable directors’ fees to directors who are
not employees of a Company or an Affiliate or, (b) Restricted Payments to the
extent permitted under Section 5.15 hereof or (c) investments to the extent
permitted under Section 5.11 hereof.

 

Section 5.18                             Use of Proceeds.  Borrowers’ use of the
proceeds of the Loans shall be for working capital and other general corporate
purposes of the Companies (including for capital expenditures and Acquisitions
and Capital Distributions permitted hereunder), for the refinancing of existing
Indebtedness (including the Existing Credit Agreement) and to pay fees,
commissions and expenses in connection with this Agreement and the transactions
contemplated hereunder.

 

Section 5.19                             Corporate Names.  No Credit Party shall
change its corporate name or organizational type to such an extent that any
financing statement filed by Agent in connection with this Agreement would
become seriously misleading under the U.C.C., unless, in each case, such Credit
Party shall provide Agent with at least five (5) Business Days’ (or such shorter
time period as agreed to by Agent in its sole discretion) prior written notice
thereof.  Administrative Borrower shall also provide Agent with written
notification within thirty (30) days (or such longer time period as agreed to by
Agent in its sole discretion) after (a) any change in the location of the office
where any Credit Party’s records pertaining to the Collateral are kept; and
(b) any change in any Credit Party’s chief executive office.  In the event of
any of the foregoing or as a result of any change of applicable law with respect
to the taking of security interests, or if determined by Agent to be necessary,
Agent is hereby authorized to file new Uniform Commercial Code financing
statements describing the Collateral and otherwise in form and substance
sufficient for recordation wherever necessary or appropriate, as determined in
Agent’s reasonable discretion, to perfect or continue perfected the security
interest of Agent, for the benefit of the LendersSecured Parties, in the
Collateral, based upon such new places of business or names or such change in
applicable law, and US Borrower shall pay all filing and recording fees and
taxes in connection with the filing or recordation of such financing statements
and shall promptly reimburse Agent therefor if Agent pays the same.  Such
amounts shall be Related Expenses hereunder.

 

Section 5.20                             Lease Rentals.  The Companies may enter
into Operating Leases in the ordinary course of business.

 

Section 5.21                             Subsidiary Guaranties, Security
Documents and Pledge of Stock or Other Ownership Interest.

 

(a)                                 Domestic Subsidiary Guaranties and Security
Documents.  Each Domestic Subsidiary (that is not an Excluded Subsidiary)
created, acquired or held subsequent to the Closing Date, shall promptly (and,
in any event on or prior to the date that is sixty (60) days after such creation
or acquisition thereof, as such time period may be extended by Agent in its sole
discretion) execute and deliver to Agent, for the benefit of the LendersSecured
Parties, a Guaranty of Payment (or a Guaranty of Payment Joinder) of all of

 

79

--------------------------------------------------------------------------------



 

the Secured Obligations and a Security Agreement (or a Security Agreement
Joinder), such agreements to be prepared by Agent and in form and substance
acceptable to Agent, along with any such other supporting documentation,
Security Documents, corporate governance and authorization documents, and an
opinion of counsel as may be deemed necessary or advisable by Agent.

 

(b)                                 Foreign Subsidiary Guaranties.

 

(i)                                     Each Foreign Affiliate of a Foreign
Borrower shall, at the discretion of Agent, after consultation with
Administrative Borrower, promptly (and, in any event on or prior to the date
that is sixty (60) days after such creation or acquisition thereof, as such time
period may be extended by Agent in its sole discretion) execute and deliver to
Agent, for the benefit of the LendersSecured Parties, a Guaranty of Payment of
all of the Secured Obligations of the Foreign Borrowers (to the extent not
prohibited by law) if either (A) such Foreign Affiliate directly benefits from
the Loans made to such Foreign Borrower (for example, if it receives the
proceeds of the Loans made to such Foreign Borrower), or (B) such Foreign
Affiliate is logically a part of a transaction or series of transactions related
to the Loans made to such Foreign Borrower (for example, if such Foreign
Affiliate is a parent entity of such Foreign Borrower or if the proceeds of such
Loans are routed through such Foreign Affiliate (through intercompany loans or
otherwise) to the ultimate intended beneficiary thereof).  Each such Guaranty of
Payment shall be prepared by Agent and in form and substance acceptable to
Agent.  In connection therewith, such Foreign Affiliate shall also deliver to
Agent such other supporting documentation, corporate governance and
authorization documents, and an opinion of counsel as may be deemed necessary or
advisable by Agent.  In exercising such discretion, Agent shall take into
consideration, after consultation with Administrative Borrower, (1) the costs
and benefits of obtaining a Guaranty of Payment from such Foreign Subsidiary,
and (2) any recommendations received from Administrative Borrower regarding
which Foreign Affiliates should be required to execute a Guaranty of Payment
based on the flow of funds and intended use of the proceeds of the Loans made to
a Foreign Borrower.

 

(ii)                                  Anything in this subsection (b) to the
contrary notwithstanding, Agent may forego the requirement that a Foreign
Subsidiary execute a Guaranty of Payment if Agent determines, in its reasonable
judgment, after consultation with Administrative Borrower, that the execution
and delivery of such Guaranty of Payment under the laws of such foreign
jurisdiction (A) is impractical or cost prohibitive in light of the benefits, or
(B) will have material adverse tax consequences.

 

(c)                                  Pledge of Stock or Other Ownership
Interest.  With respect to the creation or acquisition of a First-Tier Material
Foreign Subsidiary, or any Foreign Subsidiary otherwise becomes a First-Tier
Material Foreign Subsidiary, US Borrower or the appropriate Domestic Guarantor
of Payment shall, unless such pledge would cause it to incur, directly or
indirectly, an unreasonable amount of economic, legal, tax or regulatory harm,
as determined by Agent after consultation with US Borrower, (i) execute a Pledge
Agreement and, in connection therewith, pledge to Agent (A) sixty-five percent
(65%) of the voting shares of capital stock or other voting equity interests of
such First-Tier Material Foreign Subsidiary, and (B) one hundred percent (100%)
of all non-voting shares of capital stock or other non-voting equity interests
of such First-Tier Material Foreign Subsidiary, and (ii) deliver to Agent all of
the share certificates, if certificated, or other evidence of equity
representing such pledged ownership interests.  In the event any voting shares
of capital stock or other voting equity interests of any First-Tier Material
Foreign Subsidiary have been pledged to Agent pursuant to this clause (c) and
such First-Tier Material Foreign Subsidiary, for any reason permitted by this
Agreement, ceases to be a First-Tier Material Foreign Subsidiary, at the request
and expense of US Borrower, Agent shall terminate such Pledge Agreement and
shall deliver to US Borrower any share certificates, if such First-Tier Material
Foreign Subsidiary is certificated, or other evidence of equity representing
such pledged ownership interests.

 

80

--------------------------------------------------------------------------------



 

(d)                                 Perfection or Registration of Interest in
Foreign Shares.  With respect to any foreign shares pledged to Agent, for the
benefit of the LendersSecured Parties, on or after the Closing Date, Agent shall
at all times, in the discretion of Agent, have the right to perfect, at US
Borrower’s cost, payable upon request therefor (including, without limitation,
any foreign counsel, or foreign notary, filing, registration or similar, fees,
costs or expenses), its security interest in such shares in the respective
foreign jurisdiction; provided that, prior to the First FB Addition Date, Agent
shall not perfect its security interests in any shares of a first-tier Foreign
Subsidiary that is not a First-Tier Material Foreign Subsidiary.  Such
perfection may include the requirement that the applicable Company promptly
execute and deliver to Agent a separate pledge document (prepared by Agent and
in form and substance satisfactory to Agent), covering such equity interests,
that conforms to the requirements of the applicable foreign jurisdiction,
together with an opinion of local counsel as to the perfection of the security
interest provided for therein, and all other documentation necessary or
desirable to effect the foregoing and to permit Agent to exercise any of its
rights and remedies in respect thereof.  In exercising such discretion, Agent
shall take into consideration, after consultation with Administrative Borrower,
the costs and benefits of perfecting its security interest in such equity
interests in the applicable foreign jurisdiction.  In the event any foreign
shares are pledged and perfected pursuant to this clause (d), US Borrower may,
from time to time, request that the Required Lenders, in their sole discretion,
terminate and release, at the expense of US Borrower, such pledge and the
security interest perfected thereby.

 

(e)                                  Excluded Subsidiary Status.  With respect
to a Subsidiary that has been classified as an Excluded Subsidiary, at such time
that such Subsidiary no longer meets the requirements of an Excluded Subsidiary,
Administrative Borrower shall provide to Agent prompt written notice thereof,
and shall provide, with respect to such Subsidiary, all of the documents
required by this Section 5.21.

 

Section 5.22                             Restrictive Agreements.  Borrowers
shall not, and shall not permit any of their Subsidiaries to, (a) enter into any
contract or agreement that would prohibit Agent or the Lenders from acquiring a
security interest, mortgage or other Lien on, or a collateral assignment of, any
of the property or assets of such Company or (b) directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any Subsidiary to (x) make, directly or
indirectly, any Capital Distribution to anythe US Borrower, (y) make, directly
or indirectly, loans or advances or capital contributions to anythe US Borrower
or (z) transfer, directly or indirectly, any of the properties or assets of such
Subsidiary to anythe US Borrower; except in each case for such encumbrances or
restrictions existing under or by reason of:

 

(i)                                     this Agreement and the other Loan
Documents;

 

(ii)                                  applicable law;

 

(iii)                               customary non-assignment provisions in
leases or other agreements entered in the ordinary course of business and
consistent with past practices;

 

(iv)                              customary restrictions in loan agreements,
security agreements or, mortgages securingor other loan documents in respect of
secured Indebtedness, or capital leases, of a Company, in each case, solely to
the extent such secured Indebtedness is permitted hereunder, to the extent such
restrictions shall only restrict the transfer or encumbrance of the property
subject to such security agreement, mortgage or lease;

 

(v)                                 obligations that are binding on a Subsidiary
at the time such Subsidiary first becomes a Subsidiary of US Borrower, so long
as such obligations are not entered into in contemplation of such Person
becoming a Subsidiary;

 

81

--------------------------------------------------------------------------------



 

(vi)                              agreements related to the sale of property
that limit the transfer of such property pending the consummation of such sale
or any restriction on a Subsidiary imposed pursuant to an agreement entered into
for the sale or disposition of the equity interests or assets of a Subsidiary,
in each case to the extent such sale is permitted pursuant to Section 5.12;

 

(vii)                           customary provisions restricting assignment of
any agreement entered into in the ordinary course of business;

 

(viii)                        customary provisions in joint venture agreements
and other similar agreements applicable to joint ventures, including any loan
agreements or other agreements relating to Indebtedness of such joint ventures,
and applicable only to such joint venture and its equity interests therein;

 

(ix)                              solely in the case of clause (b) above,
encumbrances or restrictions arising under any unsecured indebtedness that are
not more restrictive, taken as a whole, in any material respect than the
encumbrances or restrictions under this Agreement, and

 

(x)                                 (ix) a contract or agreement entered into in
connection with (A) the purchase or lease of fixed assets that prohibits Liens
and restricts the transfer on such fixed assets, or (B) the incurrence of
Indebtedness permitted pursuant to Section 5.8(h) hereof that prohibits Liens on
the assets of Perceptad), (i) or (j), so long as the applicable restrictions and
prohibitions apply only to the obligors under such Indebtedness and their
respective subsidiaries.

 

Section 5.23                             Other Covenants and Provisions.  In the
event that any Company shall enter into, or shall have entered into, any
Material Indebtedness Agreement, wherein the covenants and defaults contained
therein shall be more restrictive than the covenants and defaults set forth
herein (other than any covenants or defaults relating to any specific property
or asset being financed by such Indebtedness), then the Companies shall
immediately be bound hereunder (without further action) by such more restrictive
covenants and defaults with the same force and effect as if such covenants
defaults were written herein.  In addition to the foregoing, Borrowers shall
provide prompt written notice to Agent of the creation or existence of any
Material Indebtedness Agreement that has such more restrictive provisions, and
shall, within fifteen (15) days thereafter (if requested by Agent), execute and
deliver to Agent an amendment to this Agreement that incorporates such more
restrictive provisions, with such amendment to be in form and substance
reasonably satisfactory to Agent.

 

Section 5.23                             Section 5.24 Pari Passu Ranking.  The
Obligations shall, and Borrowers shall take all necessary action reasonably
requested by Agent to ensure that the Obligations shall, at all times, rank at
least pari passu in right of payment with all other senior Indebtedness of each
Borrower.

 

Section 5.24                             Section 5.25 Guaranty Under Material
Indebtedness Agreement.  No Company shall be or become a primary obligor or
Guarantor of the Indebtedness incurred pursuant to any Material Indebtedness
Agreement unless such Company shall also be a Guarantor of Payment under this
Agreement prior to or concurrently therewith.

 

Section 5.25                             Section 5.26 Amendment of
Organizational Documents.  Without the prior written consent of Agent, no Credit
Party shall amend, modify or change its Organizational Documents in any manner
materially adverse to the Lenders.

 

Section 5.26                             Section 5.27 Fiscal Year of Borrowers. 
No Borrower shall change the date of its fiscal year end without the prior
written consent of Agent and the Required Lenders.  As of the Closing Date, the
fiscal year end of each Borrower is December 31 of each year.

 

82

--------------------------------------------------------------------------------



 

Section 5.27                             Section 5.28 Further Assurances. 
Borrowers shall, and shall cause each other Credit Party to, promptly upon
request by Agent, or the Required Lenders through Agent, (a) correct any
material defect or error that may be discovered in any Loan Document or in the
execution, acknowledgment, filing or recordation thereof, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments related to the Collateral as Agent, or the Required Lenders through
Agent, may reasonably require from time to time in order to carry out more
effectively the purposes of the Loan Documents.

 

Section 5.28                             Section 5.29 Anti-Corruption Laws;
Beneficial Ownership Regulation, Anti-Money Laundering Laws and Sanctions.

 

(a)                                 The Borrowers will maintain in effect and
enforce policies and procedures reasonably designed to promote and achieve
compliance by the Borrowers, their respective Subsidiaries and their respective
directors, officers, employees and agents with all Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions.

 

(b)                                 The Borrowers will (i) promptly upon the
reasonable request of Agent or any Lender, provide directly to Agent or such
Lender, as the case may be, any information or documentation requested by it for
purposes of complying with the Beneficial Ownership Regulation and (ii) notify
Agent and each Lender that previously received a Beneficial Ownership
Certification of any change in the information provided in the Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified therein.

 

(c)                                  (b) No Borrower will request any
ExtensionLoan or Letter of Credit, and no Borrower shall use, and shall not
permit its Subsidiaries and its or their respective directors, officers and
employees, or to the knowledge of the Borrowers, their agents to use, the
proceeds of any Extension of Credit Event, directly or indirectly, (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country in violation of any Sanctions
applicable to any party to this Agreement, or (iii) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

ARTICLE VI.ARTICLE VI.  REPRESENTATIONS AND WARRANTIES

 

Section 6.1                                    Corporate Existence;
Subsidiaries; Foreign Qualification.  Each Company is duly organized, validly
existing and in good standing (or comparable concept in the applicable
jurisdiction) under the laws of its state or jurisdiction of incorporation or
organization, and is duly qualified and authorized to do business and is in good
standing (or comparable concept in the applicable jurisdiction) as a foreign
entity in any states or jurisdictions where the character of its property or its
business activities makes such qualification necessary, except where a failure
to so qualify would not reasonably be expected to have a Material Adverse
Effect.  Schedule 6.1 hereto sets forth, as of the ClosingFourth Amendment
Effective Date, each Subsidiary of a Borrower (and whether such Subsidiary is a
Dormant Subsidiary), its state (or jurisdiction) of formation, its relationship
to a Borrower, including the percentage of each class of stock or other equity
interest owned by a Company, the location of its chief executive office and its
principal place of business.  Except as set forth on Schedule 6.1 hereto, as of
the ClosingFourth Amendment Effective Date, each Borrower, directly or
indirectly, owns all of the equity interests of each of its Subsidiaries
(excluding directors’ qualifying shares and, in the case of Foreign
Subsidiaries, other nominal amounts of shares held by a Person other than a
Company).  No Credit Party nor any Subsidiary is an EEA Financial Institution.

 

83

--------------------------------------------------------------------------------



 

Section 6.2                                    Corporate Authority.  Each Credit
Party has the right and power and is duly authorized and empowered to enter
into, execute and deliver the Loan Documents to which it is a party and to
perform and observe the provisions of the Loan Documents.  The Loan Documents to
which each Credit Party is a party have been duly authorized and approved by
such Credit Party’s board of directors or other governing body, as applicable,
and are the valid and binding obligations of such Credit Party, enforceable
against such Credit Party in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law. 
The execution, delivery and performance of the Loan Documents do not conflict
with, result in a breach in any of the provisions of, constitute a default
under, or result in the creation of a Lien (other than Liens permitted under
Section 5.9 hereof) upon any assets or property of any Company under the
provisions of, such Company’s Organizational Documents or any material agreement
to which such Company is a party.

 

Section 6.3                                    Compliance with Laws and
Contracts.

 

(a)                                 Each Company holds permits, certificates,
licenses, orders, registrations, franchises, authorizations, and other approvals
from any Governmental Authority reasonably necessary for the conduct of its
business and is in compliance with all applicable laws relating thereto, except
where the failure to do so would not have a Material Adverse Effect.

 

(b)                                 Each Company is in compliance with all
federal, state, local, or foreign applicable statutes, rules, regulations, and
orders including, without limitation, those relating to environmental
protection, occupational safety and health, and equal employment practices,
except where the failure to be in compliance would not have a Material Adverse
Effect.

 

(c)                                  No Company is in violation of or in default
under any agreement to which it is a party or by which its assets are subject or
bound, except with respect to any violation or default that could not reasonably
be expected to result in a Material Adverse Effect.

 

(d)                                 None of the Companies or their respective
Subsidiaries, any of their respective directors, officers, or to the knowledge
of the Companies, any of their respective employees or affiliates, or to the
knowledge of US Borrower, any agent or representative of the Companies that will
act in any capacity in connection with or benefit from the Loans or Letters of
Credit, (i) is a Sanctioned Person or currently the subject or target of any
Sanctions, (ii) has its assets located in a Sanctioned Country in violation of
any Sanctions applicable to any party to this Agreement, (iii) directly or
indirectly derives revenues from investments in, or transactions with,
Sanctioned Persons in violation of any Sanctions applicable to any party to this
Agreement, (iv) has taken any action, directly or indirectly, that would result
in a violation by such Persons of any Anti-Corruption Laws or Anti-Money
Laundering Laws or (v) has violated the Patriot Act, except with respect to this
clause (v) where such violation could not reasonably be expected to result in a
Material Adverse Effect.  Each of the Companies, and to the knowledge of the
Companies, each director, officer, employee, agent and Affiliate of the
Companies, is in compliance with all Sanctions.

 

(e)                                  No proceeds of any Loans or Letters of
Credit have been used, directly or indirectly, by the Borrowers, any of their
respective Subsidiaries or any of its or their respective directors, officers,
employees and agents (i) in violation of any Anti-Corruption Laws or any
Anti-Money Laundering Laws, (ii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, including any payments (directly or
knowingly, indirectly) to a Sanctioned Person or a Sanctioned Country or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

84

--------------------------------------------------------------------------------



 

(f)                                   Each of the Companies has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Companies and their respective directors, officers, employees, and agents with
the Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions. 
Each of the Companies, and to the knowledge of the Companies, each director,
officer, employee, agent and Affiliate of the Companies, is in compliance with
the Anti-Corruption Laws and Anti-Money Laundering Laws, except where such
non-compliance could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 6.4                                    Litigation and Administrative
Proceedings.  Except as disclosed on Schedule 6.4 hereto, there are (a) no
lawsuits, actions, investigations, examinations or other proceedings pending or
threatened against any Company, or in respect of which any Company may have any
liability, in any court or before or by any Governmental Authority, arbitration
board, or other tribunal, (b) no orders, writs, injunctions, judgments, or
decrees of any court or Governmental Authority to which any Company is a party
or by which the property or assets of any Company are bound, and (c) no
grievances, disputes, or controversies outstanding with any union or other
organization of the employees of any Company, or threats of work stoppage,
strike, or pending demands for collective bargaining, in each case other than
those that could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 6.5                                    Title to Assets.  Each Company
has good title to and ownership of all property it purports to own as is
necessary to the conduct of its business, which property is free and clear of
all Liens, except those permitted under Section 5.9 hereof.

 

Section 6.6                                    Liens and Security Interests.  On
and after the Closing Date, except for Liens permitted pursuant to Section 5.9
hereof, (a) there is and will be no U.C.C. Financing Statement or similar notice
of Lien outstanding covering any personal property of any Company; (b) there is
and will be no mortgage outstanding covering any real property of any Company;
and (c) no real or personal property of any Company is subject to any Lien of
any kind.  Agent, for the benefit of the LendersSecured Parties, upon the filing
of the U.C.C. Financing Statements and taking such other actions necessary to
perfect its Lien against Collateral of the corresponding type as authorized
hereunder will have a valid and enforceable first consensual Lien on the
Collateral.

 

Section 6.7                                    Tax Returns.  All federal, state,
provincial and all material local tax returns and other reports required by law
to be filed in respect of the income, business, properties and employees of each
Company have been filed and all taxes, assessments, fees and other governmental
charges that are due and payable have been paid, except as otherwise permitted
herein and with respect to foreign tax returns, except as may be filed beyond
the due date without material penalties and except to the extent that the
failure to pay such amounts could not reasonably be expected to result in a
Material Adverse Effect.  The provision for taxes on the books of each Company
is adequate for all years not closed by applicable statutes and for the current
fiscal year.

 

Section 6.8                                    Environmental Laws.  Each Company
is in compliance with all Environmental Laws, including, without limitation, all
Environmental Laws in all jurisdictions in which any Company owns or operates,
or has owned or operated, a facility or site, arranges or has arranged for
disposal or treatment of hazardous substances, solid waste or other wastes,
accepts or has accepted for transport any hazardous substances, solid waste or
other wastes or holds or has held any interest in real property or otherwise,
expect where the failure to be in compliance could reasonably be expected to
have a Material Adverse Effect.  No litigation or proceeding arising under,
relating to or in connection with any Environmental Law or Environmental Permit
is pending or, to the best knowledge of each Company, threatened, against any
Company, any real property in which any Company holds or has held an interest or
any past or present operation of any Company that could reasonably be expected
to have a Material Adverse Effect.  No release, threatened release or disposal
of hazardous waste, solid waste or other wastes is

 

85

--------------------------------------------------------------------------------



 

occurring, or has occurred (other than those that are currently being remediated
in accordance with Environmental Laws), on, under or to any real property in
which any Company holds any interest or performs any of its operations, in
violation of any Environmental Law that could reasonably be expected to have a
Material Adverse Effect.  As used in this Section 6.8, “litigation or
proceeding” means any demand, claim, notice, suit, suit in equity, action,
administrative action, investigation or inquiry whether brought by any
Governmental Authority or private Person, or otherwise.

 

Section 6.9                                    Locations.  As of the
ClosingFourth Amendment Effective Date, Schedule 6.9 hereto, sets forth (a) the
locations the Companies have places of business or maintain their accounts
receivable, (b) the location of each Company’s chief executive office and
(c) each location owned by the Companies.

 

Section 6.10                             Continued Business.  Except as
described in US Borrower’s 10-K, 10-Q or other public filings with the SEC,
there exists no actual, pending, or, to each Borrower’s knowledge, any
threatened termination, cancellation or limitation of, or any modification or
change in the business relationship of any Company and any customer or supplier,
or any group of customers or suppliers, which termination, cancellation or
limitation would have a Material Adverse Effect, and there exists no present
condition or state of facts or circumstances that would have a Material Adverse
Effect or prevent a Company from conducting such business or the transactions
contemplated by this Agreement in substantially the same manner in which it was
previously conducted.

 

Section 6.11                             Employee Benefits Plans.

 

(a)                                 US Employee Benefit Plans.  Schedule 6.11
hereto identifies each ERISA Plan as of the ClosingFourth Amendment Effective
Date.  No ERISA Event that could reasonably be expected to result in a Material
Adverse Effect has occurred or is reasonably expected to occur with respect to
an ERISA Plan.  No Controlled Group member has failed to make a required
installment or other required payment under Section 412(a) of the Code on or
before the due date or within a reasonable time after such due date that could
reasonably be expected to result in a Material Adverse Effect.  No Controlled
Group member has failed to make contributions to an ERISA Plan that is a
Multiemployer Plan in accordance with the applicable governing documents which
is reasonably likely to result in a Material Adverse Effect.  No Multiemployer
Plan has any accumulated funding deficiency (as defined in Sections 412(a) and
431(a) of the Code) that could reasonably be expected to result in a Material
Adverse Effect.  Except as could not reasonably be expected to result in a
Material Adverse Effect, with respect to each ERISA Plan (other than a
Multiemployer Plan) that is intended to be qualified under Code Section 401(a),
(i) the ERISA Plan and any associated trust operationally comply (or as soon as
reasonably practicable are corrected to comply) with the applicable requirements
of Code Section 401(a); (ii) the ERISA Plan and any associated trust have been
amended to comply with all such requirements as currently in effect, other than
those requirements for which a retroactive amendment can be made within the
“remedial amendment period” available under Code Section 401(b) (as extended
under Treasury Regulations and other Treasury pronouncements upon which
taxpayers may rely); (iii) each ERISA Plan and any associated trust have
received a favorable determination letter from the Internal Revenue Service
stating that the ERISA Plan qualifies under Code Section 401(a), that the
associated trust qualifies under Code Section 501(a) and, if applicable, that
any cash or deferred arrangement under the ERISA Plan qualifies under Code
Section 401(k), unless the ERISA Plan was first adopted at a time for which the
above-described “remedial amendment period” has not yet expired; (iv) the ERISA
Plan currently satisfies the requirements of Code Section 410(b), subject to any
retroactive amendment that may be made within the above-described “remedial
amendment period”; and (v) no contribution made to the ERISA Plan is subject to
an excise tax under Code Section 4972.  With respect to any Pension Plan, the
“accumulated benefit obligation” of Controlled Group members with respect to the
Pension Plan (as determined in accordance with Statement of Accounting Standards
No. 87, “Employers’ Accounting for Pensions”) does not exceed the fair market
value of Pension Plan assets by an

 

86

--------------------------------------------------------------------------------



 

amount that would have a Material Adverse Effect.  No Borrower is or will be
using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments.

 

(b)                                 Foreign Pension Plan and Benefit Plans.  As
of the ClosingFourth Amendment Effective Date, Schedule 6.11 hereto lists all
Foreign Benefit Plans and Foreign Pension Plans currently maintained or
contributed to by US Borrower and any appropriate Foreign Subsidiaries.  The
Foreign Pension Plans are duly registered under all applicable laws which
require registration, except as could not reasonably be expected to result in a
Material Adverse Effect.  US Borrower and any appropriate Foreign Subsidiaries
have complied with and performed all of its obligations under and in respect of
the Foreign Pension Plans and Foreign Benefit Plans under the terms thereof, any
funding agreements and all applicable laws (including any fiduciary, funding,
investment and administration obligations) except to the extent as would not
reasonably be expected to have a Material Adverse Effect.  All employer and
employee payments, contributions or premiums to be remitted, paid to or in
respect of each Foreign Pension Plan or Foreign Benefit Plan have been paid in a
timely fashion in accordance with the terms thereof, any funding agreement and
all applicable laws except to the extent the failure to do so would not
reasonably be expected to have a Material Adverse Effect.  There are no
outstanding actions or suits concerning the assets of the Foreign Pension Plans
or the Foreign Benefit Plans that could reasonably be expected to result in a
Material Adverse Effect.  Each of the Foreign Pension Plans is fully funded on
an ongoing basis as required by all laws applicable to such Foreign Pension
Plans (using actuarial methods and assumptions as of the date of the valuations
last filed with the applicable Governmental Authorities and that are consistent
with generally accepted actuarial principles).

 

Section 6.12                             Consents or Approvals.  No consent,
approval or authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person is required to be obtained or
completed by any Company in connection with the execution, delivery or
performance of any of the Loan Documents that has not already been obtained or
completed.

 

Section 6.13                             Solvency.

 

(a)                                 US Borrower.  US Borrower has received
consideration that is the reasonably equivalent value of the obligations and
liabilities that US Borrower has incurred to Agent and the Lenders.  US Borrower
is not insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will US Borrower be rendered insolvent by the execution and
delivery of the Loan Documents to Agent and the Lenders.  US Borrower is not
engaged or about to engage in any business or transaction for which the assets
retained by it are or will be an unreasonably small amount of capital, taking
into consideration the obligations to Agent and the Lenders incurred hereunder. 
US Borrower does not intend to, nor does it believe that it will, incur debts
beyond its ability to pay such debts as they mature.

 

(b)                                 Foreign Borrowers.  Each Foreign Borrower
has received consideration that is the reasonable equivalent value of the
obligations and liabilities that such Foreign Borrower has incurred to Agent and
the Lenders.  The property of each Foreign Borrower is (i) sufficient, if
disposed of at a fairly conducted sale under legal process, to enable payment of
all its obligations due and accruing due, and (ii) at a fair valuation, greater
than the total amount of liabilities, including contingent liabilities, of such
Foreign Borrower.  No Foreign Borrower has ceased paying its current obligations
in the ordinary course of business as they generally become due.  No Foreign
Borrower is for any reason (and will not by reason of the execution and delivery
of the Loan Documents) unable to meet its obligations as they generally become
due.

 

Section 6.14                             Financial Statements.  The Consolidated
financial statements of US Borrower for the fiscal year ended December 31, 2012,
and the unaudited Consolidated financial statements of US

 

87

--------------------------------------------------------------------------------



 

Borrower for the fiscal quarter ended March 31, 2013, furnished to Agent and the
Lenders, are true and complete in all material respects, to the best knowledge
of the Companies, have been prepared in accordance with GAAP, except for the
absence of footnotes and subject to year-end adjustments consistent with past
practice, and fairly present in all material respects the financial condition of
the Companies as of the dates of such financial statements and the results of
their operations for the periods then ending.  Since the dates of such
statements, there has been no material adverse change in any Company’s financial
condition, properties or business or any change in any Company’s accounting
procedures.

 

Section 6.15                             Regulations.  No Company is engaged
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any “margin stock” (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
of the United States of America).  None of the proceeds of any Loan (or any
conversion thereof) or Letter of Credit will be used to purchase or carry margin
stock, or extend credit to others to purchase or carry margin stock or, in each
case, in any manner that will violate, or be inconsistent with, the provisions
of Regulation T, U or X of such Board of Governors.

 

Section 6.16                             Material Agreements.  Except as
disclosed on Schedule 6.16 hereto, as of the ClosingFourth Amendment Effective
Date, no Company is a party to any (a) debt instrument (excluding the Loan
Documents); (b) lease (capital, operating or otherwise), whether as lessee or
lessor thereunder; (c) contract, commitment, agreement, or other arrangement
involving the purchase or sale of any inventory by it, or the license of any
right to or by it; (d) contract, commitment, agreement, or other arrangement
with any of its “Affiliates” (as such term is defined in the Exchange Act) other
than a Company; (e) management or employment contract or contract for personal
services with any of its Affiliates that is not otherwise terminable at will or
on less than ninety (90) days’ notice without liability; (f) collective
bargaining agreement; or (g) other contract, agreement, understanding, or
arrangement with a third party; that, as to subsections (a) through (g),
requires the future payment of an amount in excess of Thirty Million Dollars
($30,000,000) during any twelve-month periodthe breach or termination of which
could reasonably be expected to have a Material Adverse Effect.

 

Section 6.17                             Intellectual Property.  Each Company
owns, or has the right to use, all of the material patents, patent applications,
industrial designs, designs, trademarks, service marks, copyrights and licenses,
and rights with respect to the foregoing, necessary for the conduct of its
business without any known conflict with the rights of others that could,
individually or in the aggregate, reasonably be expected to cause a Material
Adverse Effect.

 

Section 6.18                             Insurance.  Each Company maintains with
financially sound and reputable insurers insurance with coverage and limits as
required by law and in accordance with sound business practices.  Schedule 6.18
hereto sets forth all insurance carried by the Companies on the ClosingFourth
Amendment Effective Date, setting forth in detail the amount and type of such
insurance.

 

Section 6.19                             Deposit and Securities Accounts.  US
Borrower has provided to Agent a list of all banks, other financial institutions
and Securities Intermediaries at which US Borrower and any Domestic Guarantor of
Payment maintain Deposit Accounts or Securities Accounts as of the Closing Date,
which list correctly identifies the name, address and telephone number of each
such financial institution or Securities Intermediary, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

 

Section 6.20                             Accurate and Complete Statements. 
Neither the Loan Documents nor any written statement made by any Company in
connection with any of the Loan Documents (other than any projections,
forecasts, other forward-looking information, budgets, estimates and information
of a general economic or industry specific nature) concerning the Companies,
taken together as a whole (including any

 

88

--------------------------------------------------------------------------------



 

supplements and updates thereto theretofore delivered) with all other
information made available (taken in combination with the information contained
in US Borrower’s filings with the SEC), when furnished, contained any untrue
statement of a material fact or omitedomitted to state a material fact necessary
to make the statements contained therein or in the Loan Documents not misleading
in light of the circumstances under which such statements are made (giving
effect to all supplements and updates provided thereto).  There is no known fact
that any Company has not disclosed to Agent and the Lenders that has or is more
than likely to have a Material Adverse Effect.  As of the Fourth Amendment
Effective Date, all of the information included in the Beneficial Ownership
Certification is true and correct.

 

Section 6.21                             Investment Company; Other
Restrictions.  No Company is (a) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (b) subject to any foreign, federal, state
or local statute or regulation limiting its ability to incur Indebtedness.

 

Section 6.22                             Defaults.  No Default or Event of
Default exists hereunder, nor will any begin to exist immediately after the
execution and delivery hereof.

 

ARTICLE VII.ARTICLE VII.  EVENTS OF DEFAULT

 

Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”) hereunder:

 

Section 7.1                                    Payments.  If (a) the interest on
any Loan, any commitment or other fee, or any other Obligation not listed in
subpart (b) hereof, shall not be paid in full when due and payable or within
five Business Days thereafter, or (b) the principal of any Loan or any
obligation under any Letter of Credit shall not be paid in full when due and
payable.

 

Section 7.2                                    Special Covenants.  If any
Company shall fail or omit to perform and observe Section 5.7, 5.8, 5.9, 5.11,
5.12, 5.13 or 5.15 or 5.23 hereof.

 

Section 7.3                                    Other Covenants.  If any Company
shall fail or omit to perform and observe any agreement or other provision
(other than those referred to in Section 7.1 or 7.2 hereof) contained or
referred to in this Agreement or any Loan Document that is on such Company’s
part to be complied with, and that Default shall not have been fully corrected
within thirty (30) days after the earlier of (a) any Financial Officer of such
Company becomes aware of the occurrence thereof, or (b) the giving of written
notice thereof to Administrative Borrower by Agent or the Required Lenders that
the specified Default is to be remedied.

 

Section 7.4                                    Representations and Warranties. 
If any representation, warranty or statement made in or pursuant to this
Agreement, any other Loan Document or any other material information furnished
by any Company to Agent or the Lenders, or any thereof, shall be false or
erroneous in any material respect.

 

Section 7.5                                    Cross Default.  If any Company
shall default (a) in the payment of principal or interest due and owing under
any Material Indebtedness Agreement beyond any period of grace provided with
respect thereto or (b) in the performance or observance of any other provision,
term or condition contained in any Material Indebtedness Agreement under which
such obligation is created, if the effect of such default is to allow the
acceleration of the maturity of such Indebtedness or to permit the holder
thereof to cause such Indebtedness to become due prior to its stated maturity
(other than (x) any event that permits holders of any Permitted Convertible
Indebtedness to convert such Indebtedness or (y) the conversion of any Permitted
Convertible Indebtedness, in either case, into common stock of the US Borrower
(or other

 

89

--------------------------------------------------------------------------------



 

securities or property following a merger event, reclassification or other
change of the common stock of the US Borrower), cash or a combination thereof).

 

Section 7.6                                    ERISA Default.  The occurrence of
one or more ERISA Events that the Required Lenders determine could reasonably be
expected to have a Material Adverse Effect.

 

Section 7.7                                    Change in Control.  If any Change
in Control shall occur.

 

Section 7.8                                    Judgments.  There is entered
against any Company:

 

(a)                                 a final judgment or order for the payment of
money by a court of competent jurisdiction, that remains unpaid or unstayed and
undischarged for a period (during which execution shall not be effectively
stayed) of sixty (60) days after the date on which the right to appeal has
expired; provided that such occurrence shall constitute an Event of Default only
if the aggregate of all such judgments for all such Companies shall exceed
Twenty Million Dollars ($20,000,000) (less any amount that will be covered by
the proceeds of insurance and is not subject to dispute by the insurance
provider); or

 

(b)                                 any one or more non-monetary final judgments
that are not covered by insurance, or, if covered by insurance, for which the
insurance company has not agreed to or acknowledged coverage, and that, in
either case, the Required Lenders reasonably determine have, or could be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (i) enforcement proceedings are commenced by the prevailing
party or any creditor upon such judgment or order, or (ii) there is a period of
thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect.

 

Section 7.9                                    Security.  If any Lien granted in
this Agreement or any other Loan Document in favor of Agent, for the benefit of
the LendersSecured Parties, shall be determined to be (a) void, voidable or
invalid, or is subordinated or not otherwise given the priority contemplated by
this Agreement with respect to any material amount of Collateral and Borrowers
have (or the appropriate Credit Party has) failed to promptly execute
appropriate documents to correct such matters, or (b) unperfected as to any
material amount of Collateral (as determined by Agent, in its reasonable
discretion) and Borrowers have (or the appropriate Credit Party has) failed to
promptly execute appropriate documents to correct such matters.

 

Section 7.10                             Validity of Loan Documents.  If (a) any
material provision, in the reasonable opinion of Agent, of any Loan Document
shall at any time cease to be valid, binding and enforceable against any Credit
Party; (b) the validity, binding effect or enforceability of any Loan Document
against any Credit Party shall be contested by any Credit Party; (c) any Credit
Party shall deny that it has any or further liability or obligation under any
Loan Document; or (d) any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any way cease to give or
provide to Agent and the Lenders the benefits purported to be created thereby.

 

Section 7.11                             Insolvency Events.  If any Credit Party
shall:

 

(a)                                 generally not pay its debts as such debts
become due;

 

(b)                                 make a general assignment for the benefit of
creditors;

 

(c)                                  apply for or consent to the appointment of
an interim receiver, a receiver, a receiver and manager, an administrator,
sequestrator, monitor, a custodian, a trustee, an interim trustee, liquidator,
agent or other similar official of all or a substantial part of its assets or of
such Credit Party;

 

90

--------------------------------------------------------------------------------



 

(d)                                 be adjudicated a debtor or insolvent or have
entered against it an order for relief under any Debtor Relief Laws, in any
applicable jurisdiction, now or hereafter existing, as any of the foregoing may
be amended from time to time, or other applicable statute for jurisdictions
outside of the United States, as the case may be;

 

(e)                                  file a voluntary petition under the
Bankruptcy Code or seek relief under any other Debtor Relief Laws in any
jurisdiction outside of the United States, or file a proposal or notice of
intention to file such petition;

 

(f)                                   have an involuntary proceeding under the
Bankruptcy Code filed against it and the same shall not be controverted within
ten (10) days, or shall continue undismissed for a period of sixty (60) days
from commencement of such proceeding or case;

 

(g)                                  file a petition, an answer, an application
or a proposal seeking reorganization or an arrangement with creditors or seeking
to take advantage of any other Debtor Relief Law, or admit (by answer, by
default or otherwise) the material allegations of a petition filed against it in
any proceeding under any Debtor Relief Law;

 

(h)                                 suffer or permit to continue unstayed and in
effect for sixty (60) consecutive days any judgment, decree or order entered by
a court of competent jurisdiction, that approves a petition or an application or
a proposal seeking its reorganization or appoints an interim receiver, a
receiver and manager, an administrator, custodian, trustee, interim trustee or
liquidator of all or a substantial part of its assets, or of such Credit Party;

 

(i)                                     have an administrative receiver
appointed over the whole or substantially the whole of its assets, or of such
Credit Party; or

 

(j)                                    have a moratorium declared in respect of
any of its Indebtedness, or any analogous procedure or step is taken in any
jurisdiction.

 

ARTICLE VIII.ARTICLE VIII.  REMEDIES UPON DEFAULT

 

Notwithstanding any contrary provision or inference herein or elsewhere:

 

Section 8.1                                    Optional Defaults.  If any Event
of Default referred to in Section 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9 or
7.10 hereof shall occur, Agent may, with the consent of the Required Lenders,
and shall, at the written request of the Required Lenders, give written notice
to Borrowers to:

 

(a)                                 terminate the Commitment, if not previously
terminated, and, immediately upon such election, the obligations of the Lenders,
and each thereof, to make any further Loan, and the obligation of the Fronting
Lender to issue any Letter of Credit, immediately shall be terminated; and/or

 

(b)                                 accelerate the maturity of all of the
Obligations (if the Obligations are not already due and payable), whereupon all
of the Obligations shall become and thereafter be immediately due and payable in
full without any presentment or demand and without any further or other notice
of any kind, all of which are hereby waived by each Borrower.

 

Section 8.2                                    Automatic Defaults.  If any Event
of Default referred to in Section 7.11 hereof shall occur:

 

91

--------------------------------------------------------------------------------



 

(a)                                 all of the Commitment shall automatically
and immediately terminate, if not previously terminated, and no Lender
thereafter shall be under any obligation to grant any further Loan, nor shall
the Fronting Lender be obligated to issue any Letter of Credit; and

 

(b)                                 the principal of and interest then
outstanding on all of the Loans, and all of the other Obligations, shall
thereupon become and thereafter be immediately due and payable in full (if the
Obligations are not already due and payable), all without any presentment,
demand or notice of any kind, which are hereby waived by each Borrower.

 

Section 8.3                                    Letters of Credit.  If the
maturity of the Obligations shall be accelerated pursuant to Section 8.1 or 8.2
hereof, Borrowers shall immediately deposit with Agent, as security for the
obligations of Borrowers and any Guarantor of Payment to reimburse Agent and the
Lenders for any then outstanding Letters of Credit, cash equal to the aggregate
undrawn balance of any then outstanding Letters of Credit.  Agent and the
Lenders are hereby authorized, at their option, to deduct any and all such
amounts from any deposit balances then owing by any Lender (or any affiliate of
such Lender) to or for the credit or account of US Borrower or any Domestic
Guarantor of Payment, as security for the obligations of the appropriate
Borrower and any Guarantor of Payment to reimburse Agent and the Lenders for any
then outstanding Letters of Credit.

 

Section 8.4                                    Offsets.

 

(a)                                 If there shall occur or exist any Event of
Default referred to in Section 7.11 hereof or if the maturity of the Obligations
is accelerated pursuant to Section 8.1 or 8.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by US Borrower or a
Domestic Guarantor of Payment to such Lender, or any Foreign Borrower or Foreign
Guarantor of Payment with respect to Obligations of a Foreign Borrower
(including, without limitation, any participation purchased or to be purchased
pursuant to Section 2.2(b), 2.2(c) or 8.5 hereof), whether or not the same shall
then have matured, any and all deposit (general or special) balances and all
other indebtedness then held or owing by such Lender (including, without
limitation, by branches and agencies or any affiliate of such Lender, wherever
located) to or for the credit or account of US Borrower or a Domestic Guarantor
of Payment, or any Foreign Borrower or Foreign Guarantor of Payment with respect
to such deposit balances and indebtedness of a Foreign Borrower or Foreign
Guarantor of Payment, all without notice to or demand upon any Borrower or any
other Person, all such notices and demands being hereby expressly waived by each
Borrower.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, if a Lender acts as a Securities Intermediary or a depository
institution for a Credit Party, and the applicable Securities Accounts or
Deposit Accounts of such Credit Party with such Lender (or an affiliate of a
Lender) are not subject to a Control Agreement, then such Lender agrees that
such accounts are subject to the Lien of Agent (to the extent granted pursuant
to the Security Documents) and it will not set off against or appropriate toward
the payment of, any Indebtedness owing to such Lender that does not constitute
Obligations (other than Customary Setoffs with respect to such Deposit Accounts
or Securities Accounts).

 

Section 8.5                                    Equalization Provisions.  Each
Lender agrees with the other Lenders that if it, at any time, shall obtain any
Advantage over the other Lenders or any thereof in respect of the Obligations
(except as to Swing Loans and Letters of Credit prior to Agent’s giving of
notice to participate and except under Article III hereof), it shall purchase
from the other Lenders, for cash and at par, such additional participation in
the Obligations as shall be necessary to nullify the Advantage.  If any such
Advantage resulting in the purchase of an additional participation as aforesaid
shall be recovered in whole or in part from the Lender receiving the Advantage,
each such purchase shall be rescinded, and the purchase price restored (but
without interest unless the Lender receiving the Advantage is required to pay
interest on the

 

92

--------------------------------------------------------------------------------



 

Advantage to the Person recovering the Advantage from such Lender) ratably to
the extent of the recovery.  Each Lender further agrees with the other Lenders
that:

 

(a)                                 if it at any time shall receive any payment
for or on behalf of any Borrower on any Indebtedness owing by any Borrower (or
through any Guarantor of Payment) pursuant to this Agreement (whether by
voluntary payment, by realization upon security, by reason of offset of any
deposit or other indebtedness, by counterclaim or cross-action, by the
enforcement of any right under any Loan Document, or otherwise); or

 

(b)                                 if any Lender (or affiliate of a Lender)
(i) maintains Deposit Accounts or Securities Account of any Borrower or any
Domestic Subsidiary, and (ii) exercises a right of offset or takes other action
against such Deposit Accounts or Securities Accounts;

 

then such Lender will apply all such payments (other than Customary Setoffs with
respect to the Deposit Accounts or Securities Accounts referenced in subpart
(b) above) first to any and all Obligations owing by Borrowers to that Lender
(including, without limitation, any participation purchased or to be purchased
pursuant to this Section 8.5 or any other section of this Agreement), and to the
extent not prohibited by law, to the remainder of the Obligations (and the
Secured Obligations in accordance with Section 8.6 hereof).  Each Credit Party
agrees that any Lender so purchasing a participation from the other Lenders or
any thereof pursuant to this Section 8.5, or exercising rights under this
provision, may exercise all of its rights of payment (including the right of
set-off) with respect to such participation or otherwise as fully as if such
Lender were a direct creditor of such Credit Party in the amount of such
participation.

 

Section 8.6                                    Other Remedies.  The remedies in
this Article VIII are in addition to, not in limitation of, any other right,
power, privilege, or remedy, either in law, in equity, or otherwise, to which
the Lenders may be entitled.  Agent shall exercise the rights under this
Article VIII and all other collection efforts on behalf of the Lenders and no
Lender shall act independently with respect thereto, except as otherwise
specifically set forth in this Agreement.

 

Section 8.7                                    Application of Proceeds.

 

(a)                                 Payments Prior to Exercise of Remedies. 
Prior to the exercise by Agent, on behalf of the Lenders, of remedies under this
Agreement or the other Loan Documents, all monies received by Agent in
connection with the Revolving Credit Commitment shall be applied, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, to the Loans and Letters of Credit, as appropriate; provided that Agent
shall have the right at all times to apply any payment received from US Borrower
first to the payment of all obligations (to the extent not paid by Borrowers)
incurred by Agent pursuant to Section 11.5 hereof and to the payment of Related
Expenses.

 

(b)                                 Payments Subsequent to Exercise of
Remedies.  After the exercise by Agent or the Required Lenders of remedies under
this Agreement or the other Loan Documents, all monies received by Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable law, as follows:

 

(i)                                     with respect to:

 

(A)                               payments from assets of Companies organized in
the United States (or a state thereof), (1) first, to the Obligations (and
Secured Obligations if such payments are from proceeds of Collateral) of US
Borrower, and (2) second, to the Obligations (and Secured Obligations if such
payments are from proceeds of Collateral) of any other Borrowers, in each case
applied in accordance with the Waterfall;

 

93

--------------------------------------------------------------------------------



 

(B)                               payments from assets of Companies that are not
organized in the United States (or a state thereof), to the Obligations (and
Secured Obligations if such payments are from proceeds of Collateral) of the
Foreign Borrowers, applied in accordance with the Waterfall; and

 

(C)                               any other payments, in accordance with the
Waterfall; and

 

(ii)                                  in accordance with the following priority
(the “Waterfall”):

 

(A)                               first, to the extent incurred in connection
with obligations payable by a specific Borrower, to the payment of all
obligations (to the extent not paid by Borrowers) incurred by Agent pursuant to
Section 11.5 hereof and to the payment of Related Expenses;

 

(B)                               second, to the extent incurred in connection
with the obligations payable by a specific Borrower, to the payment pro rata of
(1) interest then accrued and payable on the outstanding Loans, (2) any fees
then accrued and payable to Agent, and (3) any fees then accrued and payable to
the Fronting Lender or the holders of the Letter of Credit Commitment in respect
of the Letter of Credit Exposure;

 

(C)                               third, for payment of (1) principal
outstanding on the Loans and the Letter of Credit Exposure, on a pro rata basis
to the Lenders, based upon each such Lender’s Commitment Percentage, provided
that the amounts payable in respect of the Letter of Credit Exposure shall be
held and applied by Agent as security for the reimbursement obligations in
respect thereof, and, if any Letter of Credit shall expire without being drawn,
then the amount with respect to such Letter of Credit shall be distributed to
the Lenders, on a pro rata basis in accordance with this subsection (C), (2) the
Indebtedness under any Secured Hedge Agreement with a Lender (or an entity that
is an affiliate of a then existing Lender), such amount to be based upon the net
termination obligation of Borrowers under such Secured Hedge Agreement, and
(3) the Bank Product Obligations owing to a Lender (or an entity that is an
affiliate of a then existing Lender) under Bank Product Agreements; with such
payment to be pro rata among (1), (2) and (3) of this subsection (C); and

 

(D)                               finally, any remaining surplus after all of
the Secured Obligations have been paid in full, to Administrative Borrower for
distribution to the appropriate Borrowers, or to whomsoever shall be lawfully
entitled thereto.

 

ARTICLE IX.ARTICLE IX.  THE AGENT

 

The Lenders authorize Wells Fargo and Wells Fargo hereby agrees to act as agent
for the Lenders in respect of this Agreement upon the terms and conditions set
forth elsewhere in this Agreement, and upon the following terms and conditions:

 

Section 9.1                                    Appointment and Authorization. 
Each Lender hereby irrevocably appoints Wells Fargo as Agent hereunder and
authorizes Agent to take such action as agent on its behalf and to exercise such
powers hereunder as are delegated to Agent by the terms hereof, together with
such powers as are reasonably incidental thereto, including, without limitation,
to execute Additional Foreign Borrower Assumption Agreements on behalf of the
Lenders, and to execute various Security Documents pertaining to the Foreign
Borrower and Foreign Guarantors of Payment on behalf of the Lenders.  Neither
Agent nor any of its affiliates, directors, officers, attorneys or employees
shall (a) be liable for any action taken or omitted to be taken by it or them
hereunder or in connection herewith, except for its or their own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction), or be responsible in

 

94

--------------------------------------------------------------------------------



 

any manner to any of the Lenders for the effectiveness, enforceability,
genuineness, validity or due execution of this Agreement or any other Loan
Documents, (b) be under any obligation to any Lender to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
hereof or thereof on the part of Borrowers or any other Company, or the
financial condition of Borrowers or any other Company, or (c) be liable to any
of the Companies for consequential damages resulting from any breach of
contract, tort or other wrong in connection with the negotiation, documentation,
administration or collection of the Loans or Letters of Credit or any of the
Loan Documents.  Notwithstanding any provision to the contrary contained in this
Agreement or in any other Loan Document, Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall Agent have or
be deemed to have any fiduciary relationship with any Lender or participant, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in other Loan Documents with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law. 
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

Section 9.2                                    Note Holders.  Agent may treat
the payee of any Note as the holder thereof (or, if there is no Note, the holder
of the interest as reflected on the books and records of Agent) until written
notice of transfer shall have been filed with Agent, signed by such payee and in
form satisfactory to Agent.

 

Section 9.3                                    Consultation With Counsel.  Agent
may consult with legal counsel selected by Agent and shall not be liable for any
action taken or suffered in good faith by Agent in accordance with the opinion
of such counsel.

 

Section 9.4                                    Documents.  Agent shall not be
under any duty to examine into or pass upon the validity, effectiveness,
genuineness or value of any Loan Document or any other Related Writing furnished
pursuant hereto or in connection herewith or the value of any collateral
obtained hereunder, and Agent shall be entitled to assume that the same are
valid, effective and genuine and what they purport to be.

 

Section 9.5                                    Agent and Affiliates.  Wells
Fargo and its affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Companies and Affiliates as though Wells Fargo were not Agent
hereunder and without notice to or consent of any Lender.  Each Lender
acknowledges that, pursuant to such activities, Wells Fargo or its affiliates
may receive information regarding any Company or any Affiliate (including
information that may be subject to confidentiality obligations in favor of such
Company or such Affiliate) and acknowledge that Agent shall be under no
obligation to provide such information to other Lenders.  With respect to Loans
and Letters of Credit (if any), Wells Fargo and its affiliates shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though Wells Fargo were not Agent, and the terms “Lender” and
“Lenders” include Wells Fargo and its affiliates, to the extent applicable, in
their individual capacities.

 

Section 9.6                                    Knowledge or Notice of Default. 
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default unless Agent has received written notice from a
Lender or Administrative Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
notice thereof to the Lenders. Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders); provided that,
unless and until Agent shall have received such directions, Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such

 

95

--------------------------------------------------------------------------------



 

Default or Event of Default as it shall deem advisable, in its discretion, for
the protection of the interests of the Lenders.

 

Section 9.7                                    Action by Agent.  Subject to the
other terms and conditions hereof, so long as Agent shall be entitled, pursuant
to Section 9.6 hereof, to assume that no Default or Event of Default shall have
occurred and be continuing, Agent shall be entitled to use its discretion with
respect to exercising or refraining from exercising any rights that may be
vested in it by, or with respect to taking or refraining from taking any action
or actions that it may be able to take under or in respect of, this Agreement. 
Agent shall incur no liability under or in respect of this Agreement by acting
upon any notice, certificate, warranty or other paper or instrument believed by
it to be genuine or authentic or to be signed by the proper party or parties, or
with respect to anything that it may do or refrain from doing in the reasonable
exercise of its judgment, or that may seem to it to be necessary or desirable in
the premises.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Agent as a result of Agent’s acting or refraining from
acting hereunder in accordance with the instructions of the Required Lenders.

 

Section 9.8                                    Release of Collateral or
Guarantor of Payment.  In the event of a merger, sale of assets or other
transaction permitted pursuant to Section 5.12 hereof or otherwise permitted
pursuant to this Agreement, and so long as there is no Default or Event of
Default existing, Agent, at the request and expense of US Borrower, is hereby
authorized by the Lenders to (a) release such Collateral from this Agreement or
any other Loan Document, (b) release a Guarantor of Payment or Foreign Borrower
in connection with such permitted transfer or event, and (c) duly assign,
transfer and deliver to the affected Person (without recourse and without any
representation or warranty) such Collateral as is then (or has been) so
transferred or released and as may be in possession of Agent and has not
theretofore been released pursuant to this Agreement.  In the case of any sale,
transfer or disposal of any property constituting Collateral in a Permitted
Factoring Transaction, the Liens created by any of the Collateral Documents on
such property shall be automatically released without need for further action by
any person and each Lender hereby authorizes Agent to enter into such Lien
releases and intercreditor arrangements in connection with any Permitted
Factoring Transaction as it deems reasonably necessary or appropriate.

 

Section 9.9                                    Delegation of Duties.  Agent may
execute any of its duties under this Agreement or any other Loan Document by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel and other consultants or experts concerning all matters pertaining to
such duties.  Agent shall not be responsible for the negligence or misconduct of
any agent or attorney-in-fact that it selects in the absence of gross negligence
or willful misconduct, as determined by a court of competent jurisdiction.

 

Section 9.10                             Indemnification of Agent.  The Lenders
agree to indemnify Agent (to the extent not reimbursed by Borrowers) ratably,
according to their respective Commitment Percentages, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including attorneys’ fees and expenses) or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by or asserted
against Agent in its capacity as agent in any way relating to or arising out of
this Agreement or any Loan Document or any action taken or omitted by Agent with
respect to this Agreement or any Loan Document; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees
and expenses) or disbursements resulting from Agent’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction, or from
any action taken or omitted by Agent in any capacity other than as agent under
this Agreement or any other Loan Document.  No action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.10.  The
undertaking in this Section 9.10 shall survive repayment of the Loans,
cancellation of the Notes, if any, expiration or termination of the Letters of
Credit, termination of the Commitment, any foreclosure under, or modification,
release or

 

96

--------------------------------------------------------------------------------



 

discharge of, any or all of the Loan Documents, termination of this Agreement
and the resignation or replacement of Agent.

 

Section 9.11                             Successor Agent.  Agent may resign as
agent hereunder by giving not fewer than thirty (30) days prior written notice
to Administrative Borrower and the Lenders.  If Agent shall resign under this
Agreement, then either (a) the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders (with the consent of Administrative
Borrower so long as an Event of Default does not exist and which consent shall
not be unreasonably withheld), or (b) if a successor agent shall not be so
appointed and approved within the thirty (30) day period following Agent’s
notice to the Lenders of its resignation, then Agent shall appoint a successor
agent that shall serve as agent until such time as the Required Lenders appoint
a successor agent.  If no successor agent has accepted appointment as Agent by
the date that is thirty (30) days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective, and the Lenders shall assume and perform all of the duties of
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.  Upon its appointment, such successor
agent shall succeed to the rights, powers and duties as agent, and the term
“Agent” means such successor effective upon its appointment, and the former
agent’s rights, powers and duties as agent shall be terminated without any other
or further act or deed on the part of such former agent or any of the parties to
this Agreement.  After any retiring Agent’s resignation as Agent, the provisions
of this Article IX shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement and the other Loan
Documents.

 

Section 9.12                             Fronting Lender.  The Fronting Lender
shall act on behalf of the Lenders with respect to any Letters of Credit issued
by the Fronting Lender and the documents associated therewith.  The Fronting
Lender shall have all of the benefits and immunities (a) provided to Agent in
this Article IX with respect to any acts taken or omissions suffered by the
Fronting Lender in connection with the Letters of Credit and the applications
and agreements for letters of credit pertaining to such Letters of Credit as
fully as if the term “Agent”, as used in this Article IX, included the Fronting
Lender with respect to such acts or omissions, and (b) as additionally provided
in this Agreement with respect to the Fronting Lender.

 

Section 9.13                             Swing Line Lender.  The Swing Line
Lender shall act on behalf of the Lenders with respect to any Swing Loans.  The
Swing Line Lender shall have all of the benefits and immunities (a) provided to
Agent in this Article IX with respect to any acts taken or omissions suffered by
the Swing Line Lender in connection with the Swing Loans as fully as if the term
“Agent”, as used in this Article IX, included the Swing Line Lender with respect
to such acts or omissions, and (b) as additionally provided in this Agreement
with respect to the Swing Line Lender.

 

Section 9.14                             Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise, to (i) file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and Agent and their respective agents
and counsel and all other amounts due the Lenders and Agent) allowed in such
judicial proceedings, and (ii) collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same; and
(b) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable

 

97

--------------------------------------------------------------------------------



 

compensation, expenses, disbursements and advances of Agent and its agents and
counsel, and any other amounts due Agent.  Nothing contained herein shall be
deemed to authorize Agent to authorize or consent to or accept or adopt on
behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

Section 9.15                             No Reliance on Agent’s Customer
Identification Program.  Each Lender acknowledges and agrees that neither such
Lender, nor any of its affiliates, participants or assignees, may rely on Agent
to carry out such Lender’s or its affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti-terrorism law, including any programs
involving any of the following items relating to or in connection with
Borrowers, their respective Affiliates or agents, the Loan Documents or the
transactions hereunder:  (a) any identity verification procedures, (b) any
record keeping, (c) any comparisons with government lists, (d) any customer
notices or (e) any other procedures required under the CIP Regulations or such
other laws.

 

Section 9.16                             Other Agents.  Agent shall have the
continuing right from time to time to designate one or more Lenders (or its or
their affiliates) as “syndication agent”, “co-syndication agent”, “documentation
agent”, “co-documentation agent”, “book runner”, “lead arranger”, “arrangers” or
other designations for purposes hereof, but (a) any such designation shall have
no substantive effect, and (b) any such Lender and its affiliates shall have no
additional powers, duties, responsibilities or liabilities as a result thereof.

 

ARTICLE X.ARTICLE X.  GUARANTY

 

Section 10.1                             The Guaranty.  US Borrower hereby
guarantees to Agent, for the benefit of the Secured Parties, as a primary
obligor and not as a surety, the prompt payment of the Secured Obligations owing
by each other Borrower in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) strictly in accordance with the terms thereof.  US Borrower hereby
further agrees that, if any of the Secured Obligations are not paid in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise), US Borrower will promptly pay
the same, without any demand or notice whatsoever, and that, in the case of any
extension of time of payment or renewal of any of the Secured Obligations, the
same will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.

 

Section 10.2                             Obligations Unconditional.  The
obligations of US Borrower under Section 10.1 hereof are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Secured
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 10.2 that the obligations of US Borrower
hereunder, as a Guarantor, shall be absolute and unconditional under any and all
circumstances.  US Borrower agrees that it shall have no right of subrogation,
indemnity, reimbursement or contribution against any other Borrower or any other
Guarantor of Payment for amounts paid under this Article X until such time as
the Secured Obligations have been irrevocably paid in full (other than
(i) contingent obligations which by their terms survive the termination of this
Agreement and (ii) Secured Hedge Obligations or obligations and liabilities
under Bank Product Agreements or Hedge Agreements, in each case as to which
arrangements

 

98

--------------------------------------------------------------------------------



 

satisfactory to the applicable Lender (or an entity that is an affiliate of such
Lender)Secured Party shall have been made).  Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of US Borrower as a Guarantor hereunder, which shall remain absolute
and unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Secured Obligations shall be extended, or such performance or compliance
shall be waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents or any other agreement or instrument
referred to in the Loan Documents shall be done or omitted;

 

(c)                                  the maturity of any of the Secured
Obligations shall be accelerated, or any of the Secured Obligations shall be
modified, supplemented or amended in any respect, or any right under any of the
Loan Documents, or any other agreement or instrument referred to in the Loan
Documents shall be waived or any other guarantee of any of the Secured
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, Agent,
for the benefit of the LendersSecured Parties, as security for any of the
Secured Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Secured Obligations shall be
determined to be void or voidable (including, without limitation, for the
benefit of any creditor of any Guarantor) or shall be subordinated to the claims
of any Person (including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, US Borrower hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that Agent or any Lender exhaust any right, power or remedy
or proceed against any Person under any of the Loan Documents or any other
agreement or instrument referred to in the Loan Documents, or against any other
Person under any other guarantee of, or security for, any of the Secured
Obligations.

 

Section 10.3                             Reinstatement.  The obligations of US
Borrower under this Article X shall be automatically reinstated if and to the
extent that, for any reason, any payment by or on behalf of any Person in
respect of the Secured Obligations is rescinded or must be otherwise restored by
any holder of any of the Secured Obligations, whether as a result of any
proceedings under any Debtor Relief Laws or otherwise, and US Borrower agrees
that it will indemnify Agent and each Lender on demand for all reasonable costs
and expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by Agent or such Lender in connection with such rescission or
restoration, including any such reasonable costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Laws.

 

Section 10.4                             Certain Additional Waivers.  US
Borrower agrees that US Borrower shall have no right of recourse to security for
the Secured Obligations, except through the exercise of rights of subrogation
pursuant to Section 10.2 hereof and through the exercise of rights of
contribution pursuant to Section 11.6 hereof.

 

Section 10.5                             Remedies.  US Borrower agrees that, to
the fullest extent permitted by law, as between US Borrower, on the one hand,
and Agent, on behalf of the Lenders, on the other hand, the Obligations may be
declared to be forthwith due and payable as provided in Section 8.1 or 8.2
hereof (and shall be deemed to have become automatically due and payable in the
circumstances provided in such

 

99

--------------------------------------------------------------------------------



 

Sections 8.1 and 8.2) for purposes of Section 10.1 hereof, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by US Borrower for purposes of Section 10.1 hereof.

 

Section 10.6                             Guarantee of Payment; Continuing
Guarantee.  The guarantee in this Article X is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Secured
Obligations owing by each other Borrower, whenever arising.

 

Section 10.7                             Payments.  All payments by US Borrower
under this Article X shall be made in Dollars, and free and clear of any Taxes.

 

ARTICLE XI.ARTICLE XI.  MISCELLANEOUS

 

Section 11.1                             Lenders’ Independent Investigation. 
Each Lender, by its signature to this Agreement, acknowledges and agrees that
Agent has made no representation or warranty, express or implied, with respect
to the creditworthiness, financial condition, or any other condition of any
Company or with respect to the statements contained in any information
memorandum furnished in connection herewith or in any other oral or written
communication between Agent and such Lender.  Each Lender represents that it has
made and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Companies in connection
with the extension of credit hereunder, and agrees that Agent has no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto (other than such
notices as may be expressly required to be given by Agent to the Lenders
hereunder), whether coming into its possession before the first Credit Event
hereunder or at any time or times thereafter.  Each Lender further represents
that it has reviewed each of the Loan Documents.

 

Section 11.2                             No Waiver; Cumulative Remedies.  No
omission or course of dealing on the part of Agent, any Lender or the holder of
any Note (or, if there is no Note, the holder of the interest as reflected on
the books and records of Agent) in exercising any right, power or remedy
hereunder or under any of the Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right, power or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy hereunder or under any of the Loan Documents.  The
remedies herein provided are cumulative and in addition to any other rights,
powers or privileges held under any of the Loan Documents or by operation of
law, by contract or otherwise.

 

Section 11.3                             Amendments, Waivers and Consents.

 

(a)                                 General Rule.  No amendment, modification,
termination, or waiver of any provision of any Loan Document nor consent to any
variance therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(b)                                 Exceptions to the General Rule. 
Notwithstanding the provisions of subsection (a) of this Section 11.3:

 

(i)                                     Specific Consent Requirements: No
amendment, waiver or consent shall:

 

100

--------------------------------------------------------------------------------



 

(A)                               increase the Commitment of any Lender
hereunder or the amount of any Loans of any Lender, in any case, without such
Lender’s written consent;

 

(B)                               waive, extend or postpone the maturity of any
Loan, the payment date of interest or scheduled principal hereunder, or the
payment date of commitment fees payable hereunder, in any case without the
written consent of each Lender directly and adversely affected thereby;

 

(C)                               reduce the stated rate of interest on any Loan
(provided that the waiver of the Default Rate shall not constitute a decrease in
interest rate pursuant to this Section 11.3), or the amount of interest or
scheduled principal due on any Loan, or reduce the stated rate of commitment
fees payable hereunder or change the manner of pro rata application of any
payments made by Borrowers to the Lenders hereunder, in each case, without the
written consent of each Lender directly and adversely affected thereby,

 

(D)                               change any percentage voting requirement,
voting rights, or the Required Lenders definition in this Agreement, in each
case, without the consent of each Lender directly and adversely affected
thereby;

 

(E)                                release the US Borrower or any Domestic
Guarantor of Payment or all or substantially all of the value of the Collateral
securing the Secured Obligations, except in connection with a transaction
specifically permitted hereunder, in each case, without the written consent of
each Lender; or

 

(F)                                 amend this Section 11.3 or Section 8.5 or
8.7, in each case, without the written consent of each Lender directly and
adversely affected thereby.

 

(ii)                                  Provisions Relating to Special Rights and
Duties.  No provision of this Agreement affecting Agent in its capacity as such
shall be amended, modified or waived without the consent of Agent.  No provision
of this Agreement relating to the rights or duties of the Fronting Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Fronting Lender. No provision of this Agreement relating to the rights or duties
of the Swing Line Lender in its capacity as such shall be amended, modified or
waived without the consent of the Swing Line Lender.

 

(iii)                               Incremental Term Loans.  The Loan Documents
may be amended by Agent and US Borrower only to effect Incremental Term Loans
and Incremental Term Loan Commitments pursuant Section 2.9(b) hereof; provided
that no amendment or modification shall result in any increase in the amount of
any Lender’s Commitment or any increase in any Lender’s Commitment Percentage,
in each case, without the written consent of such affected Lender.

 

(iv)                              Replacement Rate.  Agent may, without the
consent of any Lender, enter into amendments or modifications to this Agreement
or any of the other Loan Documents or to enter into additional Loan Documents as
Agent reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 3.5(c) in accordance with the terms of
Section 3.5(c).

 

(c)                                  Replacement of Non-Consenting Lender. 
Non-Consenting Lenders may be replaced pursuant to the terms of
Section 3.4(b) hereof.

 

101

--------------------------------------------------------------------------------



 

(d)                                 Generally.  Notice of amendments, waivers or
consents ratified by the Lenders hereunder shall be forwarded by Agent to all of
the Lenders.  Each Lender or other holder of a Note (or if there is no Note, the
holder of the interest as reflected on the books and records of Agent) (or
interest in any Loan or Letter of Credit) shall be bound by any amendment,
waiver or consent obtained as authorized by this Section 11.3, regardless of its
failure to agree thereto.

 

Section 11.4                             Notices.

 

(a)                                 Notices Generally.  All notices, requests,
demands and other communications provided for hereunder shall be in writing and,
if to a Borrower, mailed or delivered to it, addressed to it at the address
specified on the signature pages of this Agreement (together with a courtesy
copy thereof to US Borrower’s general counsel, mailed or delivered to
TeleTechTTEC Holdings, Inc., 9197 South Peoria Street, Englewood, Colorado
80112-5833, Attention: General Counsel) or at such other address as shall be
designated by US Borrower in a written notice to each of the other parties), if
to a Lender, mailed or delivered to it, addressed to the address of such Lender
specified on the signature pages of this Agreement, or, as to each party, at
such other address as shall be designated by such party in a written notice to
each of the other parties.  All notices, statements, requests, demands and other
communications provided for hereunder shall be deemed to be given or made when
hand delivered, delivered by overnight courier or five Business Days after being
deposited in the mailsmail with postage prepaid by registered or certified mail,
addressed as aforesaid, or sent by facsimile with telephonic confirmation of
receipt (if received during a Business Day, otherwise the following Business
Day).  All notices hereunder shall not be effective until received.  For
purposes of Article II hereof, Agent shall be entitled to rely on telephonic
instructions from any person that Agent in good faith believes is an Authorized
Officer and US Borrower shall hold Agent and each Lender harmless from any loss,
cost or expense resulting from any such reliance. Notices delivered through
electronic communications to the extent provided in paragraph (b) below, shall
be effective as provided in said paragraph (b).  Whenever any notice or other
deliverable (other than payments, the timing of which shall be governed by
Section 2.6(e) hereof) to be made hereunder shall be stated to be due on a day
that is not a Business Day, such notice or other deliverable shall be due on the
next Business Day.

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Fronting Lender hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Agent,
provided that the foregoing shall not apply to notices to any Lender or Fronting
Lender pursuant to Article II if such Lender or the Fronting Lender, as
applicable, has notified Agent that is incapable of receiving notices under such
Article by electronic communication.  Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.  Unless Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

Section 11.5                             Costs, Expenses and Documentary Taxes. 
US Borrower agrees to pay within thirty (30) days of its receipt of an invoice
(together with reasonable and customary supporting documentation) therefor, all
reasonable costs and expenses of Agent and all Related Expenses, including but
not limited to (a) syndication, administration, travel and out-of-pocket
expenses, including but not limited to reasonable

 

102

--------------------------------------------------------------------------------



 

and documented out-of-pocket attorneys’ fees and expenses, of Agent in
connection with the preparation, negotiation and closing of the Loan Documents
(and with respect to the FirstFourth Amendment, subject to the limitations set
forth in the Fee Letter) and the administration of the Loan Documents, and the
collection and disbursement of all funds hereunder and the other instruments and
documents to be delivered hereunder and (b) the reasonable fees and
out-of-pocket expenses of special counsel for Agent, with respect to the
foregoing, and of local counsel, if any, who may be retained by said special
counsel with respect thereto.  US Borrower, and any appropriate Foreign
Borrower, also agrees to pay on demand all reasonable costs and expenses
(including Related Expenses) of Agent and the Lenders, including reasonable
attorneys’ fees and expenses, in connection with the restructuring or
enforcement of the Obligations, this Agreement or any Loan Document.  In
addition, US Borrower and any appropriate Foreign Borrower shall pay any and all
stamp, transfer, documentary and other taxes, assessments, charges and fees
payable or determined to be payable in connection with the execution and
delivery of the Loan Documents, and the other instruments and documents to be
delivered hereunder, and agree to hold Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or failure to pay such taxes or fees, other than those liabilities
resulting from the gross negligence or willful misconduct of Agent, or, with
respect to amounts owing to a Lender, such Lender, in each case as determined by
a court of competent jurisdiction.  All obligations provided for in this
Section 11.5 shall survive any termination of this Agreement.

 

Section 11.6                             Indemnification. US Borrower, and each
Foreign Borrower to the extent relating to the Loans and other credit extensions
to such Foreign Borrower, agrees to defend, indemnify and hold harmless Agent
and the Lenders (and their respective affiliates, officers, directors,
attorneys, agents and employees) (each, an “indemnified person”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including the reasonable fees,
disbursements and other charges of counsel, but limited, in the case of legal
fees and expenses, to the reasonable and documented out-of-pocket fees and
expenses of one counsel, representing all of the indemnified persons, taken as a
whole, and, if reasonably necessary, of a single local counsel in each relevant
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for all such indemnified persons, taken as whole, and, in the
case of an actual or perceived conflict of interest where the indemnified person
affected by such conflict notifies you of the existence of such conflict and
thereafter retains its own counsel, of another firm of counsel for each such
affected indemnified person) or disbursements of any kind or nature whatsoever
that may be imposed on, incurred by or asserted against any indemnified person
in connection with any investigative, administrative or judicial proceeding
(whether or not such indemnified person shall be designated a party thereto) or
any other claim by any Person relating to or arising out of any Loan Document or
any actual or proposed use of proceeds of the Loans or any of the Obligations,
or any activities of any Company or its Affiliates; provided that no indemnified
person shall have the right to be indemnified under this Section 11.6 for any
cost, expense or liability (a) to the extent determined by a court of competent
jurisdiction in a final, non-appealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such indemnified person or any of
such indemnified person’s controlled or controlling affiliates or any or its or
their agents or representatives, (b) arising from a material breach of such
indemnified person’s (or any of its affiliates, agents or representatives)
obligations under the Loan Documents (as determined in a final, non-appealable
judgment by a court of competent jurisdiction) pursuant to a claim brought by US
Borrower, or (c) arising from any claim, actions, suits, inquiries, litigation,
investigation or proceeding that is brought by an indemnified person against any
other indemnified person (other than any claim, actions, suits, inquiries,
litigation, investigation or proceeding (x) against Agent or any indemnified
person in their role as “administrative agent”, “lead arranger”, “bookrunner” or
other similar role under the Loan Documents or (y) arising out of any act or
omission on the part of US Borrower or any of its Subsidiaries or Affiliates). 
All obligations provided for in this Section 11.6 shall survive any termination
of this Agreement.

 

103

--------------------------------------------------------------------------------



 

Section 11.7                             Obligations Several; No Fiduciary
Obligations.  The obligations of the Lenders hereunder are several and not
joint.  Nothing contained in this Agreement and no action taken by Agent or the
Lenders pursuant hereto shall be deemed to constitute Agent or the Lenders a
partnership, association, joint venture or other entity.  No default by any
Lender hereunder shall excuse the other Lenders from any obligation under this
Agreement; but no Lender shall have or acquire any additional obligation of any
kind by reason of such default.  The relationship between Borrowers and the
Lenders with respect to the Loan Documents and the Related Writings is and shall
be solely that of debtors and creditors, respectively, and neither Agent nor any
Lender shall have any fiduciary obligation toward any Credit Party with respect
to any such documents or the transactions contemplated thereby.

 

Section 11.8                             Execution in Counterparts.  This
Agreement may be executed in any number of counterparts, and by different
parties hereto in separate counterparts and by facsimile signature, each of
which counterparts when so executed and delivered shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.

 

Section 11.9                             Binding Effect; Borrowers’ Assignment. 
This Agreement shall become effective when it shall have been executed by each
Borrower, Agent and each Lender and thereafter shall be binding upon and inure
to the benefit of each Borrower, Agent and each of the Lenders and their
respective successors and permitted assigns, except that no Borrower nor any
other Credit Party shall have the right to assign or otherwise transfer any of
its rights or obligations hereunder or any interest herein without the prior
written consent of Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (a) to an assignee in
accordance with the provisions of Section 11.10(a), (iib) by way of
participation in accordance with the provisions of Section 11.10(c) or (iiic) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.10(d) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 11.10(c) and, to the extent expressly
contemplated hereby, any of affiliates, directors, officers, attorneys or
employees of each of Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

Section 11.10                      Lender Assignments; Participations.

 

(a)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and the Loans at the time owing to it); provided that, in each
case with respect to any credit facility hereunder (including the Revolving
Credit Commitments and any Loans), any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolving Credit Commitment and/or
the Loans at the time owing to it (in each case with respect to any credit
facility hereunder) or contemporaneous assignments to related Approved Funds
(determined after giving effect to such assignments) that equal at least the
amount specified in paragraph (a)(i)(B) of this Section 11.10 in the aggregate
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in paragraph
(a)(i)(A) of this Section 11.10, the aggregate amount of the Revolving Credit
Commitment (which for this purpose includes

 

104

--------------------------------------------------------------------------------



 

Loans outstanding thereunder) or, if the Revolving Credit Commitment is not then
in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
Agreement with respect to such assignment is delivered to Agent or, if “Trade
Date” is specified in the Assignment Agreement, as of the Trade Date) shall not
be less than $5,000,000, unless each of Agent and, so long as no Event of
Default has occurred and is continuing, the Administrative Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided that the Administrative Borrower shall be deemed to have given its
consent ten (10) Business Days after the date written notice thereof has been
delivered by the assigning Lender (through Agent) unless such consent is
expressly refused by the Administrative Borrower prior to such tenth (10th)
Business Day;

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Revolving Credit Commitment assigned;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by paragraph
(a)(i)(B) of this Section 11.10 and, in addition:

 

(A)                               the consent of the Administrative Borrower
(such consent not to be unreasonably withheld or delayed) shall be required
unless (x) an Event of Default has occurred and is continuing at the time of
such assignment or (y) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided, that the Administrative Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to Agent within ten (10) Business Days after having received
notice thereof;

 

(B)                               the consent of Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Revolving Credit
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

 

(C)                               the consents of the Fronting Lenders and the
Swing Line Lender shall be required for any assignment in respect of the
Revolving Credit Commitments.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to Agent an Assignment Agreement,
together with a processing and recordation fee of $3,500 for each assignment;
provided that (A) only one such fee will be payable in connection with
simultaneous assignments to two or more related Approved Funds by a Lender and
(B) Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to Agent an administrative questionnaire (in form and
substance satisfactory to Agent).

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) any Borrower or any of Subsidiaries or
Affiliates of any Borrower or (B) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person).

 

105

--------------------------------------------------------------------------------



 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to Agent, the Fronting Lenders, the Swing
Line Lender and each other Lender hereunder (and interest accrued thereon), and
(B) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Loans in accordance with its
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by Agent pursuant to paragraph
(c) of this Section 11.10, from and after the effective date specified in each
Assignment Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment Agreement, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.1, 3.2, 3.3, 3.5, 11.5 and 11.6 hereof with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 11.10 (other than a
purported assignment to a natural Person or a Borrower or any of a Borrower’s
Subsidiaries or Affiliates, which shall be null and void.)

 

(b)                                 Register.  Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain at one of its
offices in Charlotte, North Carolina, a copy of each Assignment Agreement and
each Additional Lender Assumption Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Revolving
Credit Commitment of, and principal amounts of (and stated interest on) the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and the Borrowers, Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrowers and any Lender (but only to the extent of
entries in the Register that are applicable to such Lender), at any reasonable
time and from time to time upon reasonable prior notice.

 

(c)                                  Participations.  Any Lender may at any
time, without the consent of, or notice to, the Borrowers or Agent, sell
participations to any Person (other than a natural Person, (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person, or the a Borrower or any of a Borrower’s
Subsidiaries or Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment

 

106

--------------------------------------------------------------------------------



 

and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, Agent, the Fronting Lenders, the Swing Line Lender and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.6 with respect to any payments made by such Lender to its
Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.3(b)(i)(A),
(B) or (C) hereof that directly and adversely affects such Participant.  The
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2 and 3.3 hereof (subject to the requirements and limitations
therein, including the requirements under Section 3.2(g) (it being understood
that the documentation required under Section 3.2(g) hereof shall be delivered
to the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (a) of this
Section 11.10; provided that such Participant (A) agrees to be subject to the
provisions of Section 3.4 hereof as if it were an assignee under paragraph
(a) of this Section 11.10; and (B) shall not be entitled to receive any greater
payment under Sections 3.1 or 3.2 hereof, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Administrative Borrower’s
request and the Borrowers’ expense, to use reasonable efforts to cooperate with
the Borrowers to effectuate the provisions of Section 3.4(b) hereof with respect
to any Participant.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 8.4 hereof as though it were a Lender;
provided that such Participant agrees to be subject to Section 8.5 hereof as
though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

(d)                                 Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

Section 11.11                      Patriot Act Notice.  Each Lender and Agent
(for itself and not on behalf of any other party) hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act or any other
Anti-Money Laundering Laws, such Lender and Agent are required to obtain, verify
and record

 

107

--------------------------------------------------------------------------------



 

information that identifies the Credit Parties, which information includes the
name and address of each of the Credit Parties and other information that will
allow such Lender or Agent, as applicable, to identify the Credit Parties in
accordance with the Patriot Act or other Anti-Money Laundering Laws.  Each
Borrower shall provide, to the extent commercially reasonable, such information
and take such actions as are reasonably requested by Agent or a Lender in order
to assist Agent or such Lender in maintaining compliance with the Patriot Act
and other Anti-Money Laundering Laws.

 

Section 11.12                      Severability of Provisions; Captions;
Attachments.  Any provision of this Agreement that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.  The several captions to sections and
subsections herein are inserted for convenience only and shall be ignored in
interpreting the provisions of this Agreement.  Each schedule or exhibit
attached to this Agreement shall be incorporated herein and shall be deemed to
be a part hereof.

 

Section 11.13                      Investment Purpose.  Each of the Lenders
represents and warrants to Borrowers that it is entering into this Agreement
with the present intention of acquiring any Note issued pursuant hereto (or, if
there is no Note, the interest as reflected on the books and records of Agent)
for investment purposes only and not for the purpose of distribution or resale,
it being understood, however, that each Lender shall at all times retain full
control over the disposition of its assets.

 

Section 11.14                      Entire Agreement.  This Agreement, any Note
and any other Loan Document or other agreement, document or instrument attached
hereto or executed on or as of the Closing Date integrate all of the terms and
conditions mentioned herein or incidental hereto and supersede all oral
representations and negotiations and prior writings with respect to the subject
matter hereof.

 

Section 11.15                      Limitations on Liability of the Fronting
Lender.  Borrowers assume all risks of the acts or omissions of any beneficiary
or transferee of any Letter of Credit with respect to its use of such Letters of
Credit.  Neither the Fronting Lender nor any of its officers or directors shall
be liable or responsible for (a) the use that may be made of any Letter of
Credit or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by the
Fronting Lender against presentation of documents that do not comply with the
terms of a Letter of Credit, including failure of any documents to bear any
reference or adequate reference to such Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit, except that the account party on such Letter of Credit shall have a
claim against the Fronting Lender, and the Fronting Lender shall be liable to
such account party, to the extent of any direct, but not consequential, damages
suffered by such account party that such account party proves were caused by
(i) the Fronting Lender’s willful misconduct or gross negligence (as determined
by a court of competent jurisdiction) in determining whether documents presented
under a Letter of Credit comply with the terms of such Letter of Credit, or
(ii) the Fronting Lender’s willful failure to make lawful payment under any
Letter of Credit after the presentation to it of documentation strictly
complying with the terms and conditions of such Letter of Credit.  In
furtherance and not in limitation of the foregoing, the Fronting Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation.

 

Section 11.16                      General Limitation of Liability.  No claim
may be made by any Credit Party, any Lender, Agent, the Fronting Lender or any
other Person against Agent, the Fronting Lender, or any other Lender or the
affiliates, directors, officers, employees, attorneys or agents of any of them
for any damages other than actual compensatory damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any of the other

 

108

--------------------------------------------------------------------------------



 

Loan Documents, or any act, omission or event occurring in connection therewith;
and Borrowers, each Lender, Agent and the Fronting Lender hereby, to the fullest
extent permitted under applicable law, waive, release and agree not to sue or
counterclaim upon any such claim for any special, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in their favor; provided that nothing in this Section 11.16 shall limit the
indemnity and reimbursement obligations set forth in Section 11.6 hereof to the
extent that such special, consequential or punitive damages are included in any
claim by a third party unaffiliated with any indemnified person with respect to
which the applicable indemnified person is entitled to indemnification under
Section 11.6 hereof.

 

Section 11.17                      No Duty.  All attorneys, accountants,
appraisers, consultants and other professional persons (including the firms or
other entities on behalf of which any such Person may act) retained by Agent or
any Lender with respect to the transactions contemplated by the Loan Documents
shall have the right to act exclusively in the interest of Agent or such Lender,
as the case may be, and shall have no duty of disclosure, duty of loyalty, duty
of care, or other duty or obligation of any type or nature whatsoever to
Borrowers, any other Companies, or to any other Person, with respect to any
matters within the scope of such representation or related to their activities
in connection with such representation.  Each Borrower agrees, on behalf of
itself and its Subsidiaries, not to assert any claim or counterclaim against any
such persons with regard to such matters, all such claims and counterclaims, now
existing or hereafter arising, whether known or unknown, foreseen or
unforeseeable, being hereby waived, released and forever discharged.

 

Section 11.18                      Legal Representation of Parties.  The Loan
Documents were negotiated by the parties with the benefit of legal
representation and any rule of construction or interpretation otherwise
requiring this Agreement or any other Loan Document to be construed or
interpreted against any party shall not apply to any construction or
interpretation hereof or thereof.

 

Section 11.19                      Judgment Currency.

 

(a)                                 This in an international transaction in
which the obligations of the Credit Parties under this Agreement to make payment
to or for account of Agent or the Lenders in a specified currency (“Original
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any other currency
(“Judgment Currency”) except to the extent that such tender or recovery results
in the effective receipt by Agent or such Lender of the full amount in Original
Currency payable to Agent or such Lender under this Agreement.

 

(b)                                 If Agent, on behalf of the Lenders, or any
other holder of the Obligations (the “Applicable Creditor”), obtains a judgment
or judgments against any Credit Party in respect of any sum adjudged to be due
to Agent or the Lenders hereunder or under the Notes (the “Judgment Amount”) in
a Judgment Currency other than the Original Currency, the obligations of such
Credit Party in connection with such judgment shall be discharged only to the
extent that (i) on the Business Day following receipt by the Applicable Creditor
of any sum adjudged to be so due in the Judgment Currency, such Applicable
Creditor, in accordance with the normal banking procedures in the relevant
jurisdiction, can purchase the Original Currency with the Judgment Currency, and
(ii) if the amount of Original Currency so purchased is less than the amount of
Original Currency that could have been purchased with the Judgment Amount on the
date or dates the Judgment Currency was originally due and owing to Agent or the
Lenders hereunder (the “Loss”), such Credit Party or US Borrower, as a separate
obligation and notwithstanding any such judgment, indemnifies Agent or such
Lender, as the case may be, against such Loss.  US Borrower hereby agrees to
such indemnification.  For purposes of determining the equivalent in one
currency of another currency as provided in this Section 11.19, such amount
shall include any premium and costs payable in connection with the conversion
into or from any currency.  The obligations of the Credit Parties contained in
this

 

109

--------------------------------------------------------------------------------



 

Section 11.19 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

 

Section 11.20                      Governing Law; Submission to Jurisdiction.

 

(a)                                 Governing Law.  This Agreement, each of the
Notes and any Loan Document (except as otherwise set forth in any Loan Document
executed by a Foreign Subsidiary) shall be governed by and construed in
accordance with the laws of the State of New York and the respective rights and
obligations of Borrowers, Agent, and the Lenders shall be governed by New York
law, without regard to principles of conflicts of laws.

 

(b)                                 Submission to Jurisdiction.  Each Borrower
hereby irrevocably submits to the exclusive jurisdiction of the courts of the
State of New York sitting in New York County, and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, over any action or proceeding arising out of or relating to this
Agreement, the Obligations or any Loan Document (except as otherwise set forth
in any Loan Document executed by a Foreign Subsidiary), and each Borrower hereby
irrevocably agrees that all claims in respect of such action or proceeding shall
be heard and determined in such New York state or federal court.  Each Borrower,
on behalf of itself and its Subsidiaries, hereby irrevocably waives, to the
fullest extent permitted by law, any objection it may now or hereafter have to
the laying of venue in any action or proceeding in any such court as well as any
right it may now or hereafter have to remove such action or proceeding, once
commenced, to another court on the grounds of FORUM NON CONVENIENS or
otherwise.  Each Borrower agrees that a final, non-appealable judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

Section 11.21                      JURY TRIAL WAIVER.  TO THE EXTENT PERMITTED
BY LAW, EACH BORROWER, AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG BORROWERS, AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT
OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.

 

Section 11.22                      Confidentiality.  Each of Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) or in
accordance with Agent’s, the Fronting Lender’s or any Lender’s regulatory
compliance policy if Agent, the Fronting Lender or such Lender, as applicable,
deems such disclosure to be necessary for the mitigation of claims by those
authorities against Agent, the Fronting Lender or such Lender, as applicable, or
any of its Related Parties (in which case, Agent, the Fronting Lender or such
Lender, as applicable, shall use commercially reasonable efforts to, except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority, promptly notify the US Borrower, in advance, to the extent
practicable and otherwise permitted by applicable law), (c) as to the extent
required by applicable law or regulations or in any legal, judicial,
administrative proceeding or other compulsory process, (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject

 

110

--------------------------------------------------------------------------------



 

to an agreement containing provisions substantially the same as those of this
Section, to (x) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(y) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Credit Parties and their obligations,
(g) on a confidential basis to (1) any rating agency in connection with rating
any Borrower or its Subsidiaries or the credit facilities provided for herein or
(2) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein, (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to Agent or any Lender on a non-confidential basis from a source other
than the Borrowers that is not, to the knowledge of the Agent or any Lender,
subject to contractual or fiduciary confidentiality obligations owing to any
Borrower or its Subsidiaries, (i) to the extent that such information is
independently developed by such Person, or (j) for purposes of establishing a
“due diligence” defense.  For the purposes of this Section, “Information” means
all information received from any Borrower or any Subsidiary thereof relating to
any Borrower or any Subsidiary thereof or any of their respective businesses,
other than any such information that is available to Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrowers or any Subsidiary
thereof from a source other than the Borrowers or any Subsidiary thereof that is
not, to the knowledge of Agent, or any Lender, subject to contractual or
fiduciary confidentiality obligations owing to any Borrower or its Subsidiaries
and other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 11.23                      Section 11.22 Amendment and Restatement; No
Novation.  This Agreement constitutes an amendment and restatement of the
Existing Credit Agreement, effective from and after the Closing Date.  The
execution and delivery of this Agreement shall not constitute a novation of any
indebtedness or other obligations owing to the lenders or the administrative
agent under the Existing Credit Agreement based on facts or events occurring or
existing prior to the execution and delivery of this Agreement.  On the Closing
Date, the credit facilities described in the Existing Credit Agreement, shall be
amended, supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of Borrowers outstanding
as of such date under the Existing Credit Agreement, shall be deemed to be loans
and obligations outstanding under the corresponding facilities described herein,
without any further action by any Person, except that Agent shall make such
transfers of funds as are necessary in order that the outstanding balance of
such loans, together with any Loans funded on the Closing Date, reflect the
respective Revolving Credit Commitment of the Lenders hereunder.

 

Section 11.24                      Section 11.23 Acknowledgment and Consent to
Bail-In of EEA Financial Institutions.  Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

111

--------------------------------------------------------------------------------



 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

Section 11.25                      Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, Agent, each Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Credit Party, that at least one of the
following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit or the
Commitments;

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement;

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement; or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between Agent, in its sole discretion, and
such Lender.

 

(b)                                 In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for

 

112

--------------------------------------------------------------------------------



 

the benefit of, Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrowers or any other
Credit Party, that none of Agent, any Arranger and their respective Affiliates
is a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 

[Signature pages to follow]

 

113

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF [AMENDED AND RESTATED]
US BORROWER REVOLVING CREDIT NOTE

 

[        ], 20[   ]

 

FOR VALUE RECEIVED, the undersigned, TTEC HOLDINGS, INC. (formerly TeleTech
Holdings, Inc.), a Delaware corporation (“US Borrower”), promises to pay
to          (“Lender”), at the place and times provided in the Credit Agreement
referred to below, the aggregate unpaid principal amount of all Revolving Loans,
made by Lender to US Borrower pursuant to Section 2.2(a) of the Credit Agreement
(or, in the event of currency fluctuations on Alternate Currency Loans, such
greater amount as may be outstanding), in lawful money of the United States of
America; provided that Revolving Loans that are Alternate Currency Loans shall
be payable in the applicable Alternate Currency at the place or places
designated in the Credit Agreement.  US Borrower also agrees to pay any
additional amount that is required to be paid pursuant to Section 11.19 of the
Credit Agreement.

 

As used herein, “Credit Agreement” means that certain Amended and Restated
Credit Agreement dated as of June 3, 2013, among US Borrower, the Foreign
Borrowers, the Lenders party thereto and Wells Fargo Bank, National Association,
a national banking association, as administrative agent for the Lenders
(“Agent”) (as the same may from time to time be amended, restated or otherwise
modified, the “Credit Agreement”).  Each capitalized term used herein that is
defined in the Credit Agreement and not otherwise defined herein shall have the
meaning ascribed to it in the Credit Agreement.

 

US Borrower also promises to pay interest on the unpaid principal amount of each
Revolving Loan from time to time outstanding, from the date of such Revolving
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(a) of the Credit
Agreement.  Such interest shall be payable on each date provided for in such
Section 2.3(a); provided that interest on any principal portion that is not paid
when due shall be payable on demand.

 

The portions of the principal sum hereof from time to time representing Base
Rate Loans and LIBOR Fixed Rate Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of US Borrower under
this Note.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

This Note is one of the US Borrower Revolving Credit Notes referred to in the
Credit Agreement and is entitled to the benefits thereof. Reference is made to
the Credit Agreement for a description of the right of the undersigned to
anticipate payments hereof, the right of the holder hereof to declare this Note
due prior to its stated maturity, and other terms and conditions upon which this
Note is issued.

 

[AMENDMENT AND RESTATEMENT. THIS AMENDED AND RESTATED US BORROWER REVOLVING
CREDIT NOTE IS AN AMENDMENT AND RESTATEMENT OF, AND REPLACES IN ITS ENTIRETY,
THAT CERTAIN AMENDED AND RESTATED US BORROWER REVOLVING CREDIT NOTE DATED AS OF
FEBRUARY 11, 2016, EXECUTED BY TELETECH HOLDINGS, INC. IN FAVOR OF LENDER, AND
IS NOT INTENDED NOR SHALL IT BE CONSTRUED AS A NOVATION OR AN ACCORD AND
SATISFACTION OF THE OBLIGATIONS AND INDEBTEDNESS EVIDENCED THEREBY.]

 

--------------------------------------------------------------------------------



 

Except as expressly provided in the Credit Agreement, US Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to principles of conflicts of laws.

 

US BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY RIGHT TO HAVE A
JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG US BORROWER, THE FOREIGN BORROWERS, AGENT AND THE LENDERS, OR
ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY
OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

A-2

--------------------------------------------------------------------------------



 

 

TTEC HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-3

--------------------------------------------------------------------------------